Exhibit 10.1

EXECUTION COPY

 

 

 

 

LOGO [g327289g0120055149360.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

January 20, 2017

between

TELEFLEX INCORPORATED,

The GUARANTORS Party Hereto,

The LENDERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BANK OF AMERICA, N.A.

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

CITIZENS BANK OF PENNSYLVANIA,

DNB BANK ASA, NEW YORK BRANCH,

HSBC SECURITIES (USA) INC.,

MUFG UNION BANK, N.A.,

SUMITOMO MITSUI BANKING CORPORATION

and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

CAPITAL ONE, NATIONAL ASSOCIATION,

CITIBANK, N.A.,

FIFTH THIRD BANK

and

U.S. BANK NATIONAL ASSOCIATION,

as Senior Managing Agents

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

PNC CAPITAL MARKETS LLC,

CITIZENS BANK, N.A.,

DNB MARKETS, INC.,

HSBC SECURITIES (USA) INC.,

MUFG UNION BANK, N.A.,

SUMITOMO MITSUI BANKING CORPORATION

and

WELLS FARGO BANK, N.A.

as Joint Lead Arrangers

and

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

PNC CAPITAL MARKETS LLC,

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

DEFINITIONS

     2   

SECTION 1.01. Defined Terms

     2   

SECTION 1.02. Classification of Loans and Borrowings

     42   

SECTION 1.03. Terms Generally

     42   

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations

     43   

SECTION 1.05. Currencies; Currency Equivalents

     44   

SECTION 1.06. Status of Obligations

     45   

SECTION 1.07. Amendment and Restatement of the Existing Credit Agreement

     46   

SECTION 1.08. Negative Covenant Compliance

     46   

THE CREDITS

     47   

SECTION 2.01. The Commitments

     47   

SECTION 2.02. Loans and Borrowings

     48   

SECTION 2.03. Requests for Syndicated Borrowings

     48   

SECTION 2.04. Competitive Bid Procedure

     50   

SECTION 2.05. Swingline Loans

     52   

SECTION 2.06. Letters of Credit

     54   

SECTION 2.07. Funding of Borrowings

     60   

SECTION 2.08. Interest Elections

     61   

SECTION 2.09. Changes of Commitments

     63   

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

     63   

SECTION 2.11. Prepayment of Loans

     65   

SECTION 2.12. Fees

     68   

SECTION 2.13. Interest

     69   

SECTION 2.14. Alternate Rate of Interest

     70   

SECTION 2.15. Increased Costs

     71   

SECTION 2.16. Break Funding Payments

     72   

SECTION 2.17. Taxes

     73   

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

     76   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     79   

SECTION 2.20. Incremental Commitments and Loans

     80   

SECTION 2.21. Defaulting Lenders

     83   

SECTION 2.22. Extension of Maturity Dates

     84   

REPRESENTATIONS AND WARRANTIES

     87   

SECTION 3.01. Organization; Powers

     87   

SECTION 3.02. Authorization; Enforceability

     87   

SECTION 3.03. Governmental Approvals; No Conflicts

     87   

SECTION 3.04. Financial Condition; No Material Adverse Change

     87   

SECTION 3.05. Properties

     88   

SECTION 3.06. Litigation and Environmental Matters

     88   

SECTION 3.07. Compliance with Laws and Agreements

     88   

SECTION 3.08. Investment Company Status

     88   

SECTION 3.09. Taxes

     89   

SECTION 3.10. ERISA

     89   

SECTION 3.11. Disclosure

     89   

SECTION 3.12. Use of Credit

     89   

SECTION 3.13. Subsidiaries and Investments

     89   

SECTION 3.14. Sanctions Laws and Regulations

     90   

SECTION 3.15. Solvency

     90   

 

ii



--------------------------------------------------------------------------------

SECTION 3.16. Security Interest in Collateral

     91   

CONDITIONS

     91   

SECTION 4.01. Effective Date

     91   

SECTION 4.02. Trigger Date

     92   

SECTION 4.03. Each Extension of Credit

     94   

AFFIRMATIVE COVENANTS

     95   

SECTION 5.01. Financial Statements and Other Information

     95   

SECTION 5.02. Notices of Material Events

     96   

SECTION 5.03. Existence; Conduct of Business

     97   

SECTION 5.04. Payment of Obligations

     97   

SECTION 5.05. Maintenance of Properties and Insurance

     97   

SECTION 5.06. Books and Records; Inspection Rights

     97   

SECTION 5.07. Compliance with Laws and Agreements

     98   

SECTION 5.08. Use of Loan Proceeds

     98   

SECTION 5.09. Guarantors; Collateral; Further Assurances

     99   

NEGATIVE COVENANTS

     101   

SECTION 6.01. Indebtedness

     101   

SECTION 6.02. Liens

     104   

SECTION 6.03. Fundamental Changes

     106   

SECTION 6.04. Dispositions of Property

     106   

SECTION 6.05. Investments and Acquisitions

     107   

SECTION 6.06. Restricted Payments

     109   

SECTION 6.07. Transactions with Affiliates

     110   

SECTION 6.08. Restrictive Agreements

     110   

SECTION 6.09. Certain Financial Covenants

     111   

SECTION 6.10. Lines of Business

     111   

SECTION 6.11. Swap Agreements

     111   

SECTION 6.12. Sanctions Laws and Regulations

     111   

EVENTS OF DEFAULT

     112   

THE AGENTS

     115   

MISCELLANEOUS

     120   

SECTION 9.01. Notices

     120   

SECTION 9.02. Waivers; Amendments

     122   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     125   

SECTION 9.04. Successors and Assigns

     127   

SECTION 9.05. Survival

     130   

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     131   

SECTION 9.07. Severability

     131   

SECTION 9.08. Right of Setoff

     131   

SECTION 9.09. Governing Law; Jurisdiction; Etc.

     131   

SECTION 9.10. WAIVER OF JURY TRIAL

     132   

SECTION 9.11. Judgment Currency

     132   

SECTION 9.12. Headings

     133   

SECTION 9.13. Treatment of Certain Information; Confidentiality

     133   

SECTION 9.14. Patriot Act

     134   

SECTION 9.15. Interest Rate Limitation

     134   

SECTION 9.16. No Advisory or Fiduciary Responsibility

     135   

SECTION 9.17. Appointment for Perfection

     135   

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     135   

GUARANTEE

     136   

SECTION 10.01. Guarantee

     136   

SECTION 10.02. Obligations Unconditional

     136   

SECTION 10.03. Reinstatement

     137   

SECTION 10.04. Subrogation

     137   

 

iii



--------------------------------------------------------------------------------

SECTION 10.05. Remedies

     137   

SECTION 10.06. Instrument for the Payment of Money

     138   

SECTION 10.07. Continuing Guarantee

     138   

SECTION 10.08. Rights of Contribution

     138   

SECTION 10.09. General Limitation on Guarantee Obligations

     139   

SECTION 10.10. Keepwell

     139   

COLLECTION ALLOCATION MECHANISM

     139   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE 1.01A  

Excluded Subsidiaries and Excluded Equity Interests

SCHEDULE 1.01B  

Immaterial Subsidiaries

SCHEDULE 2.01A  

Commitments

SCHEDULE 2.01B  

Letter of Credit Commitments

SCHEDULE 3.06(a)  

Litigation

SCHEDULE 3.06(b)  

Environmental Matters

SCHEDULE 3.13  

Subsidiaries and Investments

SCHEDULE 6.01  

Existing Indebtedness

SCHEDULE 6.02  

Existing Liens

SCHEDULE 6.08  

Existing Restrictive Agreements

EXHIBITS

 

EXHIBIT A

  

Form of Assignment and Assumption

EXHIBIT B

  

Form of Pledge Agreement

EXHIBIT C

  

Form of Guarantee Assumption Agreement

EXHIBIT D-1

  

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

EXHIBIT D-2

  

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

EXHIBIT D-3

  

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

EXHIBIT D-4

  

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

EXHIBIT E

  

Form of Solvency Certificate

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of January 20,
2017, between TELEFLEX INCORPORATED, the GUARANTORS party hereto, the LENDERS
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF
AMERICA, N.A. and PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents,
CITIZENS BANK OF PENNSYLVANIA, DNB BANK ASA, NEW YORK BRANCH, HSBC SECURITIES
(USA) INC., MUFG UNION BANK, N.A., SUMITOMO MITSUI BANKING CORPORATION and WELLS
FARGO BANK, N.A., as Co-Documentation Agents and CAPITAL ONE, NATIONAL
ASSOCIATION, CITIBANK, N.A., FIFTH THIRD BANK and U.S. BANK NATIONAL
ASSOCIATION, as Senior Managing Agents.

WHEREAS, the Borrower, certain Subsidiaries of the Borrower as guarantors
thereunder, the lenders party thereto and JPMorgan Chase Bank, N.A. as
administrative agent thereunder, are currently party to the Credit Agreement,
dated as of July 16, 2013 (as amended, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”).

WHEREAS, the Borrower, the Guarantors, the Lenders, the Departing Lenders (as
hereafter defined) and the Administrative Agent have agreed (a) to enter into
this Agreement in order to (i) amend and restate the Existing Credit Agreement
in its entirety; (ii) re-evidence the obligations under the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrower and (b) that each Departing Lender shall
cease to be a party to the Existing Credit Agreement as evidenced by its
execution and delivery of its Departing Lender Signature Page.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the Guarantors outstanding
thereunder, which shall be payable in accordance with the terms hereof.

WHEREAS, it is also the intent of the Borrower and the Guarantors to confirm
that all obligations under the applicable “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified or restated by the Loan Documents (as referred to and defined
herein) and that, from and after the Effective Date, all references to the
“Credit Agreement” contained in any such existing “Loan Documents” shall be
deemed to refer to this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Acquired Entity” means any business, assets or Person subject to an
Acquisition.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the date hereof, by which the Borrower and/or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any corporation, limited liability company, partnership, joint venture
or other entity or any division of any corporation, limited liability company,
partnership, joint venture or other entity or the right to use or manage or
otherwise exploit any such business or assets, whether through purchase or lease
of assets, merger or otherwise or (b) directly or indirectly acquires ownership
or Control of at least a majority (in number of votes) of Equity Interests which
has ordinary voting power for the election of directors or other managers of any
corporation, limited liability company, partnership, joint venture or other
entity.

“Additional Commitment Lender” has the meaning set forth in Section 2.22(d).

“Adjusted Eurocurrency Rate” means, for the Interest Period for any Syndicated
Eurocurrency Borrowing, an interest rate per annum equal to (a) the relevant
Eurocurrency Rate for such Interest Period for any such Borrowing denominated in
the relevant Currency multiplied by (b) the Statutory Reserve Rate for such
Interest Period.

“Administrative Agent” means JPMCB (including its branches and affiliates), in
its capacity as administrative agent for the Lenders hereunder.

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning set forth in Section 9.01(d).

“Agents” means the Administrative Agent and the Co-Syndication Agents.

“Agreed Foreign Currency” means, at any time, any of euro, Sterling and Yen and,
with the agreement of each Multicurrency Revolving Credit Lender, any other
Foreign Currency, so long as, in respect of any such specified Currency or other
Foreign Currency, at such time (a) such Currency is dealt with in the London
interbank deposit market, (b) such Currency is readily available and freely
transferable and convertible into Dollars in the London foreign exchange market,
(c) a LIBOR Screen Rate for such Currency is available in the Administrative
Agent’s reasonable determination and (d) no central bank or other governmental
authorization in the country of issue of such Currency (including, in the case
of the euro, any authorization by the European Central Bank) is required to
permit use of such Currency by any Multicurrency Revolving Credit Lender for
making any Multicurrency Revolving Credit Loan hereunder and/or to permit the
Borrower to borrow and repay the principal thereof and to pay the

 

2



--------------------------------------------------------------------------------

interest thereon and/or, in the case of any Letter of Credit denominated in any
such Currency, to permit the relevant Issuing Lender to issue such Letter of
Credit or make any disbursement with respect thereto hereunder and/or to permit
the Borrower to reimburse the relevant Issuing Lender for any such disbursement
or pay interest thereon and/or to permit any Multicurrency Revolving Credit
Lender to acquire a participation interest therein or make any payment to the
relevant Issuing Lender in consideration thereof, unless, in each case, such
authorization has been obtained and is in full force and effect.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate for such day
plus 0.50% and (c) the LIBO Rate for the offering of Dollar deposits for a one
month Interest Period commencing on such day plus 1.00%. For purposes of clause
(c) of the immediately preceding sentence, such LIBO Rate shall be determined by
the Administrative Agent based upon rates appearing on Reuters Screen LIBOR01
Page and otherwise in accordance with the definition of “LIBO Rate”, except that
(i) if a given day is a Business Day, such determination shall be made on such
day (rather than two Business Days prior to the commencement of an Interest
Period) or (ii) if a given day is not a Business Day, such LIBO Rate for such
day shall be the rate determined by the Administrative Agent pursuant to the
preceding clause (i) for the most recent Business Day preceding such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or such LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the NYFRB Rate, the Prime Rate or such LIBO
Rate, as the case may be.

“Alternative Rate” has the meaning set forth in Section 2.14(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to bribery or corruption.

“Applicable Dollar Percentage” means, with respect to any Dollar Revolving
Credit Lender, the percentage of the total Dollar Revolving Credit
Sub-Commitments represented by such Dollar Revolving Credit Lender’s Dollar
Revolving Credit Sub-Commitment; provided that if the Dollar Revolving Credit
Sub-Commitments have terminated or expired, the Applicable Dollar Percentages
shall be determined based upon the Dollar Revolving Credit Sub-Commitments most
recently in effect, giving effect to any assignments.

“Applicable Maturity Date” has the meaning set forth in Section 2.22(a).

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Revolving Credit Lender, the percentage of the total Multicurrency Revolving
Credit Sub-Commitments represented by such Multicurrency Revolving Credit
Lender’s Multicurrency Revolving Credit Sub-Commitment; provided that if the
Multicurrency Revolving Credit Sub-Commitments have terminated or expired, the
Applicable Multicurrency Percentages shall be determined based upon the
Multicurrency Revolving Credit Sub-Commitment most recently in effect, giving
effect to any assignments.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Credit Loans, LC Exposure or Swingline Loans, the percentage equal to
a fraction the numerator of which is such Lender’s Revolving Credit Commitment
and the denominator of which is the aggregate Revolving Credit Commitments of
all Revolving Credit Lenders (if the Revolving Credit Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Credit Commitments most recently in effect, giving effect to any
assignments) and (b) with respect to the Term Loans, (i) at any time prior to
advancing the Term Loans, a percentage equal to a

 

3



--------------------------------------------------------------------------------

fraction the numerator of which is such Lender’s Term Loan Commitment and the
denominator of which is the aggregate Term Loan Commitments of all Term Lenders
and (ii) at any time after advancing the Term Loans, a percentage equal to a
fraction the numerator of which is such Lender’s outstanding principal amount of
the Term Loans and the denominator of which is the aggregate outstanding
principal amount of the Term Loans of all Term Lenders; provided that, in the
case of each of the foregoing clauses (a) and (b), in the case of Section 2.21
when a Defaulting Lender shall exist, any such Defaulting Lender’s Revolving
Credit Commitment and/or Term Loan Commitment, as applicable, shall be
disregarded in the calculation.

“Applicable Pledge Percentage” means (a) in the case of a pledge by the Borrower
or any Subsidiary of its voting Equity Interests in an Excluded Domestic
Subsidiary or an Excluded Foreign Subsidiary, 65%, and (b) in all other cases,
100%.

“Applicable Rate” means, for any day, with respect to any ABR Loan (including
any Swingline Loan) or Eurocurrency Loan, or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurocurrency Spread” or “Commitment Fee
Rate”, respectively, based upon the Consolidated Total Leverage Ratio as of the
most recent determination date; provided that the “Applicable Rate” shall be the
applicable rate per annum set forth below in Category 3 from the Effective Date
until the next change in the Applicable Rate in accordance with the immediately
succeeding sentence:

 

     Consolidated Total
Leverage
Ratio    ABR
Spread     Eurocurrency
Spread     Commitment
Fee Rate  

Category 1:

   £ 1.00 to 1.00      0.25 %      1.25 %      0.20 % 

Category 2:

   > 1.00 to 1.00 and


£ 1.75 to 1.00

     0.375 %      1.375 %      0.225 % 

Category 3:

   > 1.75 to 1 and


£ 2.50 to 1.00

     0.50 %      1.50 %      0.25 % 

Category 4:

   > 2.50 to 1.00 and


£ 3.25 to 1.00

     0.75 %      1.75 %      0.30 % 

Category 5:

   > 3.25 to 1.00 and


£ 3.75 to 1.00

     1.00 %      2.00 %      0.35 % 

Category 6:

   > 3.75 to 1.00 and


£ 4.25 to 1.00

     1.25 %      2.25 %      0.40 % 

Category 7:

   > 4.25 to 1.00      1.50 %      2.50 %      0.45 % 

For purposes of the foregoing, (i) the Consolidated Total Leverage Ratio shall
be determined as of the end of each fiscal quarter of the Borrower based upon
the Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Consolidated Total Leverage Ratio shall be effective during
the period commencing on and including the date three Business Days after
delivery to the Administrative Agent of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Consolidated Total
Leverage Ratio shall be deemed to be in Category 7 (A) at the election of the
Administrative Agent or the Required Lenders, any time that an Event of Default
has occurred and is continuing and (B) if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.

 

4



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services Obligations” has the meaning set forth in the definition of
“Obligations”.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Teleflex Incorporated, a Delaware corporation.

“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Syndicated Eurocurrency Loans or
Competitive Loans of the same Class, Type and Currency that have the same
Interest Period (or any single Competitive Loan that does not have the same
Interest Period as any other Competitive Loan of the same Type and Currency) or
(c) a Swingline Loan.

 

5



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (a) if such day relates to a Competitive Bid Request or
Competitive Bid for a Competitive Eurocurrency Loan denominated in Dollars or
any Foreign Currency (other than euro), or to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars or any Foreign Currency (other than euro) (or any notice with respect
thereto), that is also a day on which (i) banks are open for general business in
London and (ii) commercial banks and foreign exchange markets settle payments in
the Principal Financial Center for such Foreign Currency and (b) if such day
relates to a Competitive Bid Request or Competitive Bid for a Competitive
Eurocurrency Loan denominated in euro, or to a borrowing or continuation of, a
payment or prepayment of principal of or interest on, or the Interest Period
for, any Borrowing denominated in euro (or any notice with respect thereto), or
to the issuance or payment under any Letter of Credit denominated in euro (or
any notice with respect thereto), that is also (i) a day on which banks are open
for general business in London and (ii) a TARGET Day.

“CAM” means the mechanism for the allocation and exchange of interests in the
Designated Obligations and collections thereunder established under Article XI.

“CAM Exchange” means the exchange of the Revolving Credit Lenders’ interests
provided for in Article XI.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h) or (i) of Article VII with respect to the
Borrower or (b) an acceleration of Loans and termination of all Commitments
pursuant to Article VII.

“CAM Percentage” means, as to each Revolving Credit Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate Dollar
Equivalent (determined on the basis of Exchange Rates prevailing on the CAM
Exchange Date) of the Designated Obligations owed to such Revolving Credit
Lender (whether or not at the time due and payable) on the date immediately
prior to the CAM Exchange Date and (b) the denominator shall be the Dollar
Equivalent (as so determined) of the Designated Obligations owed to all the
Revolving Credit Lenders (whether or not at the time due and payable) on the
date immediately prior to the CAM Exchange Date.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash and Cash Equivalents” means:

(a) cash denominated in Dollars, Canadian Dollars, Euros, Sterling or Yen (or
any other currency held temporarily to manage the exposure to such other
currency) and, with respect to any Foreign Subsidiary, cash denominated in any
other local currencies held by such Foreign Subsidiary;

 

6



--------------------------------------------------------------------------------

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or any other
country that is a member of the Organization for Economic Cooperation and
Development (or by any agency thereof to the extent such obligations are backed
by the full faith and credit of the United States of America or such other
country), in each case maturing within one year from the date of acquisition
thereof;

(c) securities issued by any state or commonwealth of the Unites States of
America or any political subdivision or taxing authority of any such state or
commonwealth or any public instrumentality thereof or any political subdivision
or taxing authority of any such state or commonwealth or any public
instrumentality, in each case maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s;

(d) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s;

(e) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof or any other country that
is a member of the Organization for Economic Cooperation and Development which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(f) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition;

(g) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated at least A-1 by
S&P or P-1 by Moody’s and (iii) have portfolio assets of at least
$1,000,000,000;

(h) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes; and

(i) auction rate securities maturing in 45 days or less consisting of municipal
securities and having, at the date of acquisition thereof, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s.

“CFC” means any existing or future direct or indirect Subsidiary of the Borrower
organized under the laws of any jurisdiction other than the United States of
America, any state thereof or the District of Columbia, that is a “controlled
foreign corporation” for purposes of Section 957 of the Code or any Foreign
Subsidiary that would be a Domestic Foreign Holdco Subsidiary if such Foreign
Subsidiary were a Domestic Subsidiary.

 

7



--------------------------------------------------------------------------------

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially (as defined in Rules 13(d)-3 and 13(d)-5 under the
Securities Exchange Act of 1934 as in effect on the date hereof), by any Person
or group (within the meaning of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) of shares representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Borrower; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither
(i) nominated, appointed or approved for consideration by shareholders for
election by a majority of the members of the board of directors of the Borrower
nor (ii) appointed by a majority of the directors of the Borrower so nominated,
appointed or approved.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Revolving Credit
Loans, Syndicated Term Loans, Competitive Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agent” means each of Citizens Bank of Pennsylvania, DNB Bank
ASA, New York Branch, HSBC Securities (USA) Inc., MUFG Union Bank, N.A.,
Sumitomo Mitsui Banking Corporation and Wells Fargo Bank, N.A., in its capacity
as co-documentation agent hereunder.

“Collateral” means any and all property owned by a Person covered by the
relevant Security Documents and any and all other property of any Loan Party,
now existing or hereafter acquired, that may at any time be or become subject to
a security interest or Lien in favor of the Administrative Agent, on behalf of
itself and the Secured Parties, to secure the Obligations; provided that in no
case shall the “Collateral” include any Excluded Assets.

“Collateral Period” means the period commencing on the date of the applicable
Collateral Requirement Event and, subject to the terms and conditions of
Section 5.09, ending on the date of the first Collateral Release Event (if any)
following such Collateral Requirement Event.

“Collateral Release Conditions” means each of the following conditions: (a) (i)
S&P has in effect a Rating of BBB- (stable or better outlook) or higher or
(ii) Moody’s has in effect a Rating of Baa3 (stable or better outlook) or
higher, (b) S&P has in effect a Rating of BB+ (stable or better outlook) or
higher and (c) Moody’s has in effect a Rating of Ba1 (stable or better outlook)
or higher.

 

8



--------------------------------------------------------------------------------

“Collateral Release Event” means a date following a Collateral Requirement Event
on which (a) no Default or Event of Default has occurred and is continuing and
(b) the Collateral Release Conditions are satisfied.

“Collateral Requirement Event” means (i) with respect to the Collateral
Requirements set forth in Section 5.09(b) (and any other Collateral Requirements
set forth in Section 5.09 related thereto), the Effective Date and (ii) with
respect to the Collateral Requirements set forth in Section 5.09(c) (and any
other Collateral Requirements set forth in Section 5.09 related thereto), the
Trigger Date and (iii) in any case, the date, following any Collateral Release
Event occurring after the Effective Date or the Trigger Date, as applicable, on
which the Collateral Release Conditions are not satisfied.

“Collateral Requirements” has the meaning set forth in Section 5.09(f).

“Commitment” means a Revolving Credit Commitment, an Incremental Term Loan
Commitment or a Term Loan Commitment, or any combination thereof (as the context
requires) and without duplication.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning set forth in Section 9.01(d).

“Competitive”, when used in reference to any Revolving Credit Loan or Revolving
Credit Borrowing, refers to whether such Revolving Credit Loan, or the Revolving
Credit Loans constituting such Revolving Credit Borrowing, are made pursuant to
Section 2.04.

“Competitive Bid” means an offer by a Revolving Credit Lender to make a
Competitive Loan in accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Revolving Credit Lender making
such Competitive Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Consolidated EBITDA” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:

(a) Consolidated Net Income for such period;

plus (b) without duplication and to the extent reflected as a charge in the
income statement for such period, the sum of:

(i) income tax expense;

 

9



--------------------------------------------------------------------------------

(ii) Consolidated Interest Expense, amortization or writeoff of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans);

(iii) depreciation and amortization expense, including amortization of
intangibles (including, but not limited to, goodwill);

(iv) losses, charges or expenses relating to or incurred in connection with the
Transactions (including any charges or expenses resulting from the vesting of
stock options at VSI in connection with the Transactions) or any Acquisitions
(or any other acquisition not otherwise permitted or that would require a waiver
or consent of the Required Lenders in each case, and such waiver or consent has
been obtained), Investments, recapitalizations, Dispositions, issuances,
repayments, extinguishment, refinancing, amendment or modification of
indebtedness, issuances of equity securities or capital stock, sale processes,
refinancing transactions or amendments or other modifications of any debt
instrument (in each case, including any such transaction consummated prior to
the Effective Date and any such transaction whether or not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction;

(v) any non-cash charges, expenses or losses;

(vi) non-cash costs associated with inventory purchase price adjustments and in
process research and development;

(vii) non-cash stock based compensation expense relating to stock options and
restricted stock granted to employees and directors;

(viii) extraordinary, unusual or non-recurring cash losses or charges (that are
classified as such (in accordance with GAAP (if applicable)) in the Borrower’s
publicly filed financial statements for such period);

(ix) any net losses from disposed, abandoned or discontinued operations or
assets;

(x) cash restructuring and restructuring related charges, including, without
limitation, such charges specifically related to the following categories of
expense incurred in connection with any such restructuring: severance, site
decommissioning, retention, relocation, equipment transfer and lease termination
payments (provided that the aggregate amount of such charges permitted to be
added back pursuant to this clause (x) shall be limited to: (1) for the four
fiscal quarter period of the Borrower ending on September 25, 2016, $20,100,000,
(2) for the fiscal year of the Borrower ending on or about December 31, 2016,
$23,900,000, (3) for the fiscal year of the Borrower ending on or about
December 31, 2017, $14,500,000 or, if the Trigger Date has occurred,
$27,800,000, (4) for the fiscal year of the Borrower ending on or about
December 31, 2018, $4,700,000 or, if the Trigger Date has occurred, $13,400,000,
(5) for the fiscal year of the Borrower ending on or about December 31, 2019,
$1,100,000 or, if the Trigger Date has occurred, $15,700,000 and (6) for the
fiscal year of the Borrower ending on or about December 31, 2020, $400,000 or,
if the Trigger Date has occurred, $8,600,000);

 

10



--------------------------------------------------------------------------------

(xi) following the consummation of the VSI Acquisition, one-time, non-recurring
litigation costs and expenses of VSI incurred during the first two fiscal
quarters of 2016 in an aggregate amount not exceeding $7,000,000;

(xii) following the consummation of the VSI Acquisition, cost savings and cost
synergies (net of continued associated expenses) directly attributable to the
VSI Acquisition which shall be deemed to be in an amount equal to (1) for the
four fiscal quarter period of the Borrower ending on December 31, 2016,
$6,600,000, (2) for the four fiscal quarter period of the Borrower ending on
April 2, 2017, $7,600,000, (3) for the four fiscal quarter period of the
Borrower ending on July 2, 2017, $9,000,000, (4) for the four fiscal quarter
period of the Borrower ending on October 1, 2017, $7,800,000 and (5) for the
four fiscal quarter period of the Borrower ending on December 31, 2017,
$4,800,000; and

(xiii) at any time after the adoption of mark-to-market pension accounting by
the Borrower, pre-tax mark-to-market losses on pension plans and
settlement/curtailment losses thereon;

provided that any cash payment made with respect to any non-cash charges added
back in computing Consolidated EBITDA for any period pursuant to clauses (b)(v),
(b)(vi) or (b)(vii) above (or that would have been added back had this Agreement
been in effect during such prior period) shall be subtracted in computing
Consolidated EBITDA for the period in which such cash payment is made;

minus (c) to the extent included in the statement of such Consolidated Net
Income for such period

(i) extraordinary, unusual or non-recurring cash income or gains (that are
classified as such (in accordance with GAAP (if applicable)) in the Borrower’s
publicly filed financial statements for such period);

(ii) non- cash income or gains;

(iii) any net gains from disposed, abandoned or discontinued operations or
assets; and

(iv) at any time after the adoption of mark-to-market pension accounting by the
Borrower, pre-tax mark-to-market gains on pension plans and
settlement/curtailment gains thereon;

provided, that any cash receipt (or any netting arrangements resulting in
reduced cash expenses) with respect to any non-cash gains deducted in computing
Consolidated EBITDA for any prior period pursuant to clause (c)(ii) above (or
that would have been deducted in computing Consolidated EBITDA had this
Agreement been in effect during such prior period) shall be added in computing
Consolidated EBITDA for the period in which such cash is received (or netting
arrangement becomes effective);

provided, further that, to the extent included in Consolidated Net Income,
Consolidated EBITDA for any period shall be calculated so as to exclude (without
duplication of any adjustment referred to above) the effect of (w) the
cumulative effect of any changes in GAAP or accounting

 

11



--------------------------------------------------------------------------------

principles applied by management during such period, (x) any gains or losses on
currency derivatives and any currency transaction and translation and gains or
losses that arise upon consolidation or upon remeasurement of Indebtedness
pursuant to Accounting Standards Codification 815, (y) any gains or losses
attributable to the mark-to-market movement in the valuation of hedging
obligations or other derivative instruments; and (z) purchase accounting
adjustments;

provided, further that with respect to any such period in which (x) any Person
consolidates with or merges with the Borrower or any Subsidiary, or conveys,
transfers or leases all or substantially all of its assets in a single
transaction or series of transactions to the Borrower or any Subsidiary, and
concurrently therewith becomes a Subsidiary, in a transaction constituting a
Material Acquisition or (y) any Person ceases to be a Subsidiary during such
period, in a transaction constituting a Material Disposition or the Borrower or
any Subsidiary otherwise consummates a Material Disposition, EBITDA for such
period shall be calculated on a pro forma basis so as to give effect to such
event as of the first day of such period. As used in this definition, “Material
Acquisition” means any Acquisition of property or series of related Acquisitions
that involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $25,000,000; and “Material Disposition” means any Disposition or
series of related Dispositions of any going business or of all or substantially
all of the assets of any Person that has the right to use or manage or exploit
any such business or assets, in each case that yields gross proceeds to the
Borrower and its Subsidiaries in excess of $25,000,000.

Notwithstanding the foregoing (but without duplication of any other adjustment
referred to above), at any time after the adoption of mark-to-market pension
accounting by the Borrower, Consolidated EBITDA will be calculated (i) so as to
exclude mark-to-market gains and losses on pension plans and
settlement/curtailment gains and losses relating to such plans and (ii) to give
effect to mark-to-market pension accounting.

“Consolidated Interest Coverage Ratio” means, as at any date, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on or most recently ended prior to such date to (b) Consolidated Interest
Expense paid in cash for such period.

“Consolidated Interest Expense” means, for any period, the sum, for the Borrower
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness (including the interest component of any payments in respect of
Capital Lease Obligations and any implied interest component in connection with
the Receivables Securitization Program but excluding any amortization or
writeoff of debt discount and debt issuance costs and commissions and excluding
any underwriting fees, backstop fees and similar fees and commissions for
underwriting commitments for financing facilities or amendments) accrued or
capitalized during such period (whether or not actually paid during such period)
plus (b) the net amount payable (or minus the net amount receivable) under Swap
Agreements relating to interest during such period (whether or not actually paid
or received during such period), provided that with respect to any such period
in which (x) any Person consolidates with or merges with the Borrower or any
Subsidiary, or conveys, transfers or leases all or substantially all of its
assets in a single transaction or series of transactions to the Borrower or any
Subsidiary, and concurrently therewith becomes a Subsidiary, in a transaction
constituting a Material Acquisition (as such term is defined in the definition
of “Consolidated EBITDA”) or (y) any Person ceases to be a Subsidiary during
such period in a transaction constituting a Material Disposition (as such term
is defined in the definition of “Consolidated EBITDA”) or the Borrower or any
Subsidiary otherwise consummates a Material Disposition, Consolidated Interest
Expense for such period shall be calculated on a pro forma basis so as to give
effect to such event as of the first day of such period.

 

12



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) except as
provided in the last proviso to the definition of “Consolidated EBITDA”, the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or any Requirement of Law, in each case applicable to such Subsidiary,
in each case unless such restriction with respect to the payment of dividends or
similar distributions has been legally and effectively waived.

“Consolidated Senior Secured Funded Indebtedness” means, at any date,
Consolidated Total Funded Indebtedness at such date but excluding therefrom any
Indebtedness that is subordinated in right of payment to the Obligations and any
Indebtedness that is not secured by a Lien.

“Consolidated Senior Secured Leverage Ratio” means, as at any date, the ratio of
(a) Consolidated Senior Secured Funded Indebtedness on such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on or most recently ended prior to such date.

“Consolidated Total Assets” means, at any time, the aggregate amount of all
assets of the Borrower and its Subsidiaries at such time, as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Funded Indebtedness” means, at any date, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries at
such date (subject to the proviso set forth in the definition of “Indebtedness”
and excluding Indebtedness in respect of any Receivables Securitization
Program). For purposes of calculating “Consolidated Total Funded Indebtedness”,
the amount of any Indebtedness shall, subject to Section 1.04(a), be the amount
of such Indebtedness as determined on a consolidated basis in accordance with
GAAP.

“Consolidated Total Leverage Ratio” means, as at any date, the ratio of
(a) Consolidated Total Funded Indebtedness on such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters ending on or most
recently ended prior to such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Notes” means the convertible notes of the Borrower issued pursuant
to Section 6.01(i).

“Co-Syndication Agent” means each of Bank of America, N.A. and PNC Bank,
National Association, in its capacity as co-syndication agent hereunder.

 

13



--------------------------------------------------------------------------------

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, any Issuing Lender, the Swingline
Lender and any other Revolving Credit Lender.

“Currency” means Dollars or any Foreign Currency.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular condition
precedent, together with any applicable default) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular condition precedent, together with any applicable default) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become, or has a
Lender Parent that has become, the subject of (A) a Bankruptcy Event or (B) a
Bail-In Action.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

“Departing Lender Signature Page” means the signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Revolving Credit Loans, (b) participations
in Swingline Loans funded by the Revolving Credit Lenders, (c) unreimbursed LC
Disbursements and interest thereon and (d) all commitment fees and Letter of
Credit participation fees.

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 3.06(a) and the environmental matters disclosed in Schedule 3.06(b).

 

14



--------------------------------------------------------------------------------

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Borrower or any of its
Subsidiaries to any Person, including, without limitation, any sale of an equity
interest in any Subsidiary. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disregarded Entity” means any Foreign Subsidiary that is disregarded as a
separate entity for purposes of Treasury Regulation Section 301.7701-3.

“Dollar Equivalent” means, with respect to any amount, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount
and (b) if such amount is expressed in a Foreign Currency, the amount of Dollars
that would be required to purchase the amount of such Foreign Currency,
calculated on the basis of the Exchange Rate for such currency.

“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements in respect of such Dollar Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower at such
time. The Dollar LC Exposure of any Revolving Credit Lender at any time shall be
its Applicable Dollar Percentage of the total Dollar LC Exposure at such time.

“Dollar Letters of Credit” means Letters of Credit denominated in Dollars that
utilize the Dollar Revolving Credit Sub-Commitments.

“Dollar Revolving Credit Exposure” means, with respect to any Dollar Revolving
Credit Lender at any time, the sum of the outstanding principal amount of such
Dollar Revolving Credit Lender’s Dollar Revolving Credit Loans and its Dollar LC
Exposure and Swingline Exposure at such time.

“Dollar Revolving Credit Lender” means (a) on the Effective Date, the Revolving
Credit Lenders having Dollar Revolving Credit Sub-Commitments and
(b) thereafter, the Revolving Credit Lenders from time to time holding Revolving
Credit Loans made pursuant to Dollar Revolving Credit Sub-Commitments or holding
Dollar Revolving Credit Sub-Commitments, after giving effect to any assignments
thereof permitted by Section 9.04(b).

“Dollar Revolving Credit Loan” means a Revolving Credit Loan denominated in
Dollars made by a Lender under its Dollar Revolving Credit Sub-Commitment.

“Dollar Revolving Credit Sub-Commitment” means, with respect to each Dollar
Revolving Credit Lender, the commitment, if any, of such Dollar Revolving Credit
Lender to make Syndicated Revolving Credit Loans in Dollars and to acquire
participations in Letters of Credit denominated in Dollars and Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Dollar Revolving Credit Exposure hereunder, as such commitment may
be (a) reduced pursuant to Section 2.09 or increased pursuant to Section 2.20
from time to time and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Revolving Credit Lender’s Dollar Revolving Credit Sub-Commitment as of the
Effective Date is set forth on Schedule 2.01A, or in the Assignment and
Assumption or other agreement entered into under Section 2.20 pursuant to which
such Lender shall have assumed its Dollar Revolving Credit Sub-Commitment, as
applicable. The aggregate amount of the Dollar Revolving Credit Lenders’ Dollar
Revolving Credit Sub-Commitments is $500,000,000 as of the Effective Date.

 

15



--------------------------------------------------------------------------------

“Dollars” or “$” means the lawful currency of the United States of America.

“Domestic Foreign Holdco Subsidiary” means any Domestic Subsidiary that has no
material assets other than the Equity Interests (or Equity Interests and
Indebtedness) of one or more CFCs.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized or
incorporated under the laws of any jurisdiction within the United States of
America.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, SyndTrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Lender and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

16



--------------------------------------------------------------------------------

“Equity Interests” means (a) in the case of a corporation, corporate stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests, and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person. For the avoidance of doubt, “Equity Interest” shall not include
any convertible notes or other Indebtedness convertible into any of the
foregoing.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into any additional shares
of Equity Interests of any class of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 303(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” means the single currency of Participating Member States of the European
Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to (a) in the case of a Syndicated
Loan or a Syndicated Borrowing, the Adjusted Eurocurrency Rate, or (b) in the
case of a Competitive Loan or a Competitive Borrowing, the relevant Eurocurrency
Rate.

 

17



--------------------------------------------------------------------------------

“Eurocurrency Rate” means with respect to Eurocurrency Loans denominated in
Dollars or Foreign Currency, the LIBO Rate.

“Event of Default” has the meaning set forth in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Assets” means, collectively:

(a) any fee-owned real property and all leasehold interests in real property;

(b) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act of an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;

(c) assets in respect of which pledges and security interests are prohibited by
applicable law, rule or regulation or agreements with any governmental authority
(other than to the extent that such prohibition would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions
of the UCC of any relevant jurisdiction or any other applicable law); provided
that, immediately upon the ineffectiveness, lapse or termination of any such
prohibitions, such assets shall automatically cease to constitute Excluded
Assets;

(d) margin stock (within the meaning of Regulation U issued by the Board);

(e) Equity Interests in any entity other than wholly-owned Material Subsidiaries
and, to the extent requiring the consent of one or more non-controlled third
parties or prohibited by the terms of any applicable organizational documents,
joint venture agreement or shareholders’ agreement, other Material Subsidiaries
and joint ventures;

(f) assets subject to certificates of title (other than motor vehicles subject
to certificates of title, provided that perfection of security interests in such
motor vehicles shall be limited to the filing of UCC financing statements),
aircraft and aircraft engines, letter of credit rights with a value of less than
$10,000,000 (other than to the extent the security interest in such letter of
credit right may be perfected by the filing of UCC financing statements) and
commercial tort claims with a value of less than $10,000,000;

 

18



--------------------------------------------------------------------------------

(g) any lease, license, capital lease obligation or other agreement or any
property subject to a purchase money security interest, similar agreement or
other contractual restriction to the extent that a grant of a security interest
therein would violate or invalidate such lease, license, capital lease
obligation or agreement or purchase money arrangement or other contraction
restriction or create a right of termination in favor of any other party thereto
(other than the Borrower or a Subsidiary Guarantor) (other than (x) proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition, (y) to the extent that any such term
has been waived (it being understood that there shall be no requirement to
obtain or use reasonable efforts to obtain any such consent or waiver) or (z) to
the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of
any relevant jurisdiction or any other applicable law); provided that,
immediately upon the ineffectiveness, lapse or termination of any such term,
such assets shall automatically cease to constitute Excluded Assets;

(h) trust accounts, payroll accounts, custodial accounts, escrow accounts and
other similar deposit or securities accounts and commodities accounts;

(i) any foreign assets (including foreign intellectual property) (other than
pledges of the Applicable Pledge Percentage of the issued and outstanding Equity
Interests in any First Tier Foreign Subsidiary which is a Material Foreign
Subsidiary as contemplated by this Agreement);

(j) Excluded Equity Interests and equity interests of Immaterial Subsidiaries,
not-for-profit entities, special purpose entities, receivables subsidiaries
(i.e. subsidiaries that issue indebtedness under a securitization transaction or
program with respect to the sale or disposition of the accounts receivable and
related rights) and captive insurance companies;

(k) assets to the extent a security interest in such assets would result in
material adverse tax consequences to the Borrower or any of its subsidiaries as
reasonably determined by the Borrower in consultation with the Administrative
Agent;

(l) any assets subject to Liens permitted by Section 6.02(d) or (e); and

(m) those assets as to which the Administrative Agent and the Borrower
reasonably agree that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby.

Notwithstanding the foregoing, “Excluded Assets” shall not include any proceeds,
products, substitutions or replacements of Excluded Assets (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Assets).

“Excluded Domestic Subsidiary” means (a) any Domestic Subsidiary whose Equity
Interests are owned directly or indirectly by a CFC and (b) any Domestic Foreign
Holdco Subsidiary.

“Excluded Equity Interests” means the Equity Interests of (a) each Excluded
Subsidiary (other than any First-Tier Foreign Subsidiary) and (b) each
First-Tier Foreign Subsidiary that is an Immaterial Subsidiary.

“Excluded Foreign Subsidiary” means a Foreign Subsidiary which is (a) a CFC or
(b) a direct or indirect Foreign Subsidiary owned by a CFC or Domestic Foreign
Holdco Subsidiary.

 

19



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) each special purpose
Subsidiary which issues Indebtedness under a securitization transaction or
program and existing on the date hereof and listed on Schedule 1.01A, (c) any
special purpose Subsidiary formed or acquired after the date hereof which issues
Indebtedness under a securitization transaction or program, (d) any captive
insurance company that is a Subsidiary of the Borrower, (e) any Domestic
Subsidiary of the Borrower that is an Immaterial Subsidiary, (f) any non-wholly
owned Subsidiary, and (g) any Excluded Domestic Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America, (c) in the case of a
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any U.S. Federal withholding tax that is imposed on amounts
payable to such Lender pursuant to a law in effect at the time such Lender
becomes a party to this Agreement or is attributable to such Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.17(e), except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Letters of Credit” has the meaning set forth in Section 2.06(a).

“Extended Maturity Date” has the meaning set forth in Section 2.22(a).

“Extending Lender” has the meaning set forth in Section 2.22(b).

“Extension Date” has the meaning set forth in Section 2.22(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

20



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Financial Officer” means the chief financial officer or treasurer of the
Borrower.

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by the Borrower or any Domestic Subsidiary (other than any Domestic
Subsidiary that is an Excluded Subsidiary).

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurocurrency Loan), the fixed rate of interest per annum specified
by the Revolving Credit Lender making such Competitive Loan in its related
Competitive Bid. When used in reference to any Revolving Credit Loan or
Borrowing, “Fixed Rate” refers to whether such Loan, or the Loans constituting
such Borrowing, are Competitive Loans bearing interest at a Fixed Rate.

“Foreign Currency” means any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the applicable Exchange Rate(s), as determined
by the Administrative Agent.

“Foreign Designated Persons” means any Person listed on a Foreign Sanctions
List.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Sanctioned Country” means a country or territory which is at any time
subject to Foreign Sanctions.

“Foreign Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the United Nations
Security Council, (ii) the European Union or (iii) Her Majesty’s Treasury of the
United Kingdom.

“Foreign Sanctions List” means any of the lists of specifically designated
nationals or designated persons or entities (or equivalent) held by the United
Nations Security Council or any similar list maintained by the European Union or
Her Majesty’s Treasury of the United Kingdom, in each case as the same may be
amended, supplemented or substituted from time to time.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

21



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, solely for purposes of the definition of “Change in Law”,
any supra-national bodies such as the European Union or the European Central
Bank) and including, solely for purposes of the definition of “Change in Law”,
any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit C by an entity that, pursuant to
Section 5.09(a), is required to become a “Guarantor” hereunder in favor of the
Administrative Agent and for the benefit of the Secured Parties.

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

“Guarantors” means (a) the Borrower, (b) each Domestic Subsidiary of the
Borrower as of the Effective Date and identified under the caption “GUARANTORS”
on the signature pages hereto and (c) each other Domestic Subsidiary of the
Borrower that shall become a Guarantor pursuant to Section 5.09(a), in each case
so long as such Subsidiary shall remain a Guarantor party hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means (a) as of the Effective Date, any Subsidiary
listed on Schedule 1.01B and (b) at any time thereafter, any Domestic Subsidiary
or First-Tier Foreign Subsidiary designated as such by the Borrower in a
certificate delivered by the Borrower to the Administrative Agent (and which
designation has not been rescinded in a subsequent certificate of the Borrower
delivered to the Administrative Agent), provided that (i) no Subsidiary shall be
(or may be so designated as) an Immaterial Subsidiary if such Subsidiary has
assets (after eliminating assets related to intercompany transactions) of more
than two and one-half percent (2.5%) of the consolidated assets of the Borrower
and its Subsidiaries, determined as of the end of the fiscal quarter or fiscal
year most recently ended for which financial statements are available and
(ii) the aggregate amount of the assets of all Immaterial Subsidiaries (after
eliminating assets related to intercompany transactions) may not at any time
exceed five percent (5%) of the consolidated assets of the Borrower and its
Subsidiaries, determined as of the end of the fiscal quarter or fiscal year most
recently ended for which financial statements are available.

 

22



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Incremental Lender” has the meaning set forth in Section 2.20.

“Incremental Loan Effective Date” has the meaning set forth in Section 2.20.

“Incremental Revolving Credit Commitment” has the meaning set forth in
Section 2.20.

“Incremental Revolving Credit Lender” has the meaning set forth in Section 2.20.

“Incremental Term Lender” has the meaning set forth in Section 2.20.

“Incremental Term Loan” has the meaning set forth in Section 2.20.

“Incremental Term Loan Amendment” has the meaning set forth in Section 2.20.

“Incremental Term Loan Commitment” has the meaning set forth in Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including any obligations convertible into
capital stock or other securities) or with respect to deposits or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
mandatorily redeemable preferred stock of such Person, provided that
“Indebtedness” shall not include (1) for purposes of calculating the
Consolidated Total Leverage Ratio and the Consolidated Senior Secured Leverage
Ratio only, contingent obligations under clauses (i) and (j) above, (2) for
purposes of calculating the Consolidated Total Leverage Ratio and the
Consolidated Senior Secured Leverage Ratio only, in connection with any
Acquisition, any indemnification, purchase price adjustments, earn-outs,
holdbacks and contingent payment obligations to which the seller thereunder may
be entitled (collectively, “Contingent Acquisition Obligations”), in each case
until such time as such Contingent Acquisition Obligations are fixed and
determinable (and not otherwise contingent) and (3) intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Borrower and its Subsidiaries. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

 

23



--------------------------------------------------------------------------------

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date and the applicable Maturity Date, (b) with respect to any
Eurocurrency Loan, the last day of each Interest Period therefor and, in the
case of any Interest Period for a Eurocurrency Loan of more than three months’
duration, each successive date of such Interest Period that occurs at
three-month intervals after the first day of such Interest Period and the
applicable Maturity Date, (c) with respect to any Fixed Rate Loan, the last day
of the Interest Period therefor and the Revolving Credit Maturity Date, and, in
the case of any Interest Period for a Fixed Rate Loan of more than 90 days’
duration (unless otherwise specified in the applicable Competitive Bid Request),
each successive date of such Interest Period that occurs at 90-day intervals
after the first day of such Interest Period and the Revolving Credit Maturity
Date, and any other dates that are specified in the applicable Competitive Bid
Request as Interest Payment Dates with respect to such Loan and (d) with respect
to any Swingline Loan, the day that such Loan is required to be repaid and the
Revolving Credit Maturity Date.

“Interest Period” means:

(a) for any Syndicated Eurocurrency Loan or Borrowing, the period commencing on
the date of such Loan or Borrowing and ending on the numerically corresponding
day in the calendar month that is one, two, three or six months or (if available
to all of the Lenders of the relevant Class of Loans) twelve months thereafter
or, with respect to such portion of any Syndicated Eurocurrency Loan or
Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the applicable Maturity Date, a period of less than one month’s duration
commencing on the date of such Loan or Borrowing and ending on such Maturity
Date, as specified in the applicable Borrowing Request or Interest Election
Request;

(b) for any Competitive Eurocurrency Loan or Borrowing, the period commencing on
the date of such Loan or Borrowing and ending on the numerically corresponding
day in the calendar month that is one, two, three or six months or (if available
to all of the Lenders) nine or twelve months thereafter or, with respect to such
portion of any Competitive Eurocurrency Loan or Borrowing denominated in a
Foreign Currency that is scheduled to be repaid on the Revolving Credit Maturity
Date a period of less than one month’s duration commencing on the date of such
Loan or Borrowing and ending on the Revolving Credit Maturity Date, as specified
in the applicable Competitive Bid Request; and

(c) for any Fixed Rate Loan or Borrowing, the period (which shall not be less
than seven days or more than 360 days) commencing on the date of such Loan or
Borrowing and ending on the date specified in the applicable Competitive Bid
Request;

 

24



--------------------------------------------------------------------------------

provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the applicable Maturity Date that is permitted to be of less than
one month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and, in the case of a Syndicated Loan of any Class, thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan, and the date of a Syndicated Borrowing comprising Loans of any
Class that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

“Investment” means, for any Person: (a) the ownership of Equity Interests,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person; (b) any deposit with, or advance, loan or other
extension of credit to, any other Person including the purchase of property from
another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person, but excluding any such
advance, loan or extension of credit having a term not exceeding 90 days arising
in connection with the sale of (i) inventory or supplies by such Person in the
ordinary course of business or (ii) accounts receivable in connection with any
Receivables Securitization Program; (c) any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person; or (d) any Swap Agreement; provided that “Investment” shall not
include intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
its Subsidiaries. The amount, as of any date of determination, of (i) any
Investment in the form of any deposit with, or advance, loan or other extension
of credit to, any other Person shall be equal to the principal amount thereof
outstanding on such date, minus any cash payments actually received by the
investor representing a payment or prepayment of in respect of principal of such
Investment, but without any adjustment for increases due to in-kind interest
payments, write-downs or write-offs (including as a result of forgiveness of any
portion thereof) with respect to such loan or advance after the date thereof,
(ii) any Investment in the form of a Guarantee or other contingent obligation
shall be equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee or other
contingent obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof, as determined in good faith
by the Borrower, (iii) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the fair
market value (as determined in good faith by the Borrower) of such Equity
Interests or other property as of the time of the transfer, minus any payments
actually received by such investor representing a return of capital of such
Investment, but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment, and (iv) any Investment (other than any
Investment referred

 

25



--------------------------------------------------------------------------------

to in clause (i), (ii) or (iii) above) by the specified Person in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness or other securities of any other Person shall be the original cost
of such Investment (including any Indebtedness assumed in connection therewith),
minus the amount of any portion of such Investment that has been repaid to the
investor in cash as a repayment of principal or a return of capital, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment. For purposes of Section 6.05, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by the Borrower.

“Issuing Lender” means JPMCB, Bank of America, N.A., PNC Bank, National
Association, Wells Fargo Bank, National Association (solely with respect to the
Existing Letters of Credit issued by it that are outstanding as of the Effective
Date) and each other Lender designated after the date hereof by the Borrower as
an “Issuing Lender” hereunder that has agreed to such designation (and is
reasonably acceptable to the Administrative Agent), each in its capacity as an
issuer of one or more Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(j), in each case so long as such Person
shall remain an Issuing Lender hereunder. Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

“JPMCB” means JPMorgan Chase Bank, N.A.

“LC Collateral Account” has the meaning set forth in Section 2.06(k).

“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Dollar LC Exposure and the
Multicurrency LC Exposure.

“Lender Notice Date” has the meaning set forth in Section 2.22(b).

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
other agreement entered into pursuant to Section 2.20 or other documentation
contemplated hereby, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption or other documentation contemplated
hereby. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender and the Issuing Lenders. For the avoidance of doubt, the term
“Lenders” excludes the Departing Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including the Existing Letters of Credit).

 

26



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means, with respect to each Issuing Lender, the
commitment of such Issuing Lender to issue Letters of Credit hereunder. The
initial amount of each Issuing Lender’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Lender has entered into an Assignment and
Assumption, the amount set forth for such Issuing Lender as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“Letter of Credit Sublimit” means $100,000,000.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Dollars or any Foreign Currency and for any applicable Interest Period, the
London interbank offered rate for such currency as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for such Currency) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period; provided that, if
the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, that if a LIBOR Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency, then the LIBO Rate
shall be the Interpolated Rate at such time; provided, that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. It is understood and agreed that all of the terms and
conditions of this definition of “LIBO Rate” shall be subject to Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Conditionality Provision” means that, to the extent any Collateral
(including the grant or perfection of any security interest therein and the
delivery of any insurance certificate or endorsement) is not or cannot be
provided on the Trigger Date (other than the grant and perfection of security
interests in (x) assets of the Borrower and any Subsidiary Guarantors with
respect to which a Lien may be perfected solely by the filing of a financing
statement under the UCC or (y) certificated Equity Interests of wholly-owned
Domestic Subsidiaries (other than VSI or any of its subsidiaries) with respect
to which a Lien may be perfected by the delivery of certificates representing
such Equity Interests) after the Borrower’s use of commercially reasonable
efforts to do so without undue burden or expense, then the provision of such
Collateral (including the grant or perfection of any security interest therein)
shall not constitute a condition precedent to the funding of the Term Loans on
the Trigger Date

 

27



--------------------------------------------------------------------------------

and, notwithstanding any provisions set forth in Section 5.09 to the contrary,
such Collateral shall not be required to be provided (including the grant and
perfection of any security interest therein) until the thirtieth (30th) day (in
the case of the delivery of certificated Equity Interests) and otherwise the
ninetieth (90th) day following the Trigger Date (or, in each case, such later
date as may be agreed upon by the Administrative Agent in its reasonable
discretion).

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, any agreements between the Borrower and an Issuing Lender regarding
such Issuing Lender’s Letter of Credit Commitment or the respective rights and
obligations between the Borrower and such Issuing Lender in connection with the
issuance of Letters or Credit, the Security Documents, each promissory note of
the Borrower issued hereunder, each agreement entered into pursuant to
Section 2.20, each Guarantee Assumption Agreement and each joinder or similar
agreement of a Subsidiary entered into pursuant to Section 5.09.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (a) with respect to Loans or Letters of Credit denominated in
any Foreign Currency, local time (it being understood that such local time shall
mean London time unless otherwise notified by the Administrative Agent) and
(b) in all other cases, New York City time.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the relevant Eurocurrency Rate, the marginal rate of interest, if any,
to be added to or subtracted from such Eurocurrency Rate to determine the rate
of interest applicable to such Loan, as specified by the Lender making such Loan
in its related Competitive Bid.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform its obligations under this Agreement or any of the other Loans
Documents or (c) the validity or enforceability of any of the Loan Documents or
the rights and remedies of the Agents, the Issuing Lenders or the Lenders
thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such Swap
Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary other than Immaterial Subsidiaries.

“Maturity Date” means the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as the case may be.

“Moody’s” means Moody’s Investors Service, Inc.

 

28



--------------------------------------------------------------------------------

“Multicurrency LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The Multicurrency LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Multicurrency Percentage of the total Multicurrency
LC Exposure at such time.

“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Revolving Credit Sub-Commitments.

“Multicurrency Revolving Credit Exposure” means, with respect to any
Multicurrency Revolving Credit Lender at any time, the sum of the outstanding
principal amount of such Multicurrency Revolving Credit Lender’s Multicurrency
Revolving Credit Loans and its Multicurrency LC Exposure and Swingline Exposure
at such time.

“Multicurrency Revolving Credit Lender” means (a) on the Effective Date, the
Revolving Credit Lenders having Multicurrency Revolving Credit Sub-Commitments
and (b) thereafter, the Revolving Credit Lenders from time to time holding
Revolving Credit Loans made pursuant to Multicurrency Revolving Credit
Sub-Commitments or holding Multicurrency Revolving Credit Sub-Commitments, after
giving effect to any assignments thereof permitted by Section 9.04(b).

“Multicurrency Revolving Credit Loan” means a Revolving Credit Loan denominated
in Dollars or an Agreed Foreign Currency made by a Lender under its
Multicurrency Revolving Credit Sub-Commitment.

“Multicurrency Revolving Credit Sub-Commitment” means, with respect to each
Multicurrency Revolving Credit Lender, the commitment, if any, of such
Multicurrency Revolving Credit Lender to make Syndicated Revolving Credit Loans
and to acquire participations in Letters of Credit hereunder, in each case in
Dollars or an Agreed Foreign Currency, expressed as a Dollar amount representing
the Dollar Equivalent of the maximum aggregate amount of such Lender’s
Multicurrency Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced pursuant to Section 2.09 or increased pursuant to Section 2.20 from
time to time and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Revolving Credit Lender’s Multicurrency Revolving Credit Sub-Commitment as
of the Effective Date is set forth on Schedule 2.01A, or in the Assignment and
Assumption or other agreement entered into under Section 2.20 pursuant to which
such Lender shall have assumed its Multicurrency Revolving Credit
Sub-Commitment, as applicable. The aggregate amount of the Multicurrency
Revolving Credit Lenders’ Multicurrency Revolving Credit Sub-Commitments is
$500,000,000 as of the Effective Date.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) in connection with any Disposition, casualty,
condemnation or similar event, the proceeds thereof (including insurance
proceeds, condemnation awards or similar awards) in the form of cash (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or the
sale or disposition of any non-cash consideration or otherwise, but only as and
when received and excluding the portion of such deferred payment constituting
interest) of such Disposition, casualty, condemnation or similar event, net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted

 

29



--------------------------------------------------------------------------------

hereunder on any asset which is the subject of such Disposition, casualty,
condemnation or similar event (other than any Lien pursuant to a Loan Document)
and other costs, fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and net of amounts deposited in escrow in connection
therewith or reasonably expected to be paid as a result of any purchase price
adjustment, indemnities or reserves related thereto (such amounts shall be Net
Cash Proceeds to the extent and at the time released or not required to be so
used), and (b) in connection with any issuance or incurrence of Indebtedness,
the cash proceeds received from such issuance, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other fees and expenses actually incurred in connection
therewith.

“Non-Extending Lender” has the meaning set forth in Section 2.22(b).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means, collectively, (a) all of the Indebtedness, liabilities and
obligations of any Loan Party to the Agents, the Lenders, the Swingline Lender
and/or the Issuing Lenders arising under the Loan Documents (including all
reimbursement obligations in respect of Letters of Credit), in each case whether
fixed, contingent (including without limitation the obligations incurred as a
Guarantor pursuant to Article X), now existing or hereafter arising, created,
assumed, incurred or acquired, and whether before or after the occurrence of any
Event of Default under clause (h) or (i) of Article VII and including any
obligation or liability in respect of any breach of any representation or
warranty and all post-petition interest, fees and funding losses, whether or not
allowed as a claim in any proceeding arising in connection with such an event,
(b) all obligations of any Loan Party owing to any Lender or any Affiliate of
any Lender under any credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), stored value cards,
merchant processing services, treasury management services agreement, any
service terms or any service agreements, including electronic payments service
terms and/or automated clearing house agreements, any direct debit scheme or
arrangement and all overdrafts on any account which any Loan Party maintains
with any Lender or any Affiliate of any Lender (collectively, “Banking Services
Obligations”) and (c) all obligations of any Loan Party owing to any Lender or
any Affiliate of any Lender under (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements, (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk and (iii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices (collectively, “Swap
Obligations”); provided that the definition of “Obligations” shall not create
any guarantee by any Loan Party of (or grant of security interest by any Loan
Party to support, as applicable) any Excluded Swap Obligations of such Loan
Party for purposes of determining any obligations of any Loan Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

30



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording or filing Taxes or any other similar excise or property
Taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, excluding any such Taxes imposed with respect to
an assignment (other than an assignment made pursuant to Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with the
legislation of the European Union relating to the European Monetary Union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

31



--------------------------------------------------------------------------------

(c) Liens incurred or pledges and deposits made (i) in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws, Environmental Laws or similar legislation, (ii) to
secure liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of obligations of the type set forth described in clause
(i) above or (iii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of the Borrower or any Subsidiary in the
ordinary course of business supporting obligations of the type set forth in
clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, tenders,
trade contracts, leases, statutory obligations, surety, stay, customs and appeal
bonds, performance and return-of-money bonds, government contracts, trade
contracts (other than for Indebtedness) and other obligations of a like nature,
in each case in the ordinary course of business and (ii) in respect of letters
of credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;

(e) ground leases or subleases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;

(f) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;

(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Subsidiaries;

(j) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;

(k) Liens that are contractual rights of set-off;

(l) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of the Borrower or any Subsidiary; provided that such
Lien secures only the obligations of the Borrower or such Subsidiary in respect
of such letter of credit; and

(m) any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of business of the
Borrower and the Subsidiaries, taken as a whole; provided that the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness other
than Liens referred to in clause (c) or (l) above securing obligations under
letters of credit or bank guarantees.

 

32



--------------------------------------------------------------------------------

“Permitted Surviving Debt” means (i) purchase money Indebtedness, capital leases
and equipment financings of VSI and its subsidiaries that will remain
outstanding following the Trigger Date, (ii) intercompany Indebtedness among VSI
and its subsidiaries, (iii) any Indebtedness specifically contemplated by the
VSI Merger Agreement, as in effect on December 1, 2016, to remain outstanding
following the Effective Date and (iv) other Indebtedness that is permitted to be
outstanding following the Effective Date by the terms hereof.

“Permitted Term Loan Refinancing Indebtedness” (or, as used in this clause,
“Refinancing Indebtedness”) means, in respect of the Term Loans (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (including refinancings, extensions and renewals thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, issue discount, premium and expenses
relating to such extension, renewal or refinancing; (b) the stated final
maturity of such Refinancing Indebtedness shall not be earlier than that of such
Original Indebtedness, and such stated final maturity shall not be subject to
any conditions that could result in such stated final maturity occurring on a
date that precedes the stated final maturity of such Original Indebtedness;
(c) such Refinancing Indebtedness shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default or a change in control,
fundamental change, or upon conversion or exchange in the case of convertible or
exchangeable Indebtedness or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to the maturity of such Original
Indebtedness; (d) the Weighted Average Life to Maturity of such Refinancing
Indebtedness shall be no shorter than the Weighted Average Life to Maturity of
such Original Indebtedness remaining as of the date of such extension, renewal
or refinancing; (e) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Subsidiary, in each case
that shall not have been (or, in the case of after-acquired Subsidiaries, shall
not have been required to become pursuant to the terms of the Original
Indebtedness) an obligor in respect of such Original Indebtedness, and shall not
constitute an obligation of the Borrower if the Borrower shall not have been an
obligor in respect of such Original Indebtedness, and, in each case, shall
constitute an obligation of such Subsidiary or of the Borrower only to the
extent of their obligations in respect of such Original Indebtedness; (f) if
secured by the Collateral on a junior lien basis or if unsecured, such
Refinancing Indebtedness does not provide for any amortization, mandatory
prepayment, redemption or repurchase (other than upon a change of control,
fundamental change, customary asset sale or event of loss mandatory offers to
purchase and customary acceleration rights after an event of default and, for
the avoidance of doubt, rights to convert or exchange in the case of convertible
or exchangeable Indebtedness) prior to the latest maturity date of the
Indebtedness being refinanced; (g) such Refinancing Indebtedness does not
contain covenants, events of default and other terms, other than covenants,
events of default and other terms (other than interest rates, rate floors, fees
and optional prepayment or redemption terms) which are (i) customary for similar
Indebtedness in light of then-prevailing market conditions or (ii) when taken as
a whole, are no less favorable (as reasonably determined by the Borrower in good
faith) to the lenders, holders or investors, as the case may be, providing such
Refinancing Indebtedness than those applicable to the Original Indebtedness
(provided that a certificate of a Financial Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Refinancing Indebtedness, together with a

 

33



--------------------------------------------------------------------------------

reasonably detailed description of the material terms and conditions of such
Refinancing Indebtedness or drafts of the material definitive documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (g) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five
(5) Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)); and (h) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) (and, if such Original
Indebtedness is secured, be subject to an intercreditor agreement reasonably
satisfactory to the Administrative Agent).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

“Pledge Agreement” means the Amended and Restated Pledge Agreement, dated as of
the Effective Date, substantially in the form of Exhibit B, between the Loan
Parties and the Administrative Agent.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Borrower or any
Subsidiary pursuant to clause (f) of Section 6.04 yielding Net Cash Proceeds
(individually) in excess of the greater of (i) $40,000,000 and (ii) 1.0% of
Consolidated Total Assets (measured as of the date such sale, transfer or other
disposition and determined as of the last day of the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
5.01(a) or Section 5.01(b) (or, prior to the delivery of any such financial
statements, the last day of the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)));

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary (x) for any fiscal year, property with a
book value immediately prior to such event equal to or greater than 15% of
Consolidated Total Assets (measured as of the date such casualty, insured
damage, taking or condemnation and determined as of the last day of the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any
such financial statements, the last day of the last fiscal quarter included in
the financial statements referred to in Section 3.04(a))) and (y) individually,
yielding Net Cash Proceeds in an amount exceeding the greater of (i) $40,000,000
and (ii) 1.0% of Consolidated Total Assets (measured as of the date such
casualty, insured damage, taking or condemnation and determined as of the last
day of the most recent fiscal quarter for which financial statements shall have
been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the financial statements referred to in Section 3.04(a)));
or

 

34



--------------------------------------------------------------------------------

(c) the incurrence by the Borrower or any Subsidiary of any Indebtedness, other
than Indebtedness permitted under Section 6.01 or permitted by the Required
Lenders pursuant to Section 9.02 (except any Permitted Term Loan Refinancing
Indebtedness).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent (it being understood that such principal financial
center shall mean London, England unless otherwise notified by the
Administrative Agent).

“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect to such Specified Swap Obligation or such other
Person as constitutes an ECP and can cause another Person to qualify as an ECP
at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Sterling, the first day of such Interest
Period, (ii) if the currency is euro, the day that is two (2) TARGET2 Days
before the first day of such Interest Period, and (iii) for any other currency,
two (2) Business Days prior to the commencement of such Interest Period (unless,
in each case, market practice differs in the relevant market where the LIBO Rate
for such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).

“Ratings” means the public ratings established for the Index Debt by S&P and
Moody’s (or, in the event no Index Debt is outstanding or such Index Debt is not
rated by either S&P or Moody’s, the public corporate credit rating established
for the Borrower by S&P and the public corporate family rating established for
the Borrower by Moody’s).

“Receivables Securitization Program” has the meaning set forth in
Section 6.02(e).

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower. No Lender shall be obligated to be a
Reference Bank without its consent.

 

35



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.04(b).

“Regulation D”, “Regulation T”, “Regulation U” and “Regulation X” means,
respectively, Regulation D, Regulation T, Regulation U and Regulation X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Credit Exposures, outstanding Incremental Term Loans and/or unused Commitments
representing more than 50% of the sum of the total Credit Exposures, outstanding
Incremental Term Loans and unused Commitments at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, then (i) as to each Lender,
clause (a) of the definition of Swingline Exposure shall only be applicable for
purposes of determining its Revolving Credit Exposure to the extent such Lender
shall have funded its participation in the outstanding Swingline Loans and
(ii) the outstanding Competitive Loans of the Lenders shall be included in their
respective Revolving Credit Exposures in determining the Required Lenders.

“Required Revolving Lenders” means, subject to Section 2.21, at any time,
Revolving Credit Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures and unused Revolving Credit Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate, then (i) as to
each Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Revolving Credit Exposure to the
extent such Lender shall have funded its participation in the outstanding
Swingline Loans and (ii) the outstanding Competitive Loans of the Lenders shall
be included in their respective Revolving Credit Exposures in determining the
Required Lenders.

“Required Term Lenders” means, subject to Section 2.21, at any time, Term
Lenders having Term Loans and unused Term Loan Commitments representing more
than 50% of the sum of the total outstanding principal amount of Term Loans and
unused Term Loan Commitments at such time.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, any vice
president, chief financial officer or treasurer of the Borrower, but in any
event, with respect to financial matters, the chief financial officer or
treasurer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of Equity
Interests of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of Equity Interests of the
Borrower or any Equity Rights with respect to any such shares of Equity
Interests of the Borrower.

 

36



--------------------------------------------------------------------------------

“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(a).

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Credit Maturity
Date and the date of termination of the Revolving Credit Commitments.

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, its Dollar Revolving Credit Sub-Commitment and/or its Multicurrency
Revolving Credit Sub-Commitment, if any. The aggregate amount of the Revolving
Credit Lenders’ Revolving Credit Commitments is $1,000,000,000 as of the
Effective Date.

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Revolving Credit Loans, its LC Exposure and its Swingline Exposure at
such time.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

“Revolving Credit Loans” means the loans made by the Revolving Credit Lenders to
the Borrower pursuant to Section 2.01(a).

“Revolving Credit Maturity Date” means January 20, 2022, as extended (in the
case of each Revolving Credit Lender consenting thereto) pursuant to
Section 2.22.

“Revolving Credit Sub-Commitment” means a Dollar Revolving Credit Sub-Commitment
or a Multicurrency Revolving Credit Sub-Commitment, as applicable.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctions” means U.S. Sanctions and Foreign Sanctions.

“SEC” means the United States Securities and Exchange Commission or any
successor agency.

“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Lender and each Issuing Lender in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Lenders
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary (including those in effect on the Effective Date), (iv) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrower to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.

 

37



--------------------------------------------------------------------------------

“Securities Act” means the United States Securities Act of 1933.

“Security Agreement” means the Security Agreement (including any and all
supplements thereto) in form and substance reasonably satisfactory to the
Administrative Agent, dated as of the Trigger Date, between the Loan Parties and
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, as the same may be amended, restated or otherwise
modified from time to time.

“Security Documents” means, collectively, the Pledge Agreement, the Security
Agreement and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Obligations.

“Specified Ancillary Obligations” means (i) all obligations of any Loan Party
owing to any Lender or any Affiliate of any Lender in respect of any Swap
Obligations and (ii) all obligations of any Loan Party owing to any Lender or
any Affiliate of any Lender in respect of any Banking Services Obligations;
provided that the definition of “Specified Ancillary Obligations” shall not
create or include any guarantee by any Loan Party of (or grant of security
interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (with respect to the Borrower and the Subsidiary Guarantors),
3.02, 3.03(b) (with respect to no violation of the organizational documents of
the Borrower or any Subsidiary Guarantor), 3.08, 3.12, 3.14, 3.15 and 3.16
(subject to the Limited Conditionality Provision) of this Agreement.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the United Kingdom Financial Conduct Authority, the
Prudential Regulation Authority of the Bank of England, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall include those imposed pursuant to Regulation D of the
Board. Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Sterling” means the lawful currency of the United Kingdom.

 

38



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.

“Subsidiary Guarantor” means any Guarantor other than the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” has the meaning set forth in the definition of “Obligations”.

“Swingline Commitment” means $25,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Credit Lender at any time shall be the sum of (a) its Applicable
Dollar Percentage or Applicable Multicurrency Percentage, as applicable, of the
total Swingline Exposure outstanding under the respective Revolving Credit
Sub-Commitment at such time other than with respect to any Swingline Loans made
by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Revolving Credit Lenders in such Swingline Loans).

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET2) payment system (or any successor
settlement system as determined by the Administrative Agent) is open for the
settlement of payments in euro.

 

39



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings (including backup
withholding), value added taxes, or any other goods and services, use or sales
taxes imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

“Term Loan Availability Period” means the period beginning on the Effective Date
and ending on the Term Loan Commitment Expiration Date.

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans on the Trigger Date as set forth on
Schedule 2.01A or in the most recent Assignment Agreement or other documentation
contemplated hereby executed by such Term Lender and (b) as to all Term Lenders,
the aggregate commitment of all Term Lenders to make Term Loans on the Trigger
Date, which aggregate commitment shall be $750,000,000 as of the Effective Date.
After advancing the Term Loan, each reference to a Term Lender’s Term Loan
Commitment shall refer to that Term Lender’s Applicable Percentage of the Term
Loans.

“Term Loan Commitment Expiration Date” means the earliest of (i) 5:00 p.m., New
York City time, on May 30, 2017, (ii) the closing of the VSI Acquisition with or
without the use of the Term Loans, (iii) the public announcement of the
abandonment of the VSI Acquisition by the Borrower (or any of its Affiliates)
and (iv) the termination of the VSI Merger Agreement prior to closing of the VSI
Acquisition or the termination of the Borrower’s (or any of its Affiliates’)
obligations under the VSI Merger Agreement to consummate the VSI Acquisition in
accordance with the terms thereof.

“Term Loan Maturity Date” means the date that is the five-year anniversary of
the Trigger Date, as extended (in the case of each Term Lender consenting
thereto) pursuant to Section 2.22.

“Term Loans” means the loans made by the Term Lenders to the Borrower pursuant
to Section 2.01(b).

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Revolving Credit Lenders’ Revolving Credit Loans, their
LC Exposure and their Swingline Exposure at such time; provided, that clause
(a) of the definition of Swingline Exposure shall only be applicable to the
extent Revolving Credit Lenders shall have funded their respective
participations in the outstanding Swingline Loans.

“Transaction Costs” means any fees or expenses incurred or paid by the Borrower
or any Subsidiary in connection with the Transactions, this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of this Agreement and the other Loan Documents to which such
Loan Party is intended to be a party, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder, (b) the
consummation of the VSI Acquisition and the other transactions contemplated by
the VSI Merger Agreement, (c) the refinancing of the Existing Credit Agreement
and the repayment of certain Indebtedness thereunder, (d) the refinancing of
certain Indebtedness of VSI on the Trigger Date, (e) the consummation of any
other transactions in connection with the foregoing and (f) the payment of the
fees, costs and expenses incurred in connection with any of the foregoing.

 

40



--------------------------------------------------------------------------------

“Trigger Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).

“Trigger Date Commitments” means the Term Loan Commitments and the Trigger Date
Revolving Credit Commitments.

“Trigger Date Revolving Credit Loans” means Revolving Credit Loans to be made by
the Revolving Credit Lenders on the Trigger Date in an amount not to exceed the
sum of (i) $250,000,000 and (ii) the amount of fees, costs and expenses incurred
in connection with the Transactions.

“Trigger Date Revolving Credit Commitments” means Revolving Credit Commitments
in an amount of up to the sum of (i) $250,000,000 and (ii) the amount of fees,
costs and expenses incurred in connection with the Transactions.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate, the Alternate Base
Rate or, in the case of a Competitive Loan or Borrowing, the relevant
Eurocurrency Rate or a Fixed Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) an obligation to reimburse a bank for drawings not
yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations.

“U.S. Designated Persons” means any Person listed on a U.S. Sanctions List.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Sanctioned Country” means a country or territory which is at any time
subject to U.S. Sanctions.

“U.S. Sanctions” means:

(a) economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by the U.S. government and administered by OFAC; and

(b) economic or financial sanctions imposed, administered or enforced from time
to time by the U.S. State Department, the U.S. Department of Commerce or the
U.S. Department of the Treasury.

“U.S. Sanctions List” means any of the lists of specifically designated
nationals or designated persons or entities (or equivalent) held by the U.S.
government and administered by OFAC, the U.S. State Department, the U.S.
Department of Commerce or the U.S. Department of the Treasury or any other U.S.
government entity, in each case as the same may be amended, supplemented or
substituted from time to time.

 

41



--------------------------------------------------------------------------------

“VSI” means Vascular Solutions, Inc., a Minnesota corporation.

“VSI Acquisition” means the acquisition of all of the outstanding Equity
Interests of VSI by the Borrower pursuant to the VSI Merger Agreement.

“VSI Merger Agreement” means the Agreement and Plan of Merger, dated as of
December 1, 2016, by and among the Borrower, Violet Merger Sub Inc. and VSI.

“VSI Merger Agreement Representations” means such of the representations made by
or on behalf of VSI in the VSI Merger Agreement as are material to the interests
of the Lenders, but only to the extent that the accuracy of any such
representation is a condition to the Borrower’s (or any of its Affiliates’)
obligations to close the VSI Acquisition under the VSI Merger Agreement or the
Borrower (or any of its Affiliates) has the right to terminate the Borrower’s
(or any of its Affiliates’) obligations under the VSI Merger Agreement or
decline to consummate the VSI Acquisition as a result of a breach of such
representations in the VSI Merger Agreement.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a
“Competitive Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Competitive Eurocurrency Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Competitive Borrowing”), by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Competitive
Eurocurrency Borrowing”). Loans and Borrowings may also be identified by
Currency.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and

 

42



--------------------------------------------------------------------------------

interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of any
provision hereof (or if the Administrative Agent notifies the Borrower that the
Required Lenders request such elimination of a change in GAAP), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision is
amended in accordance with Section 9.02. To enable the ready and consistent
determination of compliance with the covenants set forth in Article VI, the
Borrower will not change the last day of its fiscal year and fiscal quarters in
effect on the date hereof. Notwithstanding any other provision contained herein,
(i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (x) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (y) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (ii) any obligations relating to a lease that was accounted
for by such Person as an operating lease as of the Effective Date and any
similar lease entered into after the Effective Date by such Person (or any of
Subsidiary or Affiliate of such Person) shall be accounted for as obligations
relating to an operating lease and not as Capital Lease Obligations.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or retirement, repayment, issuance, incurrence
or assumption of Indebtedness, or other transaction (i) shall in each case be
calculated giving pro forma effect thereto

 

43



--------------------------------------------------------------------------------

(and, in the case of any pro forma computation made hereunder to determine
whether such acquisition or disposition, or retirement, repayment, issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation, including any such events to be
consummated substantially simultaneous therewith) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of and any related incurrence or reduction of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act and (ii) in the case of any acquisition (including pursuant to a
merger or consolidation), cost saving initiative, headcount reduction,
restructuring initiative or similar strategic initiative after the Effective
Date (excluding the VSI Acquisition), may reflect (for historical periods and
the period ending on the last day of the first full four-fiscal quarter period
following the consummation of any such acquisition or other event) pro forma
adjustments for cost savings and cost synergies (net of continuing associated
expenses) that are reasonably expected to be realized within the period ending
on the last day of the first full four-fiscal quarter period following the
consummation of any such acquisition or other event, to the extent that such
cost savings and cost synergies (A) would be permitted to be reflected in pro
forma financial statements prepared in accordance with Article 11 of Regulation
S-X under the Securities Act or (B) in the case of such cost savings and cost
synergies that are not permitted by Article 11 of Regulation S-X (such cost
savings and cost synergies, the “Additional Cost Savings and Cost Synergies”),
are reasonably identifiable, factually supportable and reasonably anticipated by
the Borrower in good faith to be achieved in connection with any such event
within the period ending on the last day of the first full four-fiscal quarter
period following the consummation of any such event (and a Financial Officer of
the Borrower shall have delivered an officer’s certificate to the Administrative
Agent stating that such Additional Cost Savings and Cost Synergies are
reasonably identifiable, factually supportable and reasonably anticipated in
good faith to be achieved); provided that (x) if any cost savings and cost
synergies included in any pro forma calculations based on the expectation that
such cost savings and cost synergies will be realized within the period ending
on the last day of the first full four-fiscal quarter period following the
consummation of any such acquisition or cost saving initiative, headcount
reduction, restructuring initiative or similar strategic initiative shall at any
time cease to be reasonably expected to be so achieved (or are in fact not so
achieved) within such period, then on and after such time pro forma calculations
required to be made hereunder shall not reflect such cost savings or cost
synergies, (y) the aggregate amount of such Additional Cost Savings and Cost
Synergies shall not exceed, for any period, ten percent (10%) of Consolidated
EBITDA for such period (as calculated without giving effect to this paragraph)
and (z) all adjustments pursuant to this paragraph will be without duplication
of any amounts that are otherwise included or added back pursuant to the
definition of Consolidated EBITDA. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Swap
Agreement applicable to such Indebtedness).

SECTION 1.05. Currencies; Currency Equivalents. (a) At any time, any reference
in the definition of the term “Agreed Foreign Currency” or in any other
provision of this Agreement to the Currency of any particular nation means the
lawful currency of such nation at such time whether or not the name of such
Currency is the same as it was on the date hereof. Except as provided in

 

44



--------------------------------------------------------------------------------

Section 2.18(a), for purposes of determining (i) whether the amount of any
Borrowing or Letter of Credit under the Multicurrency Revolving Credit
Sub-Commitments, together with all other Borrowings then outstanding or to be
borrowed thereunder at the same time as such Borrowing, would exceed the
aggregate amount of the Multicurrency Revolving Credit Sub-Commitments, (ii) the
aggregate unutilized amount of the Multicurrency Revolving Credit
Sub-Commitments, (iii) the Multicurrency Revolving Credit Exposure and (iv) the
Multicurrency LC Exposure, the outstanding principal or undrawn face amount of
any Borrowing or Letter of Credit that is denominated in any Foreign Currency
shall be deemed to be the Dollar Equivalent of the amount of Foreign Currency of
such Borrowing determined as of the date of such Borrowing (determined in
accordance with the last sentence of the definition of the term “Interest
Period”) or of such Letter of Credit determined as of the date of the issuance
thereof, as the case may be.

(b) Wherever in this Agreement in connection with a Borrowing or Loan an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest 1,000 units of such Foreign Currency).

(c) Each obligation hereunder of any party hereto that is denominated in a
Currency of a country that is not a Participating Member State on the date
hereof shall, effective from the date on which such country becomes a
Participating Member State, be redenominated in euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in euro
or such Currency, such party shall be entitled to pay or repay such amount
either in euro or in such Currency. If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Agreed Foreign Currency of any
country that becomes a Participating Member State after the date on which such
currency becomes an Agreed Foreign Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor. Without prejudice to the respective liabilities of the Borrower to the
Lenders and of the Lenders to the Borrower under or pursuant to this Agreement,
each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify in writing to the Borrower to be necessary or appropriate to reflect the
introduction or changeover to the euro in any country that becomes a
Participating Member State after the date hereof.

SECTION 1.06. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

 

45



--------------------------------------------------------------------------------

SECTION 1.07. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All “Loans” (the “Existing
Loans”) made and obligations incurred under the Existing Credit Agreement which
are outstanding on the Effective Date shall continue as Revolving Credit Loans
and Obligations under (and shall be governed by the terms of) this Agreement and
the other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Agreement”, the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) the Existing
Letters of Credit which remain outstanding on the Effective Date under the
Existing Credit Agreement shall continue as Letters of Credit under (and shall
be governed by the terms of) this Agreement, (c) the liens and security
interests in favor of the Administrative Agent for the benefit of the Secured
Parties securing payment of the Obligations are in all respects continuing and
in full force and effect with respect to all Obligations, (d) the Administrative
Agent shall make such reallocations, sales, assignments or other relevant
actions in respect of each Lender’s credit exposure under the Existing Credit
Agreement as are necessary in order that each such Lender’s Revolving Credit
Exposure and outstanding Revolving Credit Loans hereunder reflects such Lender’s
Applicable Percentage of the outstanding aggregate Revolving Credit Exposures on
the Effective Date (without the necessity of executing and delivering any
Assignment and Assumption or the payment of any processing or recordation fee),
(e) the Existing Loans of each Departing Lender shall be repaid in full
(accompanied by any accrued and unpaid interest and fees thereon), each
Departing Lender’s “Commitment” under the Existing Credit Agreement shall be
terminated and no Departing Lender shall be a Lender hereunder (provided,
however, that each Departing Lender shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03) and (f) the Borrower hereby
agrees to compensate each Lender (and each Departing Lender) for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurocurrency Loans (including the “Eurocurrency Loans”
under the Existing Credit Agreement) and such reallocation (and any repayment or
prepayment of any Departing Lender’s Loan) described above, in each case on the
terms and in the manner set forth in Section 2.16 hereof.

SECTION 1.08. Negative Covenant Compliance. For purposes of determining whether
the Borrower and its Subsidiaries comply with any exception to Article VI (other
than Section 6.09) where compliance with any such exception is based on a
financial ratio or metric being satisfied as of a particular point in time, it
is understood that (a) compliance shall be measured at the time when the
relevant event is undertaken, as such financial ratios and metrics are intended
to be “incurrence” tests and not “maintenance” tests and (b) correspondingly,
any such ratio and metric shall only prohibit the Borrower and its Subsidiaries
from creating, incurring, assuming, suffering to exist or making, as the case
may be, any new, for example, Liens, Indebtedness or Investments, but shall not
result in any previously permitted, for example, Liens, Indebtedness or
Investments ceasing to be permitted hereunder. For avoidance of doubt, with
respect to determining whether the Borrower and its Subsidiaries comply with any
negative covenant in Article VI (other than Section 6.09), to the extent that
any obligation or transaction could be attributable to more than one exception
to any such negative covenant, the Borrower may elect at the time of the making
thereof to categorize all or any portion of such obligation or transaction to
any one or more exceptions to such negative covenant that permit such obligation
or transaction.

 

46



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments.

(a) Revolving Credit Loans.

(i) Subject to the terms and conditions set forth herein, each Dollar Revolving
Credit Lender agrees (severally and not jointly) to make Syndicated Revolving
Credit Loans in Dollars to the Borrower from time to time during the Revolving
Credit Availability Period in an aggregate principal amount that will not result
(after giving effect to any application of proceeds of such Borrowing to any
Swingline Loans outstanding pursuant to Section 2.10(a)(iii)) in (w) such
Lender’s Dollar Revolving Credit Exposure exceeding such Lender’s Dollar
Revolving Credit Sub-Commitment, (x) the total Dollar Revolving Credit Exposures
exceeding the aggregate amount of the Dollar Revolving Credit Sub-Commitments,
(y) the Total Revolving Credit Exposures exceeding the aggregate amount of the
Revolving Credit Commitments or (z) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the aggregate amount of the Revolving Credit Commitments.

(ii) Subject to the terms and conditions set forth herein, each Multicurrency
Revolving Credit Lender agrees (severally and not jointly) to make Syndicated
Revolving Credit Loans in Dollars or in any Agreed Foreign Currency to the
Borrower from time to time during the Revolving Credit Availability Period in an
aggregate principal amount that will not result (after giving effect to any
application of proceeds of such Borrowing to any Swingline Loans outstanding
pursuant to Section 2.10(a)(iii)) in (w) such Lender’s Multicurrency Revolving
Credit Exposure exceeding such Lender’s Multicurrency Revolving Credit
Sub-Commitment, (x) the total Multicurrency Revolving Credit Exposures exceeding
the aggregate amount of the Multicurrency Revolving Credit Sub-Commitments,
(y) the Total Revolving Credit Exposures exceeding the aggregate amount of the
Revolving Credit Commitments or (z) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the aggregate amount of the Revolving Credit Commitments.

(iii) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Syndicated Revolving
Credit Loans.

(b) Term Loans.

(i) Subject to the terms and conditions set forth herein, each Term Lender
agrees (severally and not jointly) to make a Syndicated Term Loan in Dollars to
the Borrower in a single drawing during the Term Loan Availability Period on the
Trigger Date in an amount equal to such Term Lender’s Term Loan Commitment by
making immediately available funds available to the Administrative Agent’s
designated account, not later than the time specified by the Administrative
Agent.

(ii) Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

 

47



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Currency, Class and Type made by the
applicable Lenders ratably in accordance with their respective Commitments (or
Revolving Credit Sub-Commitments, as applicable) of the applicable Class. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. The Term Loans shall amortize as set forth in
Section 2.10.

(b) Type of Loans. Subject to Section 2.14, (i) each Syndicated Borrowing shall
be constituted entirely of ABR Loans or of Eurocurrency Loans denominated in a
single Currency as the Borrower may request in accordance herewith, and
(ii) each Competitive Borrowing shall be constituted entirely of Eurocurrency
Loans or Fixed Rate Loans denominated in a single Currency as the Borrower may
request in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each
ABR Loan (whether a Syndicated Loan or a Swingline Loan) shall be denominated in
Dollars. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. Each Syndicated
Eurocurrency Borrowing shall be in an aggregate amount of $5,000,000 or a larger
multiple of $1,000,000, or, in the case of a Syndicated Eurocurrency Borrowing
denominated in a Foreign Currency, in an aggregate amount as agreed by the
Administrative Agent. Each Syndicated ABR Borrowing shall be in an aggregate
amount equal to $5,000,000 or a larger multiple of $1,000,000; provided that a
Syndicated ABR Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the aggregate amount of the relevant Revolving Credit
Sub-Commitments or that is required to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(f). Each Competitive Borrowing
shall be in an aggregate amount equal to $10,000,000 or a larger multiple of
$1,000,000. Each Swingline Loan shall be in an amount equal to $2,500,000 or a
larger multiple of $500,000. Borrowings of more than one Class, Currency and
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of twelve Syndicated Eurocurrency Borrowings
outstanding.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Syndicated Eurocurrency Borrowing) any Eurocurrency
Borrowing if the Interest Period requested therefor would end after the
applicable Maturity Date.

SECTION 2.03. Requests for Syndicated Borrowings.

(a) Notice by the Borrower. To request a Syndicated Borrowing, the Borrower
shall notify the Administrative Agent of such request (i) in the case of a
Syndicated Eurocurrency Borrowing denominated in Dollars, by telephone or by
irrevocable written notice, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing,

 

48



--------------------------------------------------------------------------------

(ii) in the case of a Syndicated Eurocurrency Borrowing denominated in a Foreign
Currency, by irrevocable written notice, not later than 11:00 a.m., London time,
three Business Days before the date of the proposed Borrowing or (iii) in the
case of a Syndicated ABR Borrowing by telephone or by irrevocable written
notice, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Notwithstanding anything to the
contrary in this Section 2.03(a), any request for Revolving Credit Loans or Term
Loans to be made on the Trigger Date may be conditioned upon the consummation of
the VSI Acquisition on such date.

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate principal amount and Currency of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) in the case of a Syndicated Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing and whether such
Borrowing is a Revolving Credit Borrowing or a Term Loan Borrowing;

(iv) in the case of a Syndicated Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request for a Borrowing under any of the Commitments (or
under either of the Revolving Credit Sub-Commitments), the Administrative Agent
shall advise each of the relevant Lenders under such Commitment (or such
Revolving Credit Sub-Commitment) of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

(d) Failure to Elect. If no election as to the Currency of a Syndicated
Borrowing is specified, then the requested Syndicated Borrowing shall be
denominated in Dollars. If no election as to the Type of a Syndicated Borrowing
is specified, then the requested Borrowing shall be an ABR Borrowing unless an
Agreed Foreign Currency has been specified, in which case the requested
Syndicated Borrowing shall be a Eurocurrency Borrowing denominated in such
Agreed Foreign Currency. If no Interest Period is specified with respect to any
requested Syndicated Eurocurrency Borrowing, (i) if the Currency specified for
such Borrowing is Dollars (or if no Currency has been so specified), the
requested Borrowing shall be made instead as a Syndicated ABR Borrowing, and
(ii) if the Currency specified for such Borrowing is an Agreed Foreign Currency,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

49



--------------------------------------------------------------------------------

(e) Allocation of Dollar Borrowings under Revolving Credit Commitments.
Notwithstanding anything herein to the contrary (but subject to the requirements
of Section 2.01(a)(i) or 2.01(a)(ii), as applicable), each requested Borrowing
denominated in Dollars in respect of the Revolving Credit Commitments shall be
made pro rata among the Revolving Credit Lenders (and between the Dollar
Revolving Credit Sub-Commitments and the Multicurrency Revolving Credit
Sub-Commitments) according to the sum of the aggregate amount of their
respective Dollar Revolving Credit Sub-Commitments and Multicurrency Revolving
Credit Sub-Commitments; provided that if, on such date of such Borrowing (after
giving effect to any prepayments of Revolving Credit Loans and/or the expiration
of any Letters of Credit to occur as of such date) any Revolving Credit Loans
and/or Letters of Credit denominated in Foreign Currencies will be outstanding
under the Multicurrency Revolving Credit Sub-Commitments, such requested
Borrowing denominated in Dollars shall be made pro rata (or as nearly pro rata
as possible, as determined by the Administrative Agent) among the Revolving
Credit Lenders (and under the Dollar Revolving Credit Sub-Commitments and the
Multicurrency Revolving Credit Sub-Commitments) according to the sum of the
aggregate unused amount of the their respective Dollar Revolving Credit
Sub-Commitments and Multicurrency Revolving Credit Sub-Commitments.

SECTION 2.04. Competitive Bid Procedure.

(a) Requests for Bids by the Borrower. Subject to the terms and conditions set
forth herein, from time to time prior to the termination of the Revolving Credit
Commitments the Borrower may request Competitive Bids and may (but shall not
have any obligation to) accept Competitive Bids and borrow Competitive Loans
denominated in Dollars or in any Foreign Currency; provided that (i) the
aggregate principal amount of all outstanding Competitive Loans at any time
shall not exceed $100,000,000 and (ii) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
at any time shall not exceed the aggregate amount of the Revolving Credit
Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request, in the case of a Eurocurrency Borrowing
denominated in Dollars, by telephone or by irrevocable written notice, not later
than 11:00 a.m., New York City time, four Business Days (or, in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency, by irrevocable written
notice, not later than 11:00 a.m., London time, five Business Days) before the
date of the proposed Borrowing and, in the case of a Fixed Rate Borrowing
denominated in Dollars, by telephone or by irrevocable written notice, not later
than 10:00 a.m., New York City time, one Business Day (or, in the case of a
Fixed Rate Borrowing denominated in a Foreign Currency, by irrevocable written
notice, not later than 10:00 a.m., London time, four Business Days) before the
date of the proposed Borrowing; provided that the Borrower may submit up to (but
not more than) three Competitive Bid Requests on the same day, but a Competitive
Bid Request shall not be made within five Business Days after the date of any
previous Competitive Bid Request, unless any and all such previous Competitive
Bid Requests shall have been withdrawn or all Competitive Bids received in
response thereto rejected. Each such telephonic Competitive Bid Request shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Competitive Bid Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Competitive Bid
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount and Currency of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the maturity date of such Borrowing, which date shall not be less than
seven days or more than 360 days after the date of such Borrowing;

 

50



--------------------------------------------------------------------------------

(iv) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;

(v) the Interest Period for such Borrowing, which shall be a period contemplated
by the definition of the term “Interest Period” and permitted under
Section 2.02(d); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Revolving Credit Lenders of
the details thereof by telecopy, inviting the Revolving Credit Lenders to submit
Competitive Bids.

(b) Making of Bids by Lenders. Each Revolving Credit Lender may (but shall not
have any obligation to) make one or more Competitive Bids to the Borrower in
response to a Competitive Bid Request. Each Competitive Bid by a Revolving
Credit Lender must be in a form approved by the Administrative Agent and must be
received by the Administrative Agent by telecopy, in the case of a Competitive
Eurocurrency Borrowing, not later than 9:30 a.m., New York City time, three
Business Days (or, in the case of a Competitive Eurocurrency Borrowing
denominated in a Foreign Currency, 9:30 a.m., London time, four Business Days)
before the proposed date of such Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 9:30 a.m., New York City time (or, in the case of a
Fixed Rate Borrowing denominated in a Foreign Currency, 9:30 a.m., London time),
on the proposed date of such Borrowing. Competitive Bids that do not conform
substantially to the form approved by the Administrative Agent may be rejected
by the Administrative Agent, and the Administrative Agent shall notify the
applicable Revolving Credit Lender of such rejection as promptly as practicable.
Each Competitive Bid shall specify (i) the principal amount (which shall be
$5,000,000 or a larger multiple of $1,000,000 and which may equal the entire
principal amount of the Competitive Borrowing requested by the Borrower) of the
Competitive Loan or Loans that the Revolving Credit Lender is willing to make,
(ii) the Competitive Bid Rate or Competitive Bid Rates at which the Revolving
Credit Lender is prepared to make such Loan or Loans (expressed as a percentage
rate per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period for each such Loan and the last day thereof.

(c) Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly notify the Borrower by telecopy of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid and the identity of the
Revolving Credit Lender that shall have made such Competitive Bid.

(d) Acceptance of Bids by the Borrower. Subject only to the provisions of this
paragraph, the Borrower may accept or reject any Competitive Bid. The Borrower
shall notify the Administrative Agent by telephone, confirmed by telecopy in a
form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid, in the case of a Competitive
Eurocurrency Borrowing, not later than 10:30 a.m., New York City time, three
Business Days (or, in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency, 2:00 p.m., London time, four Business Days) before the date of
the proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing,
not later than 10:30 a.m., New York City time (or, in the case of a Fixed Rate
Borrowing denominated in a Foreign Currency, 10:30 a.m., London time), on the
proposed date of the Competitive Borrowing; provided that (i) the failure of the
Borrower to give such notice shall be deemed to be a rejection of

 

51



--------------------------------------------------------------------------------

each Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made
at a particular Competitive Bid Rate if the Borrower rejects a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by the Borrower shall not exceed the aggregate amount
of the requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) of this
proviso, the Borrower may accept Competitive Bids at the same Competitive Bid
Rate in part, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid, and (v) except pursuant to clause (iv) of this
proviso, no Competitive Bid shall be accepted for a Competitive Loan unless such
Competitive Loan is in a principal amount of $5,000,000 or a larger multiple of
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $5,000,000 because of the provisions of clause (iv) of the first
proviso of this paragraph, such Competitive Loan may be in an amount of
$1,000,000 or any multiple thereof, and in calculating the pro rata allocation
of acceptances of portions of multiple Competitive Bids at a particular
Competitive Bid Rate pursuant to such clause (iv) the amounts shall be rounded
to multiples of $1,000,000 in a manner determined by the Borrower. A notice
given by the Borrower pursuant to this paragraph shall be irrevocable.

(e) Notification of Acceptances by the Administrative Agent. The Administrative
Agent shall promptly notify each bidding Revolving Credit Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) Bids by the Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Revolving Credit Lender, it shall
submit such Competitive Bid directly to the Borrower at least one quarter of an
hour earlier than the time by which the other Revolving Credit Lenders are
required to submit their Competitive Bids to the Administrative Agent pursuant
to paragraph (b) of this Section.

SECTION 2.05. Swingline Loans.

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans to the Borrower from time to time during the Revolving Credit Availability
Period, in Dollars, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding the Swingline Commitment, (ii) the total Dollar
Revolving Credit Exposures exceeding the aggregate amount of the Dollar
Revolving Credit Sub-Commitments, (iii) the total Multicurrency Revolving Credit
Exposures exceeding the aggregate amount of the Multicurrency Revolving Credit
Sub-Commitments, (iv) the Swingline Lender’s Revolving Credit Exposure exceeding
its Revolving Credit Commitment, (v) the Total Revolving Credit Exposures
exceeding the aggregate amount of the Revolving Credit Commitments or (vi) the
sum of the total Revolving Credit Exposures plus the aggregate principal amount
of outstanding Competitive Loans exceeding the aggregate amount of the Revolving
Credit Commitments; provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

52



--------------------------------------------------------------------------------

(b) Notice of Swingline Loans by the Borrower. To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy), not later than 12:00 noon, New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to an account of the Borrower with the Administrative Agent designated
for such purpose (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(f), by
remittance to the respective Issuing Lender) by 3:00 p.m., New York City time,
on the requested date of such Swingline Loan.

(c) Participations by Revolving Credit Lenders in Swingline Loans. The Swingline
Lender may by written notice given to the Administrative Agent require the
Revolving Credit Lenders to acquire participations in all or a portion of the
Swingline Loans outstanding. Such notice to the Administrative Agent shall
specify the aggregate amount of Swingline Loans in which Revolving Credit
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Credit Lender,
specifying in such notice such Revolving Credit Lender’s Applicable Dollar
Percentage or Applicable Multicurrency Percentage (as applicable) of such
Swingline Loan or Loans. Each Revolving Credit Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day, no later than 5:00 p.m., New York
City time, on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day, no later than 10:00 a.m., New York City time, on the
immediately succeeding Business Day), to pay to the Administrative Agent, for
the account of the Swingline Lender, such Revolving Credit Lender’s Applicable
Dollar Percentage and/or Applicable Multicurrency Percentage (as applicable) of
such Swingline Loan or Loans. Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Credit Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Revolving Credit Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Credit Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Credit Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(d) Replacement of Swingline Lender. The Swingline Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender. The Administrative
Agent shall notify the Revolving Credit Lenders of any such replacement of the
Swingline Lender. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid interest accrued for the

 

53



--------------------------------------------------------------------------------

account of the replaced Swingline Lender pursuant to Section 2.13(a). From and
after the effective date of any such replacement, (i) the successor Swingline
Lender shall have all the rights and obligations of the replaced Swingline
Lender under this Agreement with respect to Swingline Loans made thereafter and
(ii) references herein to the term “Swingline Lender” shall be deemed to refer
to such successor or to any previous Swingline Lender, or to such successor and
all previous Swingline Lenders, as the context shall require. After the
replacement of a Swingline Lender hereunder, the replaced Swingline Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of a Swingline Lender under this Agreement with respect to Swingline Loans made
by it prior to its replacement, but shall not be required to make additional
Swingline Loans. Subject to the appointment and acceptance of a successor
Swingline Lender, the Swingline Lender may resign as a Swingline Lender at any
time upon thirty (30) days’ prior written notice to the Administrative Agent,
the Borrower and the Revolving Credit Lenders, in which case, such Swingline
Lender shall be replaced in accordance with this Section 2.05(d).

Notwithstanding anything herein to the contrary (but subject to the requirements
of Section 2.05(a)), for purposes of determining a Revolving Credit Lender’s
Applicable Dollar Percentage and/or Applicable Multicurrency Percentage in
respect of any Swingline Loan, each Swingline Loan shall be allocated pro rata
between the Dollar Revolving Credit Sub-Commitments and the Multicurrency
Revolving Credit Sub-Commitments according to the sum of the aggregate amount of
the Revolving Credit Lenders’ respective Dollar Revolving Credit Sub-Commitments
and Multicurrency Revolving Credit Sub-Commitments; provided that if, on such
date of such Swingline Loan (after giving effect to any prepayments of Revolving
Credit Loans and/or the expiration of any Letters of Credit to occur as of such
date) any Revolving Credit Loans and/or Letters of Credit denominated in Foreign
Currencies will be outstanding under the Multicurrency Revolving Credit
Sub-Commitments, such Swingline Loan shall be allocated pro rata (or as nearly
pro rata as possible, as determined by the Administrative Agent) between the
Dollar Revolving Credit Sub-Commitments and the Multicurrency Revolving Credit
Sub-Commitments according to the sum of the aggregate unused amount of the
Revolving Credit Lenders’ respective Dollar Revolving Credit Sub-Commitments and
Multicurrency Revolving Credit Sub-Commitments.

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request any Issuing
Lender to issue, at any time and from time to time during the Revolving Credit
Availability Period, Letters of Credit denominated in Dollars or in any Agreed
Foreign Currency as the applicant thereof for the support of its or its
Subsidiaries’ obligations in such form as is acceptable to such Issuing Lender
in its reasonable determination, under the Dollar Revolving Credit
Sub-Commitments and/or under the Multicurrency Revolving Credit Sub-Commitments
(subject to the two immediately succeeding paragraphs). Letters of Credit issued
or continued hereunder shall constitute utilization of the Commitments. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Letter of Credit).

 

54



--------------------------------------------------------------------------------

Each letter of credit issued by JPMCB and Wells Fargo Bank, National Association
under the Existing Credit Agreement and outstanding as of the Effective Date and
notified in writing by the Borrower to the Administrative Agent (collectively,
the “Existing Letters of Credit”) shall be automatically continued as a “Letter
of Credit” hereunder (i) in the case of each Existing Letter of Credit
denominated in Dollars, pro rata under each of the Dollar Revolving Credit
Sub-Commitments and the Multicurrency Revolving Credit Sub-Commitments, and as
of the Effective Date each Revolving Credit Lender shall have a participation in
each such Existing Letter of Credit equal to such Lender’s Applicable Dollar
Percentage and/or Applicable Multicurrency Percentage (as applicable) of the
aggregate amount available to be drawn under such Existing Letter of Credit and
(ii) in the case of each Existing Letter of Credit denominated in any Foreign
Currency, under the Multicurrency Revolving Credit Sub-Commitments, and as of
the Effective Date each Multicurrency Revolving Credit Lender shall have a
participation in each such Existing Letter of Credit equal to such Lender’s
Applicable Multicurrency Percentage of the aggregate amount available to be
drawn under such Existing Letter of Credit.

Notwithstanding anything herein to the contrary (but subject to the requirements
of Section 2.01(c)), each requested issuance of a Letter of Credit denominated
in Dollars shall be allocated pro rata among the Revolving Credit Lenders (and
between the Dollar Revolving Credit Sub-Commitments and the Multicurrency
Revolving Credit Sub-Commitments) according to the sum of the aggregate amount
of their respective Dollar Revolving Credit Sub-Commitments and Multicurrency
Revolving Credit Sub-Commitments; provided that if, on such date of issuance of
such Letter of Credit (after giving effect to any prepayments of Revolving
Credit Loans and/or the expiration of any Letters of Credit to occur as of such
date) any Revolving Credit Loans and/or Letters of Credit denominated in Foreign
Currencies will be outstanding under the Multicurrency Revolving Credit
Sub-Commitments, such requested Letter of Credit denominated in Dollars shall be
allocated pro rata (or as nearly pro rata as possible, as determined by the
Administrative Agent) among the Revolving Credit Lenders (and between the Dollar
Revolving Credit Sub-Commitments and the Multicurrency Revolving Credit
Sub-Commitments) according to the sum of the aggregate unused amount of their
respective Dollar Revolving Credit Sub-Commitments and Multicurrency Revolving
Credit Sub-Commitments.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
respective Issuing Lender) to the relevant Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension, but in any event no less than three (3) Business Days) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount and Currency of such Letter of
Credit, the name and address of the beneficiary thereof, and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the respective Issuing Lender, the Borrower also
shall submit a letter of credit application on such Issuing Lender’s standard
form in connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

55



--------------------------------------------------------------------------------

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the applicable Account Party shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure of the Issuing Lenders (determined for
these purposes without giving effect to the participations therein of the
Revolving Credit Lenders pursuant to paragraph (e) of this Section) shall not
exceed the Letter of Credit Sublimit, (ii) the sum of (x) the aggregate undrawn
amount of all outstanding Letters of Credit issued by any Issuing Lender at such
time plus (y) the aggregate amount of all LC Disbursements made by such Issuing
Lender that have not yet been reimbursed by or on behalf of the Borrower at such
time shall not exceed such Issuing Lender’s Letter of Credit Commitment,
(iii) the total Dollar Revolving Credit Exposures shall not exceed the aggregate
amount of the Dollar Revolving Credit Sub-Commitments, (iv) the total
Multicurrency Revolving Credit Exposures shall not exceed the aggregate amount
of the Multicurrency Revolving Credit Sub-Commitments, (v) the Total Revolving
Credit Exposures shall not exceed the aggregate amount of the Revolving Credit
Commitments and (vi) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans shall not exceed the
aggregate amount of the Revolving Credit Commitments. The Borrower may, at any
time and from time to time, reduce the Letter of Credit Commitment of any
Issuing Lender with the consent of such Issuing Lender; provided that the
Borrower shall not reduce the Letter of Credit Commitment of any Issuing Lender
if, after giving effect of such reduction, the conditions set forth in the
immediately preceding clauses (i) through (v) shall not be satisfied.

(d) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Lender to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date
twelve months after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, twelve months after the
then-current expiration date of such Letter of Credit, so long as such renewal
or extension occurs within three months of such then-current expiration date)
and (ii) the date that is five Business Days prior to the Revolving Credit
Maturity Date; provided that any Letter of Credit may contain customary
automatic renewal provisions agreed upon by the Borrower and the applicable
Issuing Lender pursuant to which the expiration date of such Letter of Credit
shall automatically be extended for a period of up to twelve months (but not to
a date later than the date set forth in clause (ii) above), subject to a right
on the part of such Issuing Lender to prevent any such renewal from occurring by
giving notice to the beneficiary in advance of any such renewal; and provided
further that if there exist any Revolving Credit Commitments that have been
extended pursuant to Section 2.22 (such extended Revolving Credit Commitments,
the “Extended Revolving Credit Commitments”) having a maturity date later than
the Revolving Credit Maturity Date (the “Subsequent Maturity Date”), then, so
long as the aggregate LC Exposure in respect of Letters of Credit expiring after
the Revolving Credit Maturity Date will not exceed the lesser of the Letter of
Credit Sublimit and the aggregate amount of such Extended Revolving Credit
Commitments, the Borrower may request the issuance of a Letter of Credit that
shall expire at or prior to the close of business on the earlier of (A) the date
twelve months after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, twelve months after the
then-current expiration date of such Letter of Credit, so long as such renewal
or extension occurs within three months of such then-current expiration date)
and (B) the date that is five Business Days prior to the Subsequent Maturity
Date.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by any Issuing Lender, and
without any further action on the part of such Issuing Lender or the Revolving
Credit Lenders, (i) in the case of a Dollar Letter of Credit, the Issuing Lender
hereby grants to each Dollar Revolving Credit Lender, and each Dollar Revolving
Credit Lender hereby acquires from such Issuing Lender, a participation in such

 

56



--------------------------------------------------------------------------------

Letter of Credit equal to such Dollar Revolving Credit Lender’s Applicable
Dollar Percentage and (ii) in the case of a Multicurrency Letter of Credit, the
Issuing Lender hereby grants to each Multicurrency Revolving Credit Lender, and
each Multicurrency Revolving Credit Lender hereby acquires from such Issuing
Lender a participation in such Letter of Credit equal to such Multicurrency
Revolving Credit Lender’s Applicable Multicurrency Percentage, in each case, of
the aggregate amount available to be drawn under the relevant Letter of Credit.
Each Dollar Revolving Credit Lender and each Multicurrency Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Dollar Letters of Credit and
Multicurrency Letters of Credit, as the case may be, is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Dollar Revolving Credit Sub-Commitment or Multicurrency Revolving Credit
Sub-Commitment.

In consideration and in furtherance of the foregoing, each relevant Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for account of the relevant Issuing Lender, such Revolving
Credit Lender’s Applicable Multicurrency Percentage or the Applicable Dollar
Percentage (as applicable) of each LC Disbursement made by such Issuing Lender
promptly upon the request of such Issuing Lender at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the Borrower or
at any time after any reimbursement payment is required to be refunded to the
Borrower for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each such payment shall be made
in the same manner as provided in Section 2.07 with respect to Revolving Credit
Loans made by such Revolving Credit Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Credit Lenders),
and the Administrative Agent shall promptly pay to the relevant Issuing Lender
the amounts so received by it from the Revolving Credit Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to the next following paragraph, the Administrative Agent shall
distribute such payment to the respective Issuing Lender or, to the extent that
the Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Revolving Credit Lenders and such
Issuing Lender as their interests may appear. Any payment made by a Revolving
Credit Lender pursuant to this paragraph to reimburse an Issuing Lender for any
LC Disbursement shall not constitute a Loan and shall not relieve the Borrower
of its obligation to reimburse such LC Disbursement.

(f) Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount in Dollars equal to such LC Disbursement (or, in the case of any LC
Disbursement made in a Currency other than Dollars in respect of a Letter of
Credit denominated in an Agreed Foreign Currency, the Dollar Equivalent of such
LC Disbursement) not later than 12:00 noon, New York City time, on the Business
Day immediately following the day that the Borrower receives notice of such LC
Disbursement, provided that if such LC Disbursement is not less than
(x) $5,000,000 in the case of a Syndicated ABR Revolving Credit Borrowing and
(y) $2,500,000 in the case of a Swingline Loan, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with a Syndicated
ABR Revolving Credit Borrowing in Dollars or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Syndicated
ABR Revolving Credit Borrowing or Swingline Loan.

 

57



--------------------------------------------------------------------------------

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each relevant Revolving Credit Lender of the applicable
LC Disbursement (or the Dollar Equivalent thereof, as applicable), the payment
then due from the Borrower and such Revolving Credit Lender’s Applicable Dollar
Percentage or Applicable Multicurrency Percentage, as applicable, thereof.

(g) Obligations Absolute. The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the respective Issuing Lender under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, and (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

Neither the Administrative Agent, the Revolving Credit Lenders nor any Issuing
Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by the respective Issuing Lender or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
respective Issuing Lender; provided that the foregoing shall not be construed to
excuse an Issuing Lender from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Lender’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Lender (as finally
determined by a court of competent jurisdiction), the Issuing Lender shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that:

(i) an Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit, provided that each Revolving Credit Lender and the Borrower
agree that no Issuing Lender shall have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the terms of the applicable Letter of Credit) or ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the person or entity executing or delivering same;

(ii) an Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

 

58



--------------------------------------------------------------------------------

(iii) this sentence shall establish the standard of care to be exercised by an
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

Without limiting the foregoing, no Issuing Lender shall be liable, in the
absence of its own gross negligence or willful misconduct (as finally determined
by a court of competent jurisdiction), for any action taken or not taken by it
at the request of the Required Lenders or the Administrative Agent.

(h) Disbursement Procedures. The Issuing Lender for any Letter of Credit shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. Such
Issuing Lender shall promptly after such examination notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing
Lender and the Revolving Credit Lenders with respect to any such
LC Disbursement.

(i) Interim Interest. If the Issuing Lender for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest in Dollars, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement as provided in paragraph (f) of this
Section, at the rate per annum then applicable to Syndicated ABR Revolving
Credit Loans (or in the case such LC Disbursement is denominated in a Foreign
Currency, at the Overnight Foreign Currency Rate for such Agreed Currency plus
the then effective Applicable Rate with respect to Eurocurrency Loans); provided
that if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (f) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for account of such Issuing Lender,
except that interest accrued on and after the date of payment by any Revolving
Credit Lender pursuant to paragraph (f) of this Section to reimburse such
Issuing Lender shall be for account of such Revolving Credit Lender to the
extent of such payment.

(j) Additional Issuing Lenders; Termination of Issuing Lenders. An Issuing
Lender may be added, or an existing Issuing Lender may be terminated, under this
Agreement at any time by written agreement between the Borrower, the
Administrative Agent and the relevant Issuing Lender. The Administrative Agent
shall notify the Revolving Credit Lenders of any such addition or termination.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for account of the Issuing Lender being terminated
pursuant to Section 2.12(b). From and after the effective date of any such
addition, the new Issuing Lender shall have all the rights and obligations of an
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter. After the termination of an Issuing Lender hereunder, the
terminated Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to any outstanding Letters of Credit issued by it prior to such
termination, but shall not be required to issue any new Letters of Credit or to
renew or extend any such outstanding Letters of Credit.

(k) Cash Collateralization. If either (i) an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent (or
the Revolving Credit Lenders having Revolving Credit Exposures and/or unused
Revolving Credit Commitments

 

59



--------------------------------------------------------------------------------

representing more than 50% of the total Revolving Credit Exposures and/or unused
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments have terminated, Revolving Credit Lenders representing more than 50%
of the total LC Exposure)) demanding the deposit of cash collateral pursuant to
this paragraph or (ii) the Borrower shall be required to provide cover for
LC Exposure pursuant to Section 2.11(b), the Borrower shall immediately deposit
into an account established and maintained on the books and records of the
Administrative Agent, which account may be a “securities account” (within the
meaning of Section 8-501 of the Uniform Commercial Code as in effect in the
State of New York), in the name of the Administrative Agent and for the benefit
of the Revolving Credit Lenders (the “LC Collateral Account”), an amount in cash
in Dollars equal to (x) in the case of an Event of Default, the sum of
LC Exposure as of such date plus any accrued and unpaid interest thereon plus 5%
of the LC Exposure as of such date with respect to Letters of Credit denominated
in any Foreign Currency (or, in the case of any amounts denominated in Foreign
Currencies, the Dollar Equivalent thereof, as determined by the Administrative
Agent) and (y) in the case of cover pursuant to Section 2.11(b), the amount
required under Section 2.11(b); provided that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the LC Exposure under this Agreement, and
for this purpose the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Revolving Credit Lenders in such
collateral account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein.

(l) Issuing Lender Agreements. Each Issuing Lender agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Lender shall report in
writing to the Administrative Agent (i) on the first Business Day of each week,
to the extent that there was any activity in respect of Letters of Credit during
the immediately preceding week, such daily activity (set forth by day),
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Lender expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Lender shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Lender makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Lender on such day,
the date of such failure and the amount and currency of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.

SECTION 2.07. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof solely by wire transfer of immediately
available funds by 12:00 noon, Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.05. Except
in respect of the provisions of this Agreement covering the reimbursement

 

60



--------------------------------------------------------------------------------

of Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the funds so received in the aforesaid
account of the Administrative Agent to an account of the Borrower designated by
the Borrower in the applicable Borrowing Request or Competitive Bid Request;
provided that Syndicated ABR Revolving Credit Borrowings made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(f) shall be
remitted by the Administrative Agent to the respective Issuing Lender.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing (or in the case of an ABR Borrowing, prior to 12:00 noon, New York
City time, on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections.

(a) Elections by the Borrower for Syndicated Borrowings. The Loans constituting
each Syndicated Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Syndicated Eurocurrency
Borrowing, shall have the Interest Period specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a Syndicated Eurocurrency Borrowing, may elect the Interest
Period therefor, all as provided in this Section; provided that (i) a Syndicated
Borrowing denominated in one Currency may not be continued as, or converted to,
a Syndicated Borrowing in a different Currency, (ii) no Syndicated Eurocurrency
Borrowing denominated in a Foreign Currency may be continued if, after giving
effect thereto, (x) the total Multicurrency Revolving Credit Exposures would
exceed the aggregate amount of the Multicurrency Revolving Credit
Sub-Commitments or (y) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans would exceed the
aggregate amount of the Revolving Credit Commitments, and (iii) a Syndicated
Eurocurrency Borrowing denominated in a Foreign Currency may not be converted to
a Borrowing of a different Type. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the relevant Lenders holding the Loans
of the respective Class constituting such Borrowing, and the Loans of such
Class constituting each such portion shall be considered a separate Borrowing.
This Section shall not apply to Competitive Borrowings or Swingline Borrowings,
which may not be converted or continued.

 

61



--------------------------------------------------------------------------------

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election (by telephone or
irrevocable written notice in the case of a Borrowing denominated in Dollars or
by irrevocable written notice (via an Interest Election Request signed by the
Borrower) in the case of a Borrowing denominated in a Foreign Currency) by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Syndicated
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, (i) if such Borrowing is
denominated in Dollars, at the end of such Interest Period such Borrowing shall
be converted to a Syndicated ABR Borrowing, and (ii) if such Borrowing is
denominated in a Foreign Currency, the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (A) no outstanding
Syndicated Borrowing denominated in Dollars may be converted to or continued as
a Syndicated Eurocurrency Borrowing, (B) unless repaid, each Syndicated
Eurocurrency Borrowing denominated in Dollars shall be converted to a Syndicated
ABR Borrowing at the end of the Interest Period therefor and (C) unless repaid,
each outstanding Syndicated Eurocurrency Borrowing denominated in a Foreign
Currency shall automatically be continued as a Syndicated Eurocurrency Borrowing
with an Interest Period of one month.

 

62



--------------------------------------------------------------------------------

SECTION 2.09. Changes of Commitments.

(a) Scheduled Termination. Unless previously terminated, (i) the Term Loan
Commitments shall terminate on the Term Loan Commitment Expiration Date and
(ii) the Revolving Credit Commitments shall terminate on the Revolving Credit
Maturity Date (subject to Section 2.22).

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Revolving Credit Commitments (and either or
both of the Revolving Credit Sub-Commitments); provided that (i) each reduction
of the Revolving Credit Commitments (and either Revolving Credit Sub-Commitment)
shall be in an amount that is $5,000,000 or a larger multiple of $1,000,000,
(ii) the Borrower shall not terminate or reduce the Revolving Credit Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, (A) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans would exceed the
aggregate amount of the Revolving Credit Commitments, (B) in the case of any
reduction of the Dollar Revolving Credit Sub-Commitments, the total Dollar
Revolving Credit Exposures would exceed the aggregate amount of the Dollar
Revolving Credit Sub-Commitments or (C) in the case of any reduction of the
Multicurrency Revolving Credit Sub-Commitments, the total Multicurrency
Revolving Credit Exposures would exceed the aggregate amount of the
Multicurrency Revolving Credit Sub-Commitments and (iii) after giving effect to
any such reduction, the aggregate amount of the Revolving Credit Sub-Commitments
shall not exceed the Revolving Credit Commitments as so reduced. The Borrower
shall notify the Administrative Agent of any election to terminate or reduce the
Revolving Credit Commitments (and, in the case of a reduction, the amount of
such reduction to be allocated to the Dollar Revolving Credit Sub-Commitment
and/or the Multicurrency Revolving Credit Sub-Commitment hereunder) under this
paragraph at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Credit Commitments (and of the Revolving Credit
Sub-Commitments) delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(c) Effect of Termination or Reduction. Any termination or reduction of the
Revolving Credit Commitments (and the Revolving Credit Sub-Commitments) shall be
permanent; provided that the reduction of the Revolving Credit Commitments (and
the Revolving Credit Sub-Commitments) shall not preclude a subsequent increase
thereof in accordance with Section 2.20. Each reduction of the Revolving Credit
Commitments and the Revolving Credit Sub-Commitments shall be made ratably among
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitments and Revolving Credit Sub-Commitments, as the case may be.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.

(a) Repayment.

(i) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Credit Lender the outstanding principal
amount of the Syndicated Revolving Credit Loans on the Revolving Credit Maturity
Date applicable to such Revolving Credit Lender.

 

63



--------------------------------------------------------------------------------

(ii) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of the respective Revolving Credit Lender the then unpaid
principal amount of each Competitive Loan of such Revolving Credit Lender on the
last day of the Interest Period therefor.

(iii) The Borrower hereby unconditionally promises to pay to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Revolving Credit Maturity Date and the first date after such Swingline Loan
is made that is the 5th Business Day after such Swingline Loan is made; provided
that on each date that a Syndicated Revolving Credit Borrowing or Competitive
Borrowing is made, the Borrower shall repay all Swingline Loans then outstanding
and the proceeds of any such Borrowing shall be applied by the Administrative
Agent to repay any Swingline Loans outstanding.

(iv) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of each Incremental Term Lender the principal amount of each
Incremental Term Loan held by such Incremental Term Lender on the relevant
principal payment dates and in such amounts as shall have been agreed pursuant
to Section 2.20 (with the final payment thereof to be made on the final maturity
date thereof as so agreed).

(v) The Borrower shall repay Term Loans in installments as follows: (i) on the
last day of the full fiscal quarter ending immediately following the fiscal
quarter during which the Trigger Date occurs (such full fiscal quarter, the
“Specified Quarter”) and on the last day of the eleven fiscal quarters ending
immediately after the Specified Quarter, 1.25% of the aggregate principal amount
of the Term Loans actually funded on the Trigger Date (the “Funded Amount”);
(ii) on the last day of the twelfth fiscal quarter following the Specified
Quarter and on the last day of the three fiscal quarters ending immediately
after such twelfth fiscal quarter, 1.875% of the Funded Amount; and (iii) on the
last day of the sixteenth fiscal quarter following the Specified Quarter and on
the last day of each fiscal quarter ending after such sixteenth fiscal quarter
(and prior to the Term Loan Maturity Date), 2.5% of the Funded Amount (in each
of the foregoing cases, as adjusted from time to time pursuant to
Section 2.11(a) and Section 2.11(c)(ii)). To the extent not previously repaid,
all unpaid Term Loans shall be paid in full in Dollars by the Borrower on the
Term Loan Maturity Date.

(b) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
and Currency of principal and interest payable and paid to such Lender from time
to time hereunder.

(c) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the Revolving Credit Sub-Commitment (if applicable),
the Class and Type thereof and each Interest Period therefor, (ii) the amount
and Currency of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount and
Currency of any sum received by the Administrative Agent hereunder for account
of the relevant Lenders and each such Lender’s share thereof.

 

64



--------------------------------------------------------------------------------

(d) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Promissory Notes. Any Lender may request that the Dollar Revolving Credit
Loans, Multicurrency Revolving Credit Loans, Term Loans or Competitive Loans
made by it be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender one or more promissory notes, as
applicable, payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) Optional Prepayments of Loans. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to the requirements of this Section 2.11(a);
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof. Any prepayment pursuant to
this Section 2.11(a) shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each prepayment of a Revolving Credit Borrowing
shall be applied ratably to the Revolving Credit Loans included in the prepaid
Revolving Borrowing, each voluntary prepayment of a Term Loan Borrowing shall be
applied ratably to the Term Loans included in the prepaid Term Loan Borrowing in
such order of application as directed by the Borrower, and each mandatory
prepayment of a Term Loan Borrowing shall be applied in accordance with Section
2.11(c)(ii). Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16. Notwithstanding anything herein to the contrary, each such
prepayment of Revolving Credit Loans denominated in Dollars shall be applied pro
rata among the Revolving Credit Lenders (and between the Dollar Revolving Credit
Loans and the Multicurrency Revolving Credit Loans denominated in Dollars)
according to the sum of the aggregate amount of their respective Dollar
Revolving Credit Sub-Commitments and Multicurrency Revolving Credit
Sub-Commitments; provided that, to the extent necessary to permit a Borrowing or
issuance of a Letter of Credit in any Agreed Foreign Currency under the
Multicurrency Revolving Credit Sub-Commitments, the Borrower shall be permitted
to simultaneously prepay Dollar Revolving Credit Loans outstanding under the
Dollar Revolving Credit Sub-Commitments pro rata in accordance with the Dollar
Revolving Credit Lenders’ respective Dollar Revolving Credit Sub-Commitments.

(b) Mandatory Prepayments of Revolving Credit Loans.

(i) Generally. If on any date (A) the total Dollar Revolving Credit Exposure
exceeds the aggregate amount of the Dollar Revolving Credit Sub-Commitments,
(B) the total Multicurrency Revolving Credit Exposures exceeds 105% of the
aggregate amount of the Multicurrency Revolving Credit Sub-Commitments or
(C) the sum of the total Revolving Credit Exposure plus the aggregate principal
amount of outstanding Competitive Loans exceeds 105% of the aggregate amount of
the Revolving Credit Commitments, the Borrower shall prepay the Revolving Credit
Loans (and/or provide cover for LC Exposure as specified in Section 2.06(k))
under the respective Revolving Credit Sub-Commitment (as applicable), in each
case, in an aggregate amount equal to such excess. Any prepayment

 

65



--------------------------------------------------------------------------------

pursuant to this paragraph shall be applied, first, to prepay Swingline Loans
(but only in the case of a prepayment required in respect of the Dollar
Revolving Credit Sub-Commitment), second, to prepay Syndicated Revolving Credit
Loans under the respective Revolving Credit Sub-Commitment, third, to provide
cover for LC Exposure as specified in Section 2.06(k) under the respective
Revolving Credit Sub-Commitment and, fourth, to prepay Competitive Loans.

(ii) Currency Fluctuations. Once quarterly on such Business Day and, during the
continuation of an Event of Default, on any other Business Day, in each case as
the Administrative Agent shall determine and otherwise promptly upon the receipt
by the Administrative Agent of a Currency Valuation Notice (as defined below),
the Administrative Agent shall determine (x) the total Multicurrency Revolving
Credit Exposures and (y) the aggregate principal amount of outstanding
Competitive Loans denominated in Foreign Currencies. For the purpose of this
determination, the outstanding principal or face amount of any Revolving Credit
Loan or Letter or Credit that is denominated in any Foreign Currency shall be
deemed to be the Dollar Equivalent of such Revolving Credit Loan or Letter of
Credit, as the case may be, determined as of such determination date or, in the
case of a Currency Valuation Notice received by the Administrative Agent prior
to 11:00 a.m., New York City time, on a Business Day, on such Business Day or,
in the case of a Currency Valuation Notice otherwise received, on the first
Business Day after such Currency Valuation Notice is received. Upon making such
determination, the Administrative Agent shall promptly notify the Revolving
Credit Lenders and the Borrower thereof. For purposes hereof, “Currency
Valuation Notice” means a notice given by the Multicurrency Revolving Credit
Lenders having more than 50% of the Multicurrency Revolving Credit
Sub-Commitments to the Administrative Agent stating that such notice is a
“Currency Valuation Notice” and requesting that the Administrative Agent make
the determination contemplated above; provided that the Administrative Agent
shall not be required to make more than one determination pursuant to Currency
Valuation Notices within any rolling three month period. If, on the date of such
determination, (A) the total Multicurrency Revolving Credit Exposures exceed
105% of the aggregate amount of the Multicurrency Revolving Credit
Sub-Commitments or (B) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans exceeds 105% of the
aggregate amount of the Revolving Credit Commitments, the Borrower shall prepay
the Loans (and/or provide cover for LC Exposure as specified in Section 2.06(k))
in accordance with the last sentence of paragraph (i) of this Section 2.11(b),
in an aggregate amount equal to such excess.

(c) Mandatory Prepayments of Term Loans.

(i) Prepayment Events. In the event and on each occasion that any Net Cash
Proceeds are received by or on behalf of the Borrower or any of its Subsidiaries
in respect of any Prepayment Event, the Borrower shall, within five Business
Days after such Net Cash Proceeds are received, prepay the Term Loans as set
forth in Section 2.11(c)(ii) below in an aggregate amount equal to 100% of such
Net Cash Proceeds; provided that, in the case of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, if the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer to the effect that the Borrower or its relevant Subsidiaries intend to
apply the Net Cash Proceeds from such event (or a portion thereof specified in
such certificate), within 365 days after receipt of such Net Cash Proceeds, to
reinvest in assets used or useful in the business of the Borrower and/or its
Subsidiaries, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Cash Proceeds specified in such certificate; provided further
that to the extent of any such Net Cash Proceeds therefrom that have not been so
applied by the end of such 365-day period (or within a period of 180 days
thereafter if by the end of such initial 365-day period the Borrower or one or
more Subsidiaries shall have entered into an agreement with an unaffiliated
third party to acquire such assets with such Net Cash Proceeds), at which time a
prepayment shall be required in an amount equal to such Net Cash Proceeds that
have not been so applied.

 

66



--------------------------------------------------------------------------------

(ii) Application. All mandatory prepayment amounts pursuant to
Section 2.11(c)(i) shall be applied, first, to the scheduled installments of the
Term Loans occurring within the next 24 months in direct order of maturity and,
second, to the remaining scheduled installments of the Term Loans on a pro rata
basis.

(iii) (x) To the extent that any of or all the Net Cash Proceeds received by an
Excluded Subsidiary (other than an Excluded Subsidiary that is a Loan Party)
giving rise to a requirement to make a mandatory prepayment pursuant to this
Section 2.11(c) (a “Excluded Subsidiary Proceeds”) are prohibited, delayed or
restricted by applicable local law, rule or regulation from being repatriated to
the United States, the portion of such Net Cash Proceeds so affected will not be
required to be applied to repay Term Loans at the times provided in this
Section 2.11 but may be retained by the applicable Excluded Subsidiary so long,
but only so long, as the applicable local law, rule or regulation will not
permit repatriation to the United States (the Borrower hereby agreeing to cause
the applicable Excluded Subsidiary to promptly take all commercially reasonable
actions required by the applicable local law, rule or regulation to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law, rule or regulation, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
will be promptly (and in any event not later than two (2) Business Days after
such repatriation) applied (net of additional taxes payable or reserved against
as a result thereof) to the repayment of the Term Loans pursuant to this
Section 2.11 and (y) to the extent that the Borrower has determined in good
faith that the repatriation to the United States of any Excluded Subsidiary
Proceeds would have a material adverse tax cost consequence to the Borrower, the
Excluded Subsidiary Proceeds so affected will not be required to be applied to
repay Loans at the times provided in this Section 2.11(c) but may be retained by
the applicable Excluded Subsidiary so long, but only so long, as such
repatriation would no longer result in such material adverse tax cost
consequences, and once any of such affected Excluded Subsidiary Proceeds that
would otherwise be required to be used to prepay Loans pursuant to this Section
2.11(c) is able to be repatriated to the United States without material adverse
tax cost consequences to the Borrower, such repatriation will be promptly made
and such repatriated Excluded Subsidiary Proceeds will be promptly (and in any
event not later than two (2) Business Days after such repatriation) applied (net
of additional taxes payable or reserved against as a result thereof) to the
repayment of the Loans pursuant to this Section 2.11(c).

(d) Notices, Etc. The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Syndicated Eurocurrency Borrowing or of a Competitive Borrowing,
not later than 11:00 a.m., New York City time (or, in the case of a Borrowing
denominated in a Foreign Currency, 11:00 a.m., London time), three Business Days
before the date of prepayment, (ii) in the case of prepayment of a Syndicated
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a prepayment under paragraph (b) of this Section, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment under paragraph (a) of this Section is given in connection with a
conditional notice of termination of the Revolving Credit Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Syndicated Borrowing or
Competitive Borrowing, the Administrative Agent shall advise the relevant
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the

 

67



--------------------------------------------------------------------------------

required amount of a prepayment under paragraph (b) or (c) of this Section. Each
prepayment of a Syndicated Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments under this Section shall be
accompanied by accrued interest to the extent required by Section 2.13 and shall
be subject to the payment of amounts, if any, payable under Section 2.16 in
connection with such prepayment. The application of any prepayment pursuant to
paragraph (b) of this Section shall be made, first, to ABR Loans (if applicable)
and, second, to Eurocurrency Loans. Notwithstanding anything herein to the
contrary, any mandatory prepayment of the Revolving Credit Loans pursuant to
paragraph (c) of this Section shall not result in a mandatory reduction of the
Revolving Credit Commitments.

SECTION 2.12. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Revolving Credit Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily unused amount of such Revolving Credit
Lender’s Revolving Credit Commitment during the period from and including the
Effective Date to but excluding the earlier of the date the Revolving Credit
Commitments terminate and the Revolving Credit Maturity Date. Accrued commitment
fees shall be payable on each Quarterly Date and on the earlier of the date the
Revolving Credit Commitments terminate and the Revolving Credit Maturity Date,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, the Revolving Credit
Commitment of a Revolving Credit Lender shall be deemed to be used to the extent
of the outstanding Revolving Credit Loans and LC Exposure of such Revolving
Credit Lender (and the Swingline Exposure of such Revolving Credit Lender shall
be disregarded for such purpose).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for account of each Revolving Credit Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at a rate
per annum equal to the Applicable Rate applicable to interest on Syndicated
Eurocurrency Revolving Credit Loans on the average daily amount of such
Revolving Credit Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Revolving Credit Lender’s Revolving Credit Commitment terminates and the
date on which such Revolving Credit Lender ceases to have any LC Exposure, and
(ii) to the respective Issuing Lender for its own account a fronting fee, which
shall accrue at the rate or rates per annum separately agreed upon between the
Borrower and such Issuing Lender on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements) in
respect of Letters of Credit issued by such Issuing Lender during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Lender’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees shall be
payable quarterly in arrears on the applicable Quarterly Date, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Credit Commitments terminate
and any such fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Lender pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360

 

68



--------------------------------------------------------------------------------

days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). Participation fees and fronting fees in
respect of Letters of Credit denominated in Dollars shall be paid in Dollars,
and participation fees and fronting fees in respect of Letters of Credit
denominated in a Foreign Currency shall be paid in such Foreign Currency.

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent (or to
the respective Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing (including each
Swingline Loan) shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Rate.

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Syndicated
Eurocurrency Borrowing, the Adjusted Eurocurrency Rate for the Interest Period
for such Borrowing plus the Applicable Rate, or (ii) in the case of a
Competitive Eurocurrency Borrowing, the relevant Eurocurrency Rate for the
Interest Period for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Loan.

(c) Fixed Rate Loans. Each Fixed Rate Loan shall bear interest at a rate per
annum equal to the Fixed Rate applicable to such Loan.

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration, by mandatory prepayment or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Syndicated Revolving Credit Loans, upon termination of the Revolving Credit
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Syndicated ABR Loan prior
to the applicable Maturity Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Syndicated Eurocurrency
Borrowing denominated in Dollars prior to the end of the Interest Period
therefor, accrued interest on such Borrowing shall be payable on the effective
date of such conversion.

 

69



--------------------------------------------------------------------------------

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
interest on Revolving Credit Loans denominated in Sterling shall be computed on
the basis of a year of 365 days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted Eurocurrency Rate or LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing (the Currency of such Borrowing
herein called the “Affected Currency”):

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Adjusted Eurocurrency Rate (in the case of a Syndicated
Eurocurrency Borrowing) or the relevant Eurocurrency Rate (in the case of a
Competitive Eurocurrency Borrowing) for the Affected Currency for such Interest
Period; or

(b) the Administrative Agent is advised by the Lenders of the affected
Commitments or Revolving Credit Sub-Commitments, as applicable, having more than
50% of such Commitments or Revolving Credit Sub-Commitments, as applicable (or,
in the case of a Competitive Eurocurrency Borrowing, any Lender that is required
to make a Loan included in such Borrowing) that the Adjusted Eurocurrency Rate
(in the case of a Syndicated Eurocurrency Borrowing) or the relevant
Eurocurrency Rate (in the case of a Competitive Eurocurrency Borrowing) for the
Affected Currency for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
respective Loans (or its Loan) included in such Borrowing for such Interest
Period or the applicable Currency;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Syndicated Eurocurrency
Borrowing denominated in the Affected Currency shall be ineffective and, if the
Affected Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall
be continued as, or converted to, a Syndicated ABR Borrowing, (ii) if the
Affected Currency is Dollars and any Borrowing Request requests a Syndicated
Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made as a
Syndicated ABR Borrowing, (iii) if the Affected Currency is a Foreign Currency
and any Borrowing Request requests a Syndicated Eurocurrency Borrowing
denominated in the Affected Currency, then the LIBO Rate shall be equal to the
rate determined by the Administrative Agent in its reasonable discretion after
consultation with the Borrower and consented to in writing by the Required
Revolving Lenders (the “Alternative Rate”); provided, however, that until such
time as the Alternative Rate shall be determined and so consented to by the
Required Revolving Lenders, Syndicated Eurocurrency Borrowings shall not be
available in such Foreign Currency and (iv) any request by the Borrower for a
Competitive Eurocurrency Borrowing denominated in the Affected Currency shall be
ineffective; provided that if the circumstances giving rise to such notice do
not affect all the Lenders, then requests by the Borrower for Competitive
Eurocurrency Borrowings denominated in the Affected Currency may be made to
Lenders that are not affected thereby.

 

70



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate) or any Issuing Lender;

(ii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) directly affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject the Administrative Agent, any Lender or any Issuing Lender to any
Taxes (other than (A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lenders of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to the Administrative Agent, such Lender or such Issuing
Lender of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by the Administrative Agent,
such Lender or such Issuing Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to the Administrative Agent, such Lender
or such Issuing Lender, as the case may be, in Dollars, such additional amount
or amounts as will compensate such Lender or such Issuing Lender, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by the Administrative Agent, such Lender or such Issuing Lender
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and generally consistent with similarly situated customers of
the Administrative Agent, such Lender or such Issuing Lender, as applicable,
under agreements having provisions similar to this Section 2.15, after
consideration of such factors as the Administrative Agent, such Lender or such
Issuing Lender, as applicable, then reasonably determines to be relevant;
provided that none of the Administrative Agent, such Lender or such Issuing
Lender, as applicable, shall be required to disclose any confidential or
proprietary information in connection therewith).

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Lender, to a level below that which such Lender
or such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Lender, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

 

71



--------------------------------------------------------------------------------

(c) Certificates from Lenders. A certificate of a Lender or an Issuing Lender
setting forth such Lender’s or Issuing Lender’s good faith determination of the
amount or amounts, in Dollars, necessary to compensate such Lender or such
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
the Issuing Lender, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) Competitive Loans. Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of an Interest Period therefor (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, (c) the failure to borrow, convert, continue or prepay
any Eurocurrency Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice is permitted to be revocable under
Section 2.11(d) and is revoked in accordance therewith), (d) the failure to
borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any Syndicated Eurocurrency Loan or Competitive
Loan other than on the last day of an Interest Period therefor as a result of a
request by the Borrower pursuant to Section 2.19(b) or the CAM Exchange, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurocurrency Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan denominated in the Currency of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted Eurocurrency
Rate for such Currency (in the case of a Syndicated Eurocurrency Loan) or the
relevant Eurocurrency Rate for such Currency (in the case of a Competitive
Eurocurrency Loan) for such Interest Period, over (ii) the amount of interest
that such Lender would earn on such principal amount for such period if such
Lender were to invest such principal amount for such period at the interest rate
that would be bid by such Lender (or an affiliate of such Lender) for deposits
denominated in such Currency from other banks in the eurocurrency market at the
commencement of such period. A certificate of any Lender setting forth such
Lender’s good faith determination of any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

72



--------------------------------------------------------------------------------

SECTION 2.17. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Taxes, except as
required by applicable law; provided that if a Loan Party or the applicable
withholding agent shall be required by law to deduct or withhold any Taxes from
such payments, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable by the applicable Loan party shall be increased as necessary so that
after making all required deductions and withholding (including deductions and
withholding applicable to additional sums payable under this Section 2.17) the
Administrative Agent, Lender or Issuing Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions or
withholding been made, (ii) the applicable Loan Party or applicable withholding
agent shall make such deductions and (iii) the applicable Loan Party or
applicable withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify the Administrative Agent, each Lender and each Issuing
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.17) paid by the Administrative Agent, such Lender or such Issuing
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Loan Parties to a Governmental
Authority, the Borrower or applicable Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Tax Forms.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative

 

73



--------------------------------------------------------------------------------

Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

A. any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), a duly executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax;

B. any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  1. in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, a duly executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, a duly expected copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  2. a duly executed copy of IRS Form W-8ECI;

 

  3. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) a
duly executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

74



--------------------------------------------------------------------------------

  4. to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner;

C. any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

D. if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(f).

 

75



--------------------------------------------------------------------------------

(g) Refunds. If the Administrative Agent, a Lender or an Issuing Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the Loan
Parties or with respect to which the Loan Parties have paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to the Loan Parties
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Loan Parties under this Section 2.17 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent, such Lender or such
Issuing Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Loan Parties, upon the request of the Administrative Agent, such Lender or such
Issuing Lender, agree to repay the amount paid over to the Loan Parties (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Lender in
the event the Administrative Agent, such Lender such Issuing Lender is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the Administrative Agent, a
Lender or an Issuing Lender be required to pay any amount to the Loan Parties
pursuant to this paragraph (g) the payment of which would place the
Administrative Agent, Lender or Issuing Lender, as applicable, in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.17(g) shall
not be construed to require the Administrative Agent, any Lender or any Issuing
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(h) Certain FATCA Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Effective Date, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.15, 2.16 or 2.17, or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 12:00 noon, Local Time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan Document and except payments to be made directly to an Issuing
Lender or the Swingline Lender as expressly provided herein and payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03, which shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business

 

76



--------------------------------------------------------------------------------

Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All amounts owing under this Agreement
(including commitment fees, payments required under Section 2.15, and payments
required under Section 2.16 relating to any Loan denominated in Dollars, but not
including principal of, and interest on, any Loan denominated in any Foreign
Currency or payments relating to any such Loan required under Section 2.16,
which are payable in such Foreign Currency) or under any other Loan Document
(except to the extent otherwise provided therein) are payable in Dollars.
Notwithstanding the foregoing, if the Borrower shall fail to pay any principal
of any Loan when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise) or shall fail to pay any reimbursement obligation in
respect of any LC Disbursement when due, the unpaid portion of such Loan or
reimbursement obligation shall, if such Loan or reimbursement obligation is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, in the case of any such Loan, if such due date is a day other
than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such principal or reimbursement obligation shall be
payable on demand; and if the Borrower shall fail to pay any interest on any
Loan or LC Disbursement that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, in the
case of any such Loan, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such interest shall be payable on demand.

(b) Application of Proceeds. Any proceeds of Collateral received by the
Administrative Agent (i) not constituting (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Borrower) or (B) a mandatory prepayment (which shall
be applied in accordance with Section 2.11) or (ii) after an Event of Default
has occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Lenders from the Borrower, second, to
pay any fees or expense reimbursements then due to the Lenders from the
Borrower, third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
any other amounts owing with respect to Banking Services Obligations and Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, and sixth, to
the payment of any other Obligation due to the Administrative Agent or any
Lender by the Borrower. Notwithstanding the foregoing, amounts received from any
Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default is in existence, none of
the Administrative Agent or any Lender shall apply any payment which it receives
to any Eurocurrency Loan of a Class, except (x) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (y) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any event, the Borrower shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the
Obligations.

 

77



--------------------------------------------------------------------------------

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing of a particular Class shall be made from the applicable
Lenders, pro rata according to the amounts of the respective Commitments of such
Class or their respective Revolving Credit Sub-Commitments and shall be
allocated pro rata among the applicable Lenders according to the amounts of
their respective Commitments of such Class or their respective Revolving Credit
Sub-Commitments (in the case of the making of Loans) or their respective Loans
of such Class that are to be included in such Borrowing (in the case of
conversions and continuations of Loans), (ii) each payment of commitment fees
under Section 2.12 shall be made for account of the relevant Revolving Credit
Lenders, and each termination or reduction of the amount of the Revolving Credit
Commitments, Dollar Revolving Credit Sub-Commitments or Multicurrency Revolving
Credit Sub-Commitments under Section 2.09 shall be applied to the respective
Revolving Credit Commitments or Revolving Credit Sub-Commitments, pro rata in
accordance with their respective Revolving Credit Commitments or Revolving
Credit Sub-Commitments of the relevant Revolving Credit Lenders; (iii) each
payment or prepayment of principal of Syndicated Loans of any Class by the
Borrower shall be made for account of the applicable Lenders pro rata in
accordance with the respective unpaid principal amounts of the Syndicated Loans
of such Class held by such Lenders; and (iv) each payment of interest on
Syndicated Loans of any Class by the Borrower shall be made for account of the
applicable Lenders pro rata in accordance with the amounts of interest on such
Loans of such Class then due and payable to such Lenders.

(d) Sharing of Payments by Lenders. If, except as expressly provided herein, any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its
Syndicated Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Syndicated Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon then due than the proportion
received by any other similarly situated Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Syndicated Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by all such Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Syndicated Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or an Issuing Lender hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Lenders
or such Issuing Lender, as the case may be, the amount due. In such

 

78



--------------------------------------------------------------------------------

event, if the Borrower has not in fact made such payment, then each of the
relevant Lenders or such Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(c), 2.06(e),
2.06(f), 2.07(b), 2.18(d) or 9.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent, the Swingline Lender or
any Issuing Lender to satisfy such Lender’s obligations to it under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.17, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for account of
any Lender pursuant to Section 2.17, or (iii) any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.15 or 2.17) and obligations under this
Agreement (other than any outstanding Competitive Loans held by it) to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent
(unless a Revolving Credit Commitment is being assigned to a Revolving Credit
Lender) and (in the case of each assignment of a Revolving Credit Commitment)
each Issuing Lender and the Swingline Lender, which consent, in each case, shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other

 

79



--------------------------------------------------------------------------------

amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20. Incremental Commitments and Loans.

The Borrower may, at any time after the Effective Date by notice to the
Administrative Agent, request:

(a) one or more increases in the aggregate amount of the Revolving Credit
Commitments hereunder by (i) having an existing Revolving Credit Lender increase
the amount of its Revolving Credit Commitment then in effect and/or (ii) adding
as a new Revolving Credit Lender with a new Dollar Revolving Credit
Sub-Commitment or Multicurrency Revolving Sub-Commitment hereunder any Person
which is not then a Dollar Revolving Credit Lender or a Multicurrency Revolving
Credit Lender, as applicable (each such Lender or Person, an “Incremental
Revolving Credit Lender”; and each such increase by an Incremental Revolving
Credit Lender, an “Incremental Revolving Credit Commitment”); or

(b) one or more tranches of term loans in Dollars hereunder by having an
existing Lender or any other Person provide such additional term loan (each such
Lender or Person, an “Incremental Term Lender” and, together with an Incremental
Revolving Credit Lender, each an “Incremental Lender”; each such additional term
loan by an Incremental Term Lender, an “Incremental Term Loan” and the
commitment of an Incremental Term Lender to provide an Incremental Term Loan, an
“Incremental Term Loan Commitment”);

which notice shall specify the name of each proposed Incremental Lender, the
amount of such Incremental Lender’s Incremental Revolving Credit Commitment (and
whether such increase is in respect of the Dollar Revolving Credit
Sub-Commitment or the Multicurrency Revolving Credit Sub-Commitment) or
Incremental Term Loan Commitment, as applicable, the date on which such
Commitment shall be effective (the “Incremental Loan Effective Date”) (which
shall be a Business Day at least three Business Days (or such shorter period as
agreed by the Administrative Agent) after delivery of such notice and 30 days
prior to the Revolving Credit Maturity Date; provided that each such Incremental
Lender shall be subject to the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld) if such consent would be required
under Section 9.04(b) for an assignment of Revolving Credit Commitments to such
Incremental Lender; and provided, further, that:

(i) notwithstanding anything to the contrary herein, the aggregate amount of
Incremental Revolving Credit Commitments and Incremental Term Loan Commitments
under this Section shall not exceed the sum of (A) $500,000,000 plus (B) on and
after the occurrence of the Trigger Date, an unlimited additional amount such
that, in the case of this clause (B) only, after giving effect (including pro
forma effect) thereto (assuming that any Incremental Revolving Credit
Commitments are drawn in full), (i) at all times that the Obligations are
secured by the Collateral, the Consolidated Senior Secured Leverage Ratio
calculated on a pro forma basis for the period of four (4) consecutive fiscal
quarters ending on the most recent fiscal quarter of the Borrower for which
Financials have been delivered shall not exceed 2.50 to 1.00 and (ii) at all
times that the Obligations are not secured by the Collateral, the Total Leverage
Ratio calculated on a pro forma

 

80



--------------------------------------------------------------------------------

basis for the period of four (4) consecutive fiscal quarters ending on the most
recent fiscal quarter of the Borrower for which Financials have been delivered
shall not exceed 3.50 to 1.00 (in each case for clauses (i) and (ii) other than
to the extent such Incremental Revolving Credit Commitments and/or Incremental
Term Loan Commitments are incurred pursuant to this clause (B) concurrently with
the incurrence of Incremental Revolving Credit Commitments and/or Incremental
Term Loan Commitments in reliance on clause (A) above, in which case the
Consolidated Senior Secured Leverage Ratio or Total Leverage Ratio shall be
permitted to exceed 2.50 to 1.00 or 3.50 to 1.00, as applicable, to the extent
of such Incremental Revolving Credit Commitments and/or Incremental Term Loan
Commitments incurred in reliance on such clause (A)); provided that, (i) for the
avoidance of doubt, Incremental Revolving Credit Commitments and/or Incremental
Term Loan Commitments may be incurred pursuant to this clause (B) prior to
utilization of the amount set forth in clause (A) above and (ii) in the event
that any tranche of Incremental Term Loans is used to finance an Acquisition and
to the extent the Lenders participating in such tranche of Incremental Term
Loans agree, the compliance with this clause (B) shall be tested at the time of
the execution of the acquisition agreement related to such Acquisition (after
giving pro forma effect to such Acquisition, the incurrence of such Incremental
Term Loans and the application of the proceeds thereof); provided that to the
extent compliance with this clause (B) is tested at the time of the execution of
the acquisition agreement related to such Acquisition, then from such time of
execution and prior to the earlier of the date on which such Acquisition is
consummated or the date on which such acquisition agreement is terminated or
expires, any calculation of any ratio, test or basket availability with respect
to the incurrence of Indebtedness or Liens shall be calculated as if such
Acquisition (and the incurrence of such applicable Incremental Term Loans) had
been consummated;

(ii) the minimum amount of any Incremental Revolving Credit Commitment or
Incremental Term Loan Commitment shall be $2,000,000 or a larger multiple of
$500,000;

(iii) both at the time of any such request and as of the relevant Incremental
Loan Effective Date, no Default or Event of Default shall have occurred and be
continuing or would result therefrom; provided that, in the event that any
tranche of Incremental Term Loans is used to finance an Acquisition and to the
extent the Lenders participating in such tranche of Incremental Term Loans
agree, the foregoing clause (iii) shall be tested at the time of the execution
of the acquisition agreement related to such Acquisition (provided that such
Lenders so participating shall not be permitted to waive any Default or Event of
Default then existing or existing after giving effect to such tranche of
Incremental Term Loans);

(iv) the representations and warranties of the Borrower set forth in this
Agreement, and of each Loan Party in each of the other Loan Documents to which
it is a party, shall be true and correct in all material respects on and as of
the relevant Incremental Loan Effective Date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
date); provided that, in the event that any tranche of Incremental Term Loans is
used to finance an Acquisition and to the extent the Lenders participating in
such tranche of Incremental Term Loans agree, the foregoing clause (iv) shall be
limited to customary “specified representations” and those representations
included in the acquisition agreement related to such Acquisition that are
material to the interests of the Lenders and only to the extent that the
Borrower has the right to terminate its obligations under such acquisition
agreement as a result of a breach of such representations;

 

81



--------------------------------------------------------------------------------

(v) each Incremental Revolving Credit Commitment shall be a Revolving Credit
Commitment for all purposes of this Agreement having the same terms applicable
to the then existing Revolving Credit Commitments; and

(vi) (a) the final maturity date of any Incremental Term Loan shall be no
earlier than the later of the Revolving Credit Maturity Date and the Term Loan
Maturity Date (but may have amortization prior to such date), (b) Incremental
Term Loans shall rank pari passu in right of payment and security with the
Revolving Credit Loans and (c) shall be treated substantially the same as or
less favorably than (and in any event no more favorably than) the Revolving
Credit Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the later of the Term Loan
Maturity Date and the Revolving Credit Maturity Date may provide for material
additional or different financial or other covenants applicable only during
periods after such date, (ii) the Incremental Term Loans may provide for
prepayment requirements that are different and more onerous than the prepayment
requirements applicable to the Revolving Credit Loans (including that any
proceeds being applied to the Loans shall first be applied to the Term Loans and
the Incremental Term Loans on a ratable basis) and (iii) the Incremental Term
Loans may be priced differently than the Revolving Credit Loans and the Term
Loans.

Each Incremental Revolving Credit Commitment (and the increase of, or the
undertaking of, any Revolving Credit Sub-Commitment of each Incremental
Revolving Credit Lender resulting therefrom) or each Incremental Term Loan
Commitment, as the case may be, shall become effective as of the relevant
Incremental Loan Effective Date upon receipt by the Administrative Agent, on or
prior to 11:00 a.m., New York City time, on such Incremental Loan Effective
Date, of (A) a certificate of a duly authorized officer of the Borrower stating
that the conditions with respect to such Incremental Revolving Credit Commitment
or Incremental Term Loan Commitment, as applicable, under this paragraph have
been satisfied and (B) an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, which shall provide
for such Incremental Revolving Credit Commitment and/or Incremental Term Loan
Commitment of each Incremental Lender and the other relevant terms relating
thereto, duly executed by each Incremental Lender and the Borrower and
acknowledged by the Administrative Agent, and customary legal opinions or other
documents reasonably requested by the Administrative Agent in connection
therewith.

With respect to any Incremental Revolving Credit Commitment or Incremental Term
Loan Commitment, upon the Administrative Agent’s receipt of each such agreement
executed by such parties, together with the other documentation contemplated
above, and subject to the foregoing terms and conditions, on the relevant
Incremental Loan Effective Date each Incremental Lender shall become a Lender
hereunder with an Incremental Revolving Credit Commitment or Incremental Term
Loan Commitment, as applicable, and the Administrative Agent shall record the
information contained in such agreement in the Register and give prompt notice
thereof to the Borrower and the Lenders.

On the Incremental Loan Effective Date for an Incremental Revolving Credit
Commitment, (i) in the event Syndicated Revolving Credit Loans are then
outstanding under the Revolving Credit Sub-Commitment that is being increased,
(x) each relevant Incremental Revolving Credit Lender shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Revolving Credit Lenders under such Revolving Credit Sub-Commitment, as being
required in order to cause, after giving effect to such increase and the
application of such amounts to make payments to such other Revolving Credit
Lenders, the Syndicated Revolving Credit Loans to be held ratably by all
Revolving Credit Lenders under such Revolving Credit Sub-Commitment in
accordance with their respective Revolving

 

82



--------------------------------------------------------------------------------

Credit Sub-Commitments, (y) the Borrower shall be deemed to have prepaid and
reborrowed all outstanding Syndicated Revolving Credit Loans under such
Revolving Credit Sub-Commitment as of such Incremental Loan Effective Date (with
such borrowing to consist of the Type of Revolving Credit Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower
in accordance with the requirements of Section 2.03) and (z) the Borrower shall
pay to the Revolving Credit Lenders under such Revolving Credit Sub-Commitment
the amounts, if any, payable under Section 2.14 as a result of such prepayment;
and (ii) the participations hereunder in Swingline Loans and/or Letters of
Credit then outstanding held by the Revolving Credit Lenders shall be adjusted
accordingly to reflect the addition of such Incremental Revolving Credit
Commitment.

On the Incremental Loan Effective Date (or such other date provided above for in
the relevant agreement referred to above) for an Incremental Term Loan
Commitment, each relevant Incremental Term Lender shall make an Incremental Term
Loan to the Borrower in the amount of such Incremental Term Loan Commitment
pursuant to this Section and otherwise in accordance with this Agreement.

Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each
Incremental Term Loan Lender participating in such tranche of Incremental Term
Loans and the Administrative Agent. The Incremental Term Loan Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.20.

Notwithstanding anything herein to the contrary, in no event shall any Lender be
obligated to increase its Commitment hereunder.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders or Required
Revolving Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that, any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders directly affected thereby
shall, except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender in accordance with the terms hereof;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (A) no Event of Default then exists and
(B) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;

 

83



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the relevant
Issuing Lenders only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(k) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Lender or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Lender until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lenders shall not be
required to issue, amend or increase any Letter of Credit, unless it is
reasonably satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.22. Extension of Maturity Dates.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the applicable Class of Lenders) not later than
30 days prior to the date of a proposed extension (each such date of such
proposed extension, an “Extension Date”), request that

 

84



--------------------------------------------------------------------------------

each applicable Lender extend such Lender’s Revolving Credit Maturity Date
and/or Term Loan Maturity Date, as the case may be, then in effect for such
Lender (the “Applicable Maturity Date”), to a date (the “Extended Maturity
Date”) that is at least one year after the Applicable Maturity Date. For the
avoidance of doubt, the Borrower may request extensions of any Class without
requesting an extension of the other Class.

(b) Lender Elections to Extend. Each Lender of the applicable Class, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given not later than the date that is 15 days after the date on which the
Administrative Agent received the Borrower’s extension request (the “Lender
Notice Date”), advise the Administrative Agent whether or not such Lender agrees
to such extension (each Lender of the applicable Class that determines to so
extend its Applicable Maturity Date, an “Extending Lender”). Each Lender of the
applicable Class that determines not to so extend its Applicable Maturity Date
(a “Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Lender
Notice Date), and any Lender of the applicable Class that does not so advise the
Administrative Agent on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for extension of the Applicable Maturity Date.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each applicable Lender’s determination under this Section 2.22
no later than the date that is 15 days prior to the applicable Extension Date
(or, if such date is not a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Borrower shall have the right, but shall
not be obligated, on or before the Applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as a
“Revolving Credit Lender” (in the case of an extension of the Revolving Credit
Maturity Date) or as a “Term Lender” (in the case of any extension of the Term
Loan Maturity Date) under this Agreement in place thereof, one or more financial
institutions that are not Ineligible Institutions (each, an “Additional
Commitment Lender”) approved by the Administrative Agent and, in the case of an
Additional Commitment Lender assuming a new or additional Revolving Credit
Commitment, the Issuing Lenders and the Swingline Lenders in accordance with the
procedures provided in Section 2.19(b), each of which applicable Additional
Commitment Lenders shall have entered into an Assignment and Assumption (in
accordance with and subject to the restrictions contained in Section 9.04, with
the Borrower or replacement Lender obligated to pay any applicable processing or
recordation fee) with such Non-Extending Lender, pursuant to which such
Additional Commitment Lenders shall, effective on or before the Applicable
Maturity Date for such Non-Extending Lender, assume a Revolving Credit
Commitment and/or Term Loans, as the case may be (and, if any such Additional
Commitment Lender is already a Lender of the applicable Class, its Revolving
Credit Commitment and/or its outstanding Term Loans, as applicable, so assumed
shall be in addition to such Lender’s Revolving Credit Commitment and its
outstanding Term Loans, as applicable, hereunder on such date). Prior to any
Non-Extending Lender being replaced by one or more Additional Commitment Lenders
pursuant hereto, such Non-Extending Lender may elect, in its sole discretion, by
giving irrevocable notice thereof to the Administrative Agent and the Borrower
(which notice shall set forth such Lender’s new Applicable Maturity Date), to
become an Extending Lender. The Administrative Agent may effect such amendments
to this Agreement as are reasonably necessary to provide for any such extensions
with the consent of the Borrower but without the consent of any other Lenders.

 

85



--------------------------------------------------------------------------------

(e) Minimum Extension Requirement. If (and only if) the total of the applicable
Revolving Credit Commitments or the applicable outstanding Term Loans of the
Lenders of the applicable Class that have agreed to extend their Applicable
Maturity Date and the new or increased Revolving Credit Commitments or the
applicable newly assumed outstanding Term Loans of any Additional Commitment
Lenders is more than 50% of the aggregate amount of the Revolving Credit
Commitments or the outstanding Term Loans, as applicable, in effect immediately
prior to the applicable Extension Date, then, effective as of the applicable
Extension Date, the Applicable Maturity Date of each Extending Lender and of
each Additional Commitment Lender of the applicable Class shall be extended to
the Extended Maturity Date (except that, if such date is not a Business Day,
such Extended Maturity Date shall be the next preceding Business Day), and each
Additional Commitment Lender of such Class shall thereupon become a “Revolving
Credit Lender” and/or a “Term Lender”, as the case may be, for all purposes of
this Agreement and shall be bound by the provisions of this Agreement as a
Revolving Credit Lender and/or a Term Lender, as the case may be, hereunder and
shall have the obligations of a Revolving Credit Lender and/or a Term Lender, as
the case may be, hereunder.

(f) Conditions to Effectiveness of Extension. Notwithstanding the foregoing, any
extension of any Applicable Maturity Date pursuant to this Section 2.22 shall
not be effective with respect to any Extending Lender and each Additional
Commitment Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

(ii) the representations and warranties of the Borrower set forth in this
Agreement, and of each Loan Party in each of the other Loan Documents to which
it is a party, are true and correct in all material respects (or in all respects
if the applicable representation or warranty is qualified by Material Adverse
Effect or materiality) on and as of the applicable Extension Date and after
giving effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such date); and

(iii) the Administrative Agent shall have received a certificate from the
Borrower signed by a Financial Officer of the Borrower certifying the accuracy
of the foregoing clauses (i) and (ii).

(g) Maturity Date for Non-Extending Lenders. On the Applicable Maturity Date of
each Non-Extending Lender with respect to any Class, (i) to the extent of the
Revolving Credit Commitments of each Non-Extending Lender of the relevant
Class not assigned to the Additional Commitment Lenders of such Class, the
Revolving Credit Commitment of each Non-Extending Lender of such Class shall
automatically terminate and (ii) the Borrower shall repay such Non-Extending
Lender of such Class in accordance with Section 2.10 (and shall pay to such
Non-Extending Lender all of the other Obligations due and owing to it under this
Agreement, including any additional amounts required pursuant to Section 2.16)
and the Administrative Agent shall administer any necessary reallocation of the
applicable Credit Exposures with respect to Revolving Commitments to the extent
necessary to keep outstanding Revolving Credit Loans of the applicable
Class ratable with any revised Applicable Percentages of the respective Lenders
of such Class effective as of such date (without regard to any minimum
borrowing, pro rata borrowing and/or pro rata payment requirements contained
elsewhere in this Agreement).

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or Section 9.02 to the contrary.

 

86



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and (to the extent the concept
of good standing is applicable in such jurisdiction) in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s and each other Loan Party’s organizational powers and have been duly
authorized by all necessary organizational actions and, if required, by all
necessary actions by equity holders. This Agreement and each of the other Loan
Documents have been duly executed and delivered by each Loan Party party thereto
and constitutes, or when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been obtained
or made and are in full force and effect, (ii) filings and recordings in respect
of the Liens created pursuant to the Security Documents, and (iii) consents,
approvals, registrations or filings to failure of which could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(b) will not violate the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries or, except as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, any
applicable law or regulation or any material order of any Governmental
Authority, (c) will not, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (d) except
for the Liens created pursuant to the Security Documents or as permitted under
the Loan Documents, will not result in the creation or imposition of any Lien on
any asset of the Borrower or any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Condition. The Borrower has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income, stockholders’ equity
and cash flows (i) as of and for each of the fiscal years ended December 31,
2015 reported on by PricewaterhouseCoopers LLP, independent public accountants
and (ii) as of and for the fiscal quarters and the portions of the fiscal year
ended March 27, 2016, June 26, 2016 and September 25, 2016, certified by a
Financial Officer of the Borrower. Such financial statements present fairly, in
all material respects, the

 

87



--------------------------------------------------------------------------------

consolidated financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the financial statements referred to in clause (ii) of
the first sentence of this paragraph.

(b) No Material Adverse Change. Since December 31, 2015, there has been no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect.

SECTION 3.05. Properties.

(a) Property Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to (i) Liens permitted by Section 6.02 and
(ii) defects in title that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

(b) Intellectual Property. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each of the
Borrower and its Subsidiaries owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person.

SECTION 3.06. Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. Except for the Disclosed Matters, there are
no actions, suits or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect or (ii) that adversely affect this
Agreement or the Transactions.

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, neither the Borrower
nor any of its Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all Requirements of Law, including arising
under Anti-Corruption Laws, and all Contractual Obligations applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

88



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to have
a Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
preparing the Borrower’s audited financial statements) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by more than an amount which, if
incurred immediately, could reasonably be expected to result in a Material
Adverse Effect, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of preparing
the Borrower’s audited financial statements) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans by more than an amount which,
if incurred immediately, could reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.11. Disclosure. None of the written reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document,
included herein or therein or furnished hereunder or thereunder (as modified or
supplemented by other information so furnished) when taken as a whole, and
excluding any information of a general economic or industry nature, contains any
material misstatement of material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to forecasts or projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable at the time made and at the time so furnished
and, if furnished prior to the Effective Date, as of the Effective Date (it
being understood that (i) such forecasts and projections are as to future events
and are not to be viewed as facts, (ii) such forecasts and projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Borrower and its Subsidiaries, (iii) no assurance can be
given by the Borrower that any particular forecasts or projections will be
realized and (iv) actual results during the period or periods covered by any
such forecasts and projections may differ significantly from the projected
results and such differences may be material).

SECTION 3.12. Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.

SECTION 3.13. Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Part A of Schedule 3.13 is a complete and correct
list of all of the Subsidiaries of the Borrower (other than Immaterial
Subsidiaries) as of the Effective Date, together with, for each such Subsidiary,
(i) the jurisdiction of organization of such Subsidiary and (ii) if such
Subsidiary is not a wholly-owned Subsidiary of the Borrower, the percentage of
ownership thereof held by the Borrower and its Subsidiaries as of the Effective
Date. As of the Effective Date, except as disclosed in Part A of Schedule 3.13,
(x) each of the Borrower and its Subsidiaries owns, free and clear of Liens
(other than Liens permitted by Section 6.02), and has the unencumbered right to
vote, all outstanding ownership interests in each Person shown to be held by it
in Part A of Schedule 3.13, (y) all of the issued and outstanding Equity
Interests of each such Person organized as a corporation is validly issued,
fully paid and non-assessable and (z) there are no outstanding Equity Rights
with respect to such Person.

 

89



--------------------------------------------------------------------------------

(b) Investments. Set forth in Part B of Schedule 3.13 is a complete and correct
list of all Investments (other than Investments disclosed in Part A of
Schedule 3.13, Investments in Immaterial Subsidiaries and Investments otherwise
permitted under Section 6.05) held by the Borrower or any of its Subsidiaries in
any Person as of the Effective Date and, for each such Investment, (i) the
identity of the Person or Persons holding such Investment and (ii) the nature of
such Investment. Except as disclosed in Part B of Schedule 3.13, each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Liens permitted by Section 6.02), all such Investments.

SECTION 3.14. Sanctions Laws and Regulations.

(a) The Borrower, its Subsidiaries and to the knowledge of the Borrower, its
other Affiliates and their respective directors, officers and employees, have
instituted and maintained policies and procedures designed to promote and
achieve compliance with Anti-Corruption Laws.

(b) None of the Borrower, any of its directors nor any Subsidiary nor, to the
knowledge of the Borrower, any officer or any agents of the Borrower or any
Subsidiary acting or benefiting in any capacity in connection with this
Agreement or any affiliate over which any of the foregoing exercises management
control or which exercises management control over the Borrower or any
Subsidiary, (i) is a U.S. Designated Person or a Foreign Designated Person;
(ii) is a Person that is owned or controlled by a U.S. Designated Person or a
Foreign Designated Person; (iii) is organized or resident in a U.S. Sanctioned
Country or a Foreign Sanctioned Country or (iv) in each case, except as could
not reasonably be expected to have a Material Adverse Effect or could not
reasonably be expected to result in any violation of any Sanctions by, or
liability to, a Lender, any Issuing Lender or the Administrative Agent, has or
is now directly or indirectly engaged in any dealings or transactions (1) with
any U.S. Designated Person in violation of any U.S. Sanctions or with any
Foreign Designated Person in violation of any Foreign Sanctions, (2) in any U.S.
Sanctioned Country in violation of any U.S. Sanctions or in any Foreign
Sanctioned Country in violation of any Foreign Sanctions or (3) otherwise in
violation of any Sanctions.

(c) The Borrower will not, and will ensure that none of its Subsidiaries will,
directly or indirectly use the proceeds of the Loans or any Letter of Credit in
violation of Section 6.12.

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Trigger Date and the making of each Loan on the Trigger Date and
the application of the proceeds of such Loans, with respect to the Borrower and
its Subsidiaries on a consolidated basis (i) the sum of the liabilities of the
Borrower and its Subsidiaries, taken as a whole, does not exceed the present
fair saleable value of the assets of the Borrower and its Subsidiaries, taken as
a whole; (ii) the capital of the Borrower and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business of the Borrower and
its Subsidiaries, taken as a whole, contemplated on the date hereof and
(iii) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debt as they mature in the ordinary course of
business. For the purposes of this Section 3.15, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

90



--------------------------------------------------------------------------------

SECTION 3.16. Security Interest in Collateral. The Security Documents, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral covered thereby and (i) when the
Collateral constituting certificated securities (as defined in the UCC) is
delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the Liens under the Security Documents will constitute a
fully perfected security interest in all right, title and interest of the
respective Loan Parties thereunder in such Collateral, prior and superior in
right to any other Person, except for Liens permitted by Section 6.02 and
(ii) when financing statements in appropriate form are filed in the applicable
filing offices, the security interest created under the Security Documents will
constitute a fully perfected security interest in all right, title and interest
of the respective Loan Parties in the remaining Collateral to the extent
perfection can be obtained by filing UCC financing statements, prior and
superior to the rights of any other Person, except for Liens permitted by
Section 6.02.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The obligation of each Lender to make its initial
Loans (other than the Term Loans) and of each Issuing Lender to issue (or
continue, as applicable) its Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or e-mailed .pdf transmission of a signed signature
page to this Agreement) that such party has signed a counterpart of this
Agreement.

(b) Opinion of Counsel to the Loan Parties. The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders as of the Effective Date and dated the Effective Date) of each of
(i) Simpson Thacher & Bartlett LLP, counsel to the Loan Parties and (ii) James
J. Leyden, Vice President, General Counsel and Secretary of the Borrower, in
each case, in form and substance satisfactory to the Administrative Agent and
covering such matters relating to the Loan Parties, this Agreement or the
Transactions as the Administrative Agent shall reasonably request (and the
Borrower hereby instructs such counsels to deliver such opinion to the Lenders
and the Agents).

(c) Organizational Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Borrower and its Subsidiaries, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

91



--------------------------------------------------------------------------------

(d) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the conditions set forth in Sections
4.03(a) and 4.03(b).

(e) Pledge Agreement. The Administrative Agent shall have received the Pledge
Agreement in favor of the Administrative Agent for the benefit of the Secured
Parties, duly executed and delivered by the relevant Loan Parties and the
Administrative Agent, together with (x) certificates, if any, representing the
Equity Interests pledged under the Pledge Agreement, accompanied by undated
stock powers executed in blank, and (y) each document required by the Pledge
Agreement or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), which shall have
been filed, registered or recorded or shall have been delivered to the
Administrative Agent in proper form for filing, registration or recordation.

(f) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request or notice of issuance of Letter of Credit, as applicable, relating to
the initial credit extensions hereunder.

(g) Fees and Expenses. The Administrative Agent shall have received all fees and
expenses due and payable to the Administrative Agent, the Lenders and their
respective Affiliates and required to be paid on or prior to the Effective Date
shall have been paid or shall have been authorized to be deducted from the
proceeds of the initial Loans, so long as any such fees or expenses not
expressly set forth in the fee letters entered into by the Borrower in
connection with the Transactions have been invoiced not less than four
(4) Business Days prior to the Effective Date (except as otherwise reasonably
agreed by the Borrower).

(h) Information. The Administrative Agent shall have received at least two
(2) Business Days prior to the Effective Date, all documentation and other
information about the Borrower and the Subsidiary Guarantors as shall have been
reasonably requested in writing by either the Administrative Agent or the Joint
Lead Arrangers at least ten (10) days prior to the Effective Date and required
by U.S. regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Trigger Date. Subject to the Limited Conditionality Provision, the
obligations of the Lenders to make the Term Loans and the Trigger Date Revolving
Credit Loans hereunder shall not become effective until the date on which each
of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) Each of the conditions set forth in Section 4.01 shall have been satisfied
on the Effective Date (or waived in accordance with Section 9.02).

(b) The Administrative Agent shall have received the Security Agreement in favor
of the Administrative Agent for the benefit of the Secured Parties, duly
executed and delivered by the Loan Parties and the Administrative Agent,
together with each document required by the Security Agreement or under law or
reasonably requested by the Administrative Agent to be filed,

 

92



--------------------------------------------------------------------------------

registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), which shall have been
filed, registered or recorded or shall have been delivered to the Administrative
Agent in proper form for filing, registration or recordation.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders as of the Trigger Date
and dated the Trigger Date) of each of (i) Simpson Thacher & Bartlett LLP,
counsel to the Loan Parties and (ii) James J. Leyden, Vice President, General
Counsel and Secretary of the Borrower (or in each case, any other counsel
reasonably acceptable to the Administrative Agent) in each case, in form and
substance satisfactory to the Administrative Agent and covering such matters
relating to the Loan Parties, this Agreement or the Transactions as the
Administrative Agent shall reasonably request (and the Borrower hereby instructs
such counsels to deliver such opinion to the Lenders and the Agents).

(d) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the VSI Acquisition shall, substantially concurrently
with the initial funding of the Term Loans and the Trigger Date Revolving Credit
Loans hereunder, be consummated pursuant to the VSI Merger Agreement, as in
effect on December 1, 2016 and no provision thereof shall have been amended or
waived, and no consent or request shall have been given under the VSI Merger
Agreement, in any way that is materially adverse to the Lenders in their
capacities as such (it being understood and agreed that (i) amendments, waivers
and other changes to the definition of “Company Material Adverse Effect” (or
other term of similar import), and consents and requests given or made pursuant
to such definition shall in each case be deemed to be materially adverse to the
Lenders, and (ii) any modification, amendment or express waiver or consents by
the Borrower that results in (x) an increase to the purchase price shall be
deemed to not be materially adverse to the Lenders so long as such increase is
funded solely with a public issuance of common equity of the Borrower and (y) a
decrease to the purchase price shall be deemed to not be materially adverse to
the Lenders so long as such reduction is allocated first, to reduce commitments
under the senior unsecured bridge facility, if any, provided to the Borrower in
connection with the VSI Acquisition pursuant to the commitment letter, dated as
of December 20, 2016, by and among the Borrower, JPMCB, Bank of America, N.A.,
PNC Bank, National Association and/or certain of their Affiliates and, second,
to reduce the Term Loan Commitments and the Revolving Credit Commitments on a
pro rata basis).

(e) The Administrative Agent shall have received a certificate signed by the
president, a vice president or a Financial Officer of the Borrower certifying
that:

(i) the Specified Representations are true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality,
Material Adverse Effect or similar language are true and correct in all
respects) on and as of the Trigger Date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
date);

(ii) the VSI Merger Agreement Representations are true and correct;

(iii) after giving effect to the Transactions, neither the Borrower nor any of
its Subsidiaries (including, for the avoidance of doubt, VSI and its
subsidiaries) shall have any Indebtedness outstanding other than the Permitted
Surviving Debt and the Indebtedness permitted pursuant to Section 6.01 of the
Credit Agreement;

 

93



--------------------------------------------------------------------------------

(iv) since December 1, 2016, there shall not have occurred any “Company Material
Adverse Effect” (as such quoted term is defined in the VSI Merger Agreement as
in effect on December 1, 2016); and

(v) the VSI Acquisition shall, substantially concurrently with the initial
funding of the Term Loans hereunder, be consummated pursuant to the VSI Merger
Agreement, as in effect on December 1, 2016, and no provision thereof shall have
been amended or waived, and no consent or request shall have been given under
the VSI Merger Agreement, in any way that is materially adverse to the Lenders
in their capacities as such.

(f) The Administrative Agent shall have received a Solvency Certificate of the
chief financial officer of the Borrower substantially in the form of Exhibit E.

(g) The Administrative Agent shall have received the following financial
statements: (i) audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of each of the Borrower and its
Subsidiaries, for the three most recently completed fiscal years ended at least
ninety (90) days prior to the Trigger Date and (ii) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries, for each subsequent fiscal quarter
ended at least sixty (60) days before the Trigger Date (or the filing of the
required financial statements on Form 10-K and/or Form 10-Q by the Borrower).

(h) Solely with respect to the Trigger Date Revolving Credit Loans, the
conditions set forth in Sections 2.01(a)(i) and 2.01(a)(ii) are satisfied at the
time of, and immediately after giving effect to, the funding of the Trigger Date
Revolving Credit Loans.

(i) The Administrative Agent shall have received all fees and expenses due and
payable to the Administrative Agent, the Lenders and their respective Affiliates
and required to be paid on or prior to the Trigger Date shall have been paid or
shall have been authorized to be deducted from the proceeds of the initial Term
Loans, so long as any such fees or expenses not expressly set forth in the fee
letters entered into by the Borrower in connection with the Transactions have
been invoiced not less than two (2) Business Days prior to the Trigger Date
(except as otherwise reasonably agreed by the Borrower).

The Administrative Agent shall notify the Borrower and the Lenders of the
Trigger Date, and such notice shall be conclusive and binding.

SECTION 4.03. Each Extension of Credit. Other than with respect to any funding
of the Term Loans and the Trigger Date Revolving Credit Loans on the Trigger
Date (which shall only be subject to the conditions set forth in Section 4.02
hereof), the obligation of each Lender to make a Loan, and of the Issuing
Lenders to issue, increase, renew or extend any Letter of Credit, is subject to
the satisfaction of the following conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement, and of each Loan Party in each of the other Loan Documents to which
it is a party, shall be true and correct in all material respects (or in all
respects if the applicable representation or warranty is

 

94



--------------------------------------------------------------------------------

qualified by Material Adverse Effect or materiality) on and as of the date of
such Loan or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such date); and

(b) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (but not the conversion or continuation of any Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in the preceding sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than contingent obligations for which no claims have been made) and
all Letters of Credit shall have expired or terminated, in each case, without
any pending draw (or shall have been cash collateralized or backstopped pursuant
to arrangements reasonably satisfactory to the Administrative Agent), and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent and each Lender:

(a) within 75 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP, or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (commencing with the fiscal quarter ended on or
nearest to March 31, 2017), the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by a Financial Officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

95



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section (commencing with the fiscal quarter ended on or nearest to
December 31, 2016), a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.09 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly following any reasonable request by the Administrative Agent
therefor, delivery of a certificate of the accounting firm that reported on any
financial statements under clause (a) of this Section stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default (which certificate may be limited to the extent
required by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of its Subsidiaries with the SEC, or with any national securities exchange,
or distributed by the Borrower to its shareholders generally; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) written notice of the
following, promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $50,000,000;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000; and

(d) any other development that has, or could reasonably be expected to have, a
Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and, except as could not reasonably be expected to have a Material
Adverse Effect, the rights, licenses, permits, privileges and franchises
material to the conduct of the business of the Borrower and its Subsidiaries
taken as a whole; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations (other than Indebtedness), including
Tax liabilities, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) failure to make such payment, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties and Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) except as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted and (b) keep
insured by financially sound and reputable insurers all property of a character
usually insured by corporations engaged in the same or similar business
similarly situated against loss or damage of the kinds and in the amounts
customarily insured against by such corporations and carry such other insurance
as is usually carried by such corporations (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto).
On the Trigger Date but subject to the Limited Conditionality Provision, the
Borrower shall deliver to the Administrative Agent endorsements (x) to all “All
Risk” physical damage insurance policies on the Collateral of the Borrower and
the Subsidiary Guarantors naming the Administrative Agent as lender loss payee,
and (y) to all general liability and other liability policies of the Borrower
and the Subsidiary Guarantors naming the Administrative Agent an additional
insured or mortgagee (in the case of property insurance with respect to
Collateral). In the event the Borrower or any of its Subsidiaries at any time or
times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent reasonably deems advisable. All sums so disbursed
by the Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times, provided that (i) any
such visits or inspections at any time a Default has occurred or is continuing
shall be at the expense of the Borrower and at any other time at the expense of
the Administrative Agent or such Lender, as the case may be, and (ii) the
Administrative Agent and each Lender shall be limited to one such visit or
inspection each during any fiscal year, except that such limitation shall not
apply at any time a Default has occurred or is continuing.

 

97



--------------------------------------------------------------------------------

SECTION 5.07. Compliance with Laws and Agreements. The Borrower will, and will
cause each of its Subsidiaries to, comply with all Requirements of Law
(including all Environmental Laws and all Anti-Corruption Laws) and all
Contractual Obligations applicable to it or its property, except in each case
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.08. Use of Loan Proceeds. The proceeds of the Loans and any
Incremental Loans will be used to finance the working capital needs, and for
general corporate purposes, of the Borrower and its Subsidiaries; provided that
the proceeds of the Term Loans and the Trigger Date Revolving Credit Loans, in
each case on the Trigger Date will be used first to finance the VSI Acquisition
and to pay Transaction Costs in respect of the VSI Acquisition. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations U and X.

 

98



--------------------------------------------------------------------------------

SECTION 5.09. Guarantors; Collateral; Further Assurances.

(a) Guarantors. Within forty-five (45) days (or such later date as may be agreed
upon by the Administrative Agent in its reasonable discretion) after any
wholly-owned Subsidiary qualifies as a Domestic Subsidiary (but excluding any
Excluded Subsidiary), the Borrower will provide the Administrative Agent with
written notice thereof and will cause each such Subsidiary to become a Guarantor
under this Agreement by delivering to the Administrative Agent a Guarantee
Assumption Agreement, such Guarantee Assumption Agreement to be accompanied by
requisite resolutions, other organizational documentation and legal opinions as
may be reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent and its counsel. Notwithstanding
anything to the contrary in any Loan Document, no Excluded Subsidiary will be
required to be a Guarantor (except to the extent necessary to comply with clause
(ii) of the definition of “Immaterial Subsidiary”), but the Borrower may, in its
sole and absolute discretion, cause any Excluded Subsidiary to become a
“Guarantor” and “Loan Party” by causing such Excluded Subsidiary to comply with
the requirements set forth in this Section 5.09 as if it were subject thereto.

(b) Pledge Agreement; Stock-Only Collateral. From and after the Effective Date,
so long as a Collateral Period is then in effect, subject to the Limited
Conditionality Provision and the terms, limitations and exceptions set forth in
the applicable Security Documents, within forty-five (45) days (or such later
date as may be agreed upon by the Administrative Agent in its reasonable
discretion) after any Subsidiary qualifies as a Domestic Subsidiary or a
First-Tier Foreign Subsidiary (but excluding any Excluded Subsidiary), the
Borrower will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests of each such Subsidiary directly owned by the
Borrower or any other Loan Party (other than Excluded Assets) to be subject at
all times to a first priority perfected (subject in any case to Liens permitted
by Section 6.02) Lien in favor of the Administrative Agent to secure the
Obligations in accordance with the terms and conditions of the Pledge Agreement,
and the Borrower will cause any Loan Party that is an owner of the Equity
Interests of such Subsidiary to enter into a joinder to the Pledge Agreement to
the extent such Loan Party is not then a party to the Pledge Agreement, such
joinder to the Pledge Agreement to be accompanied by requisite resolutions,
other organizational documentation and legal opinions as may be reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent and its counsel.

(c) Security Documents; Additional Collateral. From and after the Trigger Date,
so long as a Collateral Period is then in effect, subject to the terms,
limitations and exceptions set forth in the applicable Security Documents,
simultaneously with a Subsidiary becoming a Guarantor under this Agreement in
accordance with the terms and conditions of Section 5.09(a), the Borrower will
cause such Subsidiary to enter into a joinder to the Security Agreement, such
joinder to the Security Agreement to be accompanied by requisite resolutions,
other organizational documentation and legal opinions as may be reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent and its counsel.

(d) Further Assurances. From and after the Trigger Date, so long as a Collateral
Period is then in effect, subject to the Limited Conditionality Provision and
the terms, limitations and exceptions set forth in the applicable Security
Documents:

(i) without limiting the foregoing in this Section 5.09, the Borrower will, and
will cause each other Loan Party to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be

 

99



--------------------------------------------------------------------------------

taken such further actions (including the filing and recording of financing
statements and other documents and such other actions or deliveries of the type
required by Section 4.01 and/or Section 4.02, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Security Documents all at the expense
of the Borrower, in each case to the extent required by, and subject to the
limitations and exceptions of, this Agreement and the other Loan Documents; and

(ii) if any assets with a value exceeding $10,000,000 are acquired by the
Borrower or any other Loan Party after the Effective Date (other than
(i) Excluded Assets or (ii) assets of the type constituting Collateral under any
Security Document that either become subject to the Lien under such Security
Document upon acquisition thereof or with respect to which no notice or further
action would be required to create or perfect the Administrative Agent’s Lien in
such assets), the Borrower will notify the Administrative Agent thereof, and, if
requested by the Administrative Agent, the Borrower will cause such assets to be
subjected to a Lien securing the Obligations and will take, and, as applicable,
cause any other Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.09(d)(i) above, all at the
expense of the Borrower.

(e) Certain Limitations. Notwithstanding the foregoing in this Section 5.09, the
Administrative Agent shall not require the Borrower or any other Loan Party or
any of their respective Affiliates (1) to obtain or deliver any landlord
waivers, estoppels, collateral access agreements or any similar documents or
instruments, (2) to take any action with respect to any property (whether real
or personal and whether now owned or hereafter acquired) located outside of the
United States, and no Loan Party shall be required to enter into any collateral
documentation governed by or required by the laws of any jurisdiction outside
the United States in order to create or perfect any security interest in any
such property, whether or not located in any jurisdiction outside of the United
States, (3) to deliver promissory notes owing to such Loan Party in an amount
less than $5,000,000, (4) to deliver equity certificates of Immaterial
Subsidiaries or entities that are not Subsidiaries, (5) to enter into any
control agreements (other than with respect to uncertificated Equity Interests
of wholly-owned Subsidiaries) or (6) to enter into any collateral assignment
agreement with respect to interests in the VSI Merger Agreement (or any related
document, instrument or agreement) or any definitive acquisition documentation
for any other acquisition or investment.

(f) Collateral Release Event; Collateral Reinstatement. Upon the occurrence of a
Collateral Release Event, (i) any Liens granted to the Administrative Agent
pursuant to the foregoing requirements of the preceding clauses of this
Section 5.09 (such clauses, collectively, the “Collateral Requirements”) which
remain in effect at such time shall be promptly released by the Administrative
Agent upon receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Borrower that a Collateral Release Event has occurred (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and the Administrative Agent agrees to execute and deliver any
documents or instruments reasonably requested by the Borrower and in form and
substance reasonably satisfactory to the Administrative Agent to evidence the
release of all applicable Collateral, all at the expense of the Borrower and
without recourse to or warranty by the Administrative Agent and (ii) the
Collateral Requirements shall be suspended and of no effect unless and until a
subsequent Collateral Requirement Event occurs following the occurrence of such
Collateral Release Event, at which time the Collateral Requirements shall again
become fully effective and binding upon the Loan Parties in all respects,

 

100



--------------------------------------------------------------------------------

and each Loan Party hereby acknowledges and agrees that it will promptly grant
Liens on all of the applicable Collateral to secure the Obligations pursuant to
comparable Security Documents as those that were terminated in connection with
such prior Collateral Release Event within forty-five (45) days of the
occurrence of such Collateral Requirement Date (or such later date as may be
agreed upon by the Administrative Agent in its reasonable discretion), all in
accordance with the Collateral Requirements. During the term of this Agreement,
only two (2) Collateral Release Events shall be permitted to occur and,
following the second Collateral Release Event to occur during the term of this
Agreement, any subsequent Collateral Requirement Event occurring thereafter will
require the granting of liens as described above, and no further Collateral
Release Event shall occur, regardless of any satisfaction of the Collateral
Release Conditions thereafter.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than contingent obligations for which no claims have been made) and
all Letters of Credit shall have expired or terminated, in each case, without
any pending draw (or shall have been cash collateralized or backstopped pursuant
to arrangements reasonably satisfactory to the Administrative Agent), and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness outstanding on the date hereof and listed in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(b) in addition to Indebtedness outstanding on the date hereof and listed in
Schedule 6.01, (i) Indebtedness of any Loan Party owing to any other Loan Party
or to any Subsidiary that is not a Loan Party and (ii) Indebtedness of any
Subsidiary that is not a Loan Party owing to the Borrower or any Subsidiary;
provided that, if the Consolidated Total Leverage Ratio (calculated as of the
most recently ended fiscal quarter of the Borrower) shall be greater than a
ratio equal to (x) the numerator of the maximum Consolidated Total Leverage
Ratio permitted under Section 6.09(a) at such time minus 0.25 to (y) 1.00, the
aggregate principal amount of Indebtedness owing to the Loan Parties incurred
under clause (ii) above, together with the aggregate amount (but without
duplication) of Investments by the Loan Parties in Subsidiaries that are not
Loan Parties under Section 6.05(c)(ii), shall not exceed the greater of (x)
$150,000,000 and (y) 3.75% of Consolidated Total Assets (measured as of the date
such Investment is made and determined as of the last day of the most recent
fiscal quarter for which financial statements shall have been delivered pursuant
to Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any such
financial statements, the last day of the last fiscal quarter included in the
financial statements referred to in Section 3.04(a))) at any time outstanding;

(c) Indebtedness or other obligations of the Borrower or any Subsidiary under
bids, letters of credit, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and obligations of a like nature incurred in
the ordinary course of business of the Borrower or such Subsidiary in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding ;

 

101



--------------------------------------------------------------------------------

(d) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted under Section 6.02(d) in an aggregate principal amount not to exceed
the greater of (i) $100,000,000 and (ii) 2.5% of Consolidated Total Assets
(measured as of the date such Indebtedness is incurred and determined as of the
last day of the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to
the delivery of any such financial statements, the last day of the last fiscal
quarter included in the financial statements referred to in Section 3.04(a))) at
any time outstanding and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;

(e) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;

(f) Indebtedness of the Loan Parties created hereunder and under the other Loan
Documents;

(g) Indebtedness secured by Liens permitted under Section 6.02(e) and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(h) Cash management obligations and other Indebtedness in respect of netting
services, automatic clearing house arrangements, employees’ credit or purchase
cards, overdraft protections and similar arrangements, in each case incurred in
the ordinary course of business; provided that such Indebtedness (other than
with respect to credit or purchase cards) shall be repaid in full within ten
Business Days of the incurrence thereof;

(i) Indebtedness in respect of a convertible notes offering by the Borrower;
provided that (i) such Indebtedness does not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to one year
after the latest of any Revolving Credit Maturity Date, any Term Loan Maturity
Date and any maturity date of any Incremental Term Loan in effect on the date of
incurrence of such Indebtedness and (ii) such Indebtedness is (x) unsecured and
(y) subordinated in right of payment to the Obligations on terms substantially
similar to the subordination terms contained in the convertible notes issued by
the Borrower on or about August 9, 2010; provided, however, that (I) any
conversion of such Indebtedness by a holder thereof into shares of Equity
Interests, cash or a combination of cash and shares of Equity Interests,
(II) the rights of holders of such Indebtedness to convert into shares of Equity
Interests, cash or a combination of cash and shares of Equity Interests and
(III) the rights of holders of such Indebtedness to require any repurchase by
the Borrower upon a fundamental change of such Indebtedness in cash, shall not
constitute a scheduled repayment, mandatory redemption or sinking fund
obligation;

(j) other Indebtedness if, at the time of the creation, incurrence or assumption
of such Indebtedness, the principal amount of such Indebtedness, together with
the then aggregate outstanding principal amount of other Indebtedness
theretofore created, incurred, assumed under this clause (j), would not exceed
the greater of (i) $500,000,000 and (ii) 12.5% of Consolidated Total Assets
(measured as of the date such Indebtedness is incurred and determined as of the
last day of the most recent fiscal quarter for which financial statements shall
have been delivered

 

102



--------------------------------------------------------------------------------

pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any
such financial statements, the last day of the last fiscal quarter included in
the financial statements referred to in Section 3.04(a))) and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof;

(k) unsecured Indebtedness of the Borrower (including unsecured subordinated
Indebtedness to the extent subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent) (and any unsecured Guarantees thereof by
the Guarantors (which guarantees, if such Indebtedness is subordinated, shall be
expressly subordinated to the Obligations on terms not less favorable to the
Lenders than the subordination terms of such subordinated Indebtedness)) so long
as (i) both immediately prior to and after giving effect (including pro forma
effect) to the incurrence thereof, (x) no Default or Event of Default shall
exist or would result therefrom and (y) the Consolidated Total Leverage Ratio is
less than or equal to a ratio equal to (x) the numerator of the maximum
Consolidated Total Leverage Ratio permitted under Section 6.09(a) at such time
minus 0.25 to (y) 1.00, (ii) such Indebtedness matures after, and does not
require any scheduled amortization or other scheduled payments of principal
prior to, the date that is 181 days after the latest of any Revolving Credit
Maturity Date, any Term Loan Maturity Date and any maturity date of any
Incremental Term Loan in effect on the date of incurrence of such Indebtedness
(it being understood that any provision requiring an offer to purchase such
Indebtedness as a result of a change of control or similar event (however
denominated), asset sale or disposition, casualty or condemnation shall not
violate the foregoing restriction) and (iii) such Indebtedness is not guaranteed
by any Subsidiary of the Borrower other than the Guarantors, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof;

(l) Indebtedness in respect of letters of credit, bankers’ acceptances, bank
guarantees or similar instruments or facilities issued for the account of the
Borrower or any Subsidiary in the ordinary course of business supporting
obligations under workers’ compensation, unemployment insurance and other social
security laws;

(m) Indebtedness of the Borrower or any Subsidiary in the form of
indemnifications, purchase price adjustments, earn-outs, non-competition
agreements or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any
Acquisition or other Investment permitted by Section 6.05;

(n) unsecured Indebtedness in respect of (A) obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (B) intercompany obligations of the
Borrower or any Subsidiary in respect of accounts payable incurred in connection
with goods sold or services rendered in the ordinary course of business and not
in connection with the borrowing of money;

(o) obligations of the Borrower or any Subsidiary to pay insurance premiums
arising in the ordinary course of business and not in connection with the
borrowing of money;

(p) Permitted Term Loan Refinancing Indebtedness;

 

103



--------------------------------------------------------------------------------

(q) Indebtedness of Subsidiaries that are not Loan Parties in an amount not to
exceed at any time and not exceeding the greater of (i) $50,000,000 and (ii)
1.25% of Consolidated Total Assets (measured as of the date such Indebtedness is
incurred and determined as of the last day of the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to Section 5.01(a)
or Section 5.01(b) (or, prior to the delivery of any such financial statements,
the last day of the last fiscal quarter included in the financial statements
referred to in Section 3.04(a))) at any time outstanding and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; and

(r) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (q) above.

SECTION 6.02. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any of its Subsidiaries
existing on the date hereof and listed on Schedule 6.02, provided that any such
Lien shall secure only those obligations which it secures on the date hereof and
any extensions, renewals and replacements thereof shall not increase the
outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) no
such Lien shall extend to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be;

(d) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 6.01(d) to finance the acquisition, construction or
improvement of fixed or capital assets; provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) no
such Lien shall extend to any property or assets of the Borrower or any
Subsidiary other than the property financed by such Indebtedness;

(e) Liens covering accounts receivable and related rights of the Borrower, its
Subsidiaries and any special purpose entity issuing Indebtedness under a
securitization transaction or program with respect to such accounts receivable
and related rights (a “Receivables Securitization Program”), provided that
(i) the Indebtedness of such special purpose entity is recourse only to its
assets (and not to the assets of the Borrower or any Subsidiary other than such
special purpose entity), (ii) the aggregate principal amount of such
Indebtedness shall not exceed the greater of (x) $150,000,000 and (y) 3.75% of
Consolidated Total Assets (measured as of the date such Indebtedness is incurred
and determined as of the last day of the most recent fiscal quarter

 

104



--------------------------------------------------------------------------------

for which financial statements shall have been delivered pursuant to Section
5.01(a) or Section 5.01(b) (or, prior to the delivery of any such financial
statements, the last day of the last fiscal quarter included in the financial
statements referred to in Section 3.04(a))) at any time outstanding and (iii) no
such Lien shall extend to any other property of the Borrower and its
Subsidiaries;

(f) Liens created pursuant to the Loan Documents;

(g) Liens incurred by the Borrower or any Subsidiary, in addition to Liens
incurred under the foregoing clauses (a) through (f) of this Section, provided
that neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto shall exceed (as to
the Borrower and all Subsidiaries) the greater of (i) $75,000,000 and (ii)
1.875% of Consolidated Total Assets (measured as of the date such Lien is
incurred and determined as of the last day of the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to Section 5.01(a)
or Section 5.01(b) (or, prior to the delivery of any such financial statements,
the last day of the last fiscal quarter included in the financial statements
referred to in Section 3.04(a))) at any time outstanding;

(h) in connection with the Disposition permitted under Section 6.04, customary
rights and restrictions contained in agreements relating to such Disposition
pending the completion thereof;

(i) any agreement to sell, transfer, lease or otherwise dispose of any property
in a transaction permitted under Section 6.04, in each case, solely to the
extent such sale, disposition, transfer or lease, as the case may be, would have
been permitted on the date of the creation of such agreement;

(j) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(k) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement for an Acquisition or other
transaction permitted hereunder;

(l) ground leases in respect of real property on which facilities owned or
leased by any of the Subsidiaries are located;

(m) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Subsidiaries
in the ordinary course of business;

(n) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(o) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (f) of the definition of the term “Cash and Cash
Equivalents”;

 

105



--------------------------------------------------------------------------------

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Subsidiaries in the
ordinary course of business;

(s) Liens on Cash and Cash Equivalents used to satisfy or discharge
Indebtedness, if such satisfaction or discharge is permitted hereunder; and

(t) Liens on assets of Subsidiaries that are not Loan Parties securing
Indebtedness incurred pursuant to Section 6.01(q).

SECTION 6.03. Fundamental Changes. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
entity) or with or into any other Subsidiary;

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any other Subsidiary (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 6.04;

(c) any acquisition expressly permitted under Section 6.05 may be structured as
a merger, consolidation or amalgamation; and

(d) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.

SECTION 6.04. Dispositions of Property. The Borrower will not, and will not
permit any of its Subsidiaries to, Dispose of any property, whether now owned
or, in the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Equity Interests to any Person, except:

(a) Dispositions in the ordinary course of business of the Borrower and its
Subsidiaries (including Dispositions of obsolete or worn-out property no longer
required or useful in the business or operations of the Borrower or any of its
Subsidiaries);

(b) (i) Dispositions by any Subsidiary to the Borrower or to any other
Subsidiary, (ii) Dispositions permitted by 6.03(d) and (iii) Dispositions from a
Loan Party to another Loan Party;

 

106



--------------------------------------------------------------------------------

(c) the sale or issuance of Equity Interests of any Subsidiary to the Borrower
or any other Subsidiary;

(d) Dispositions with respect to the Receivables Securitization Program,
provided that the aggregate principal amount of Indebtedness related to any such
Receivables Securitization Program shall not exceed the greater of (x)
$150,000,000 and (y) 3.75% of Consolidated Total Assets (measured as of the date
such Indebtedness is incurred and determined as of the last day of the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any
such financial statements, the last day of the last fiscal quarter included in
the financial statements referred to in Section 3.04(a))) at any time
outstanding;

(e) Dispositions of property or assets by the Borrower or any Subsidiary to the
extent that, as part of the same transaction or a series of related
transactions, such property or assets are within 365 days after the date of such
Disposition leased by the Borrower or such Subsidiary as lessee for use in the
business of the Borrower and its Subsidiaries, provided that the aggregate fair
market value of all property or assets (in each case, measured at the time of
the Disposition of any such property or assets) that are subject to such
Dispositions and are leased by the Borrower or any Subsidiary shall not exceed
the greater of (x) $100,000,000 and (y) 2.5% of Consolidated Total Assets
(measured as of the date such Disposition is made and determined as of the last
day of the most recent fiscal quarter for which financial statements shall have
been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the financial statements referred to in Section 3.04(a))) at
any time; and

(f) Dispositions of property for fair market value not covered by the foregoing
clauses (a) through (e) of this Section; provided that either (i) the aggregate
book value of the properties and assets subject to all such Dispositions during
any fiscal year of the Borrower shall not exceed 15% of Consolidated Total
Assets as at the end of the most recently ended fiscal year of the Borrower or
(ii) no less than 75% of the consideration for any such Disposition shall be in
the form of Cash and Cash Equivalents.

SECTION 6.05. Investments and Acquisitions. The Borrower will not, and will not
permit any of its Subsidiaries to, make or suffer to exist any Investment in any
Person or make any Acquisition, except:

(a) Investments in Cash and Cash Equivalents at the time such Investment is
made;

(b) Investments (other than Investments permitted under clause (a) of this
Section) existing on the date hereof and set forth on Schedule 3.13 and
Investments in Immaterial Subsidiaries existing as of the date hereof;

(c) (i) Investments by any Loan Party in any other Loan Party; and
(ii) Investments by the Borrower or any Subsidiary in any Subsidiary that is not
a Loan Party; provided that, if the Consolidated Total Leverage Ratio
(calculated as of the most recently ended fiscal quarter of the Borrower) shall
be greater than a ratio equal to (x) the numerator of the maximum Consolidated
Total Leverage Ratio permitted under Section 6.09(a) at such time minus 0.25 to
(y) 1.00, the aggregate amount of Investments by the Loan Parties in
Subsidiaries that are not Loan Parties under clause (ii) above, together with
the aggregate principal amount (but without duplication) of Indebtedness owing
to the Loan Parties incurred under Section 6.01(b)(ii), shall not exceed the

 

107



--------------------------------------------------------------------------------

greater of (x) $150,000,000 and (y) 3.75% of Consolidated Total Assets (measured
as of the date such Investment is made and determined as of the last day of the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the financial statements referred to in Section 3.04(a))) at
any time outstanding; and

(d) Indebtedness permitted by Section 6.01;

(e) purchases of inventory and other property to be sold or used in the ordinary
course of business;

(f) Investments to the extent that the consideration for such Investments is
made solely with the common stock of the Borrower;

(g) Swap Agreements permitted by Section 6.11;

(h) any Acquisition after the date hereof by the Borrower or any Subsidiary;
provided that (i) in the case of any such Acquisition, (x) if the Acquired
Entity is a publicly held corporation, such Acquisition shall have been approved
by the board of directors of such Acquired Entity; (y) after giving effect to
any such Acquisition of Equity Interests, the Acquired Entity becomes a direct
or indirect Subsidiary of the Borrower; and (z) the Acquired Entity is engaged
in a line of business in accordance with the requirements of Section 6.10; and
(ii) both immediately prior to such Acquisition and after giving effect thereto,
no Default shall have occurred and be continuing;

(i) any bonds, promissory notes or other securities (which may be either debt or
equity securities) or other deferred purchase price to be received by the
Borrower or any of its Subsidiaries as consideration in connection with any
Disposition of property permitted under Section 6.04 to any other Person;

(j) any bonds, promissory notes or other securities (which may be either debt or
equity securities) received by the Borrower or any of its Subsidiaries issued as
payment or settlement for accounts receivables owing from an entity that is
subject to a proceeding under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law;

(k) any bonds, promissory notes or other securities (which may be either debt or
equity securities) received by the Borrower or any of its Subsidiaries issued by
non-U.S. Governmental Authorities in payment of accounts receivables related to
products sold by the Borrower or any of its Subsidiaries in the ordinary course
of business, provided that the aggregate amount of Investments made under this
clause (k) shall not exceed $50,000,000 (or the equivalent thereof in foreign
currencies) at any time;

(l) other Investments if either (i) the aggregate amount does not exceed the
greater of (x) $200,000,000 and (y) 5% of Consolidated Total Assets (measured as
of the date such Investment is made and determined as of the last day of the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the financial statements referred to in Section 3.04(a))) or
(ii) at the time of such Investment, the Consolidated Total Leverage Ratio
(calculated as of the most recently ended fiscal quarter of the Borrower and
giving pro forma effect to such Investment as it had occurred on the first day
of the period of four consecutive fiscal quarters then ended) is less than or
equal to a ratio equal to (x) the numerator of the maximum Consolidated Total
Leverage Ratio permitted under Section 6.09(a) at such time minus 0.25 to
(y) 1.00;

 

108



--------------------------------------------------------------------------------

(m) payroll, travel, business entertainment and similar advances to officers,
directors, employees and consultants of the Borrower or any Subsidiary to cover
matters that are expected at the time of such advances to be treated as expenses
of the Borrower or such Subsidiary for accounting purposes and that are made in
the ordinary course of business;

(n) Investments consisting of extensions of trade credit in the ordinary course
of business;

(o) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices; and

(p) Investments held by any Person (other than in such Person’s subsidiaries)
acquired by the Borrower or a Subsidiary after the Effective Date or of any
Person merged or consolidated into the Borrower or merged or consolidated with a
Subsidiary in accordance with this Agreement after the Effective Date, in each
case to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation; provided that this
clause (p) is intended solely to grandfather such investments as are indirectly
acquired as a result of an acquisition of such Person otherwise permitted
hereunder and any consideration paid in connection with such acquisition that
may be allocable to such Investments must be permitted by, and be taken into
account in computing compliance with, any basket amounts or limitations
applicable to such acquisition hereunder.

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that:

(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests; and

(b) the Borrower may make Restricted Payments after the date hereof; provided
that (i) at the time of such Restricted Payment and immediately after giving
effect thereto, no Default shall have occurred and be continuing; and (ii) if,
after giving effect to such Restricted Payment, the Consolidated Total Leverage
Ratio (calculated on a pro forma basis) shall be greater than a ratio equal to
(x) the numerator of the maximum Consolidated Total Leverage Ratio permitted
under Section 6.09(a) at such time minus 0.50 to (y) 1.00, the aggregate amount
of all such Restricted Payments shall not exceed $125,000,000 in any fiscal
year; provided that that this clause (b)(ii) shall not apply to any Restricted
Payment made in connection with any hedge transactions, warrant transactions and
capped call transactions in respect of Convertible Notes;

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Borrower to the Borrower or any other
Subsidiary of the Borrower or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Equity Interests of such
Subsidiary owned by such minority shareholder) or (y) repurchases of Equity
Interests deemed to occur as a result of the surrender of such Equity Interests
for cancellation in connection with the exercise of stock options or warrants.

 

109



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a) transactions at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
a Person that is not an Affiliate;

(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate;

(c) any Indebtedness permitted by Section 6.01;

(d) any Investment permitted by Section 6.05;

(e) any Restricted Payment permitted by Section 6.06; and

(f) any Affiliate who is a natural person may serve as an employee or director
of the Borrower and receive reasonable compensation for his services in such
capacity.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Equity Interests or to make or repay loans or advances to
the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary or to transfer any property to the Borrower or
any other Subsidiary, except:

(i) restrictions and conditions imposed by law or by this Agreement;

(ii) restrictions and conditions imposed by law;

(iii) restrictions and conditions existing on the date hereof identified on
Schedule 6.08 and any extension or renewal thereof, or any amendment or
modification thereof, that, in each case does not expand the scope of any such
restriction or condition;

(iv) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale (provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder);

(v) (with respect to clause (a) above) (x) restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (y) customary provisions in leases and other contracts
restricting the assignment thereof;

 

110



--------------------------------------------------------------------------------

(vi) (with respect to clause (a) above) provisions in any lease or lease
agreement, or any restrictions or conditions imposed by any landlord,
prohibiting or restricting the granting, creation or incurrence of any Liens on
any premises leased by the Borrower or any of its Subsidiaries; and

(vii) restrictions or conditions imposed by any agreement relating to
Indebtedness permitted by Section 6.01, if such restrictions or conditions are
customary for such Indebtedness.

SECTION 6.09. Certain Financial Covenants.

(a) Consolidated Total Leverage Ratio. The Borrower will not permit the
Consolidated Total Leverage Ratio, as at the last day of any period of four
consecutive fiscal quarters of the Borrower which period ends on or after
December 31, 2016 and prior to the Trigger Date, to exceed 4.00 to 1.00. The
Borrower will not permit the Consolidated Total Leverage Ratio, as at the last
day of any period of four consecutive fiscal quarters of the Borrower which
period ends on or after the Trigger Date, to exceed 4.50 to 1.00.

(b) Consolidated Senior Secured Leverage Ratio. The Borrower will not permit the
Consolidated Senior Secured Leverage Ratio, as at the last day of any period of
four consecutive fiscal quarters of the Borrower which period ends on or after
the Trigger Date, to exceed 3.50 to 1.00.

(c) Interest Coverage Ratio. The Borrower will not permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower which period ends on or after December 31, 2016 to be less than
3.50 to 1.00.

SECTION 6.10. Lines of Business. The Borrower will not, and will not permit any
of its Subsidiaries to, engage in any business if, as a result, the general
nature of the business in which the Borrower and its Subsidiaries taken as a
whole would then be engaged would be substantially changed from the general
nature of the business in which the Borrower and its Subsidiaries taken as a
whole are engaged as of the date hereof.

SECTION 6.11. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, other than Swap Agreements
entered into with any of the Lenders (or any Affiliates thereof) or in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities (including, among other Swap Agreements, hedge transactions,
warrant transactions and capped call transactions in respect of Convertible
Notes).

SECTION 6.12. Sanctions Laws and Regulations.

(a) The Borrower shall not, and shall ensure that none of its Subsidiaries will,
directly or indirectly use the proceeds of the Loans or any Letter of Credit
(i) for any purpose which would breach the U.K. Bribery Act 2010, the United
States Foreign Corrupt Practices Act of 1977 or other similar legislation in
other jurisdictions applicable to the Borrower, its Subsidiaries or the Loans or
any Letter of Credit; (ii) in each case in any manner that will result in the
violation of any applicable U.S. Sanctions, to fund, finance or facilitate any
activities, business or transaction of or with any U.S. Designated Person or in
any U.S. Sanctioned Country, or otherwise in violation of any U.S. Sanctions, as
such U.S. Sanctions Lists or U.S. Sanctions are in effect from time to time;
(iii) in any other manner that will result in the violation of any applicable
U.S. Sanctions by any party to this Agreement, (iv) in each case, except as
could not reasonably be expected to have a

 

111



--------------------------------------------------------------------------------

Material Adverse Effect or could not reasonably be expected to result in any
violation of any Sanctions by, or liability to, any Lender, Issuing Lender or
the Administrative Agent, to fund, finance or facilitate any activities,
business or transaction of or with any Foreign Designated Person or in any
Foreign Sanctioned Country, or otherwise in violation of any Foreign Sanctions,
as such Foreign Sanctions Lists or Foreign Sanctions are in effect from time to
time or (v) in each case, except as could not reasonably be expected to have a
Material Adverse Effect or could not reasonably be expected to result in any
violation of any Sanctions by, or liability to, any Lender, Issuing Lender or
the Administrative Agent, for any purpose which would breach any Anti-Corruption
Laws.

(b) The Borrower shall not, and shall ensure that none of its Subsidiaries will,
use funds or assets obtained directly or indirectly from transactions with or
otherwise relating to (i) U.S. Designated Persons; (ii) Foreign Designated
Persons, (iii) any Foreign Sanctioned Country or (iv) any U.S. Sanctioned
Country, to pay or repay any amount owing to the Lenders under this Agreement.

(c) The Borrower shall, and shall ensure that each of its Subsidiaries will
(i) maintain policies and procedures designed to promote and achieve compliance
with Anti-Corruption Laws; and (ii) have appropriate controls and safeguards in
place designed to prevent any proceeds of any Loans from being used contrary to
the representations and undertakings set forth herein.

(d) The Borrower shall, and shall ensure that each of its Subsidiaries will:
comply in all material respects with all foreign and domestic laws, rules and
regulations (including the Patriot Act, foreign exchange control regulations,
foreign asset control regulations and other trade-related regulations) now or
hereafter applicable to this Agreement, the transactions underlying this
Agreement or the Borrower’s execution, delivery and performance of this
Agreement.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect;

 

112



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document and such failure shall
continue unremedied for a period of 30 or more days after notice thereof from
the Administrative Agent (given at the request of any Lender) to the Borrower;

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness beyond any period of grace provided with respect thereto;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or (with or without
the giving of notice, the lapse of time or both) permits the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; provided, further, that, in connection with
any Convertible Notes, (i) any conversion of such Indebtedness by a holder
thereof into shares of Equity Interests, cash or a combination of cash and
shares of Equity Interests, (ii) the rights of holders of such Indebtedness to
convert into shares of Equity Interests, cash or a combination of cash and
shares of Equity Interests, (iii) the rights of holders of such Indebtedness to
require any repurchase by the Borrower upon a fundamental change of such
Indebtedness in cash and (iv) the termination of any of Swap Agreements entered
into in connection with a convertible note offering, shall not constitute an
Event of Default under this clause (g) or clause (f) above;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than any Immaterial Subsidiary) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for a period of 60 or more days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than any Immaterial Subsidiary) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

113



--------------------------------------------------------------------------------

(j) the Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to have a Material Adverse Effect;

(m) Change of Control shall occur; or

(n) at any time during any Collateral Period, the Liens created by the Security
Documents shall at any time not constitute a valid and perfected Lien on the
collateral intended to be covered thereby in favor of the Administrative Agent,
free and clear of all other Liens (other than Liens permitted under Section 6.02
or under the respective Security Documents), except to the extent such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file Uniform Commercial
Code continuation statements, or, except for expiration in accordance with its
terms, any of the Loan Documents shall for any reason be terminated or cease to
be in full force and effect or to be valid and binding on any of the Loan
Parties party thereto, or the enforceability thereof shall be contested by any
Loan Party;

then, and in every such event (other than any event (x) with respect to the
Borrower described in clause (h) of this Article or (y) with respect to any Loan
Party described in clause (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments and the Letter of Credit Commitments (but not, prior to the earlier
of (A) the Term Loan Commitment Expiration Date and (B) the Trigger Date, the
Trigger Date Commitments; provided that, for the avoidance of doubt, the
availability of Loans in respect of the Trigger Date Commitments shall be
subject to the satisfaction of the conditions set forth in Section 4.02), and
thereupon the Commitments and the Letter of Credit Commitments (but not, prior
to the earlier of (A) the Term Loan Commitment Expiration Date and (B) the
Trigger Date, the Trigger Date Commitments; provided that, for the avoidance of
doubt, the availability of Loans in respect of the Trigger Date Commitments
shall be subject to the satisfaction of the conditions set forth in
Section 4.02) shall terminate immediately, (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower and (iii) require cash collateral
for the LC Exposure in accordance with Section 2.06(k); and in case of any event
(x) with respect to the Borrower described in

 

114



--------------------------------------------------------------------------------

clause (h) of this Article or (y) with respect to any Loan Party described in
clause (i) of this Article, the Commitments (and the Letter of Credit
Commitments) shall automatically terminate and the principal of the Loans then
outstanding and the cash collateral for the LC Exposure, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

ARTICLE VIII

THE AGENTS

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and each of the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. To the extent required under the laws of any jurisdiction
other than the United States of America, each of the Lenders, on behalf of
itself and any of its Affiliates that are Secured Parties, and each of the
Issuing Lenders hereby grants to the Administrative Agent any required powers of
attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Lender’s behalf. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Lenders), and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” as used herein or in any other Loan Documents (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

The Person serving as an Agent hereunder or under the other Loan Documents shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such Person and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, (a) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the respective
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances provided in Section 9.02), and (c) except as expressly set forth
herein and in the other Loan Documents, neither Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as an Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or

 

115



--------------------------------------------------------------------------------

such other number or percentage of the Lenders as shall be necessary under the
circumstances provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and the Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of Liens on the Collateral or
the existence of the Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein or therein, other than to confirm
receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

An Agent may resign at any time by notifying the Lenders, the Issuing Lenders
and the Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor to such Agent.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent’s resignation shall
nonetheless become effective and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and (2) the Required Lenders shall perform
the duties of such Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as an Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring (or retired) Agent and the retiring Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Agent.

 

116



--------------------------------------------------------------------------------

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon any Agent, any
arranger of the credit facilities evidenced by this Agreement or any amendment
thereof or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon any Agent, any arranger of the credit facilities evidenced by this
Agreement or any amendment thereof or any other Lender and their respective
Related Parties and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Notwithstanding anything herein to the contrary, the Joint Lead Arrangers, the
Joint Bookrunners, the Co-Syndication Agents, the Co-Documentation Agents and
the Senior Managing Agents named on the cover page of this Agreement shall not
have any duties or liabilities under this Agreement, except in their capacity,
if any, as Lenders and except, in the case of the Co-Syndication Agents, as
expressly set forth herein.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC.
Each Lender authorizes the Administrative Agent to enter into each of the
Security Documents to which it is a party and to take all action contemplated by
such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Security Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Security
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties. The Lenders hereby authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto. Upon any sale, transfer or other Disposition to a Person that is not a
Loan Party of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at three (3) Business Days’ (or
such shorter period as is acceptable to the

 

117



--------------------------------------------------------------------------------

Administrative Agent) prior written request by the Borrower to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Secured Parties herein or pursuant hereto upon the Collateral
that was sold, transferred or otherwise Disposed; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of the Borrower or any Subsidiary
in respect of) all interests retained by the Borrower or any Subsidiary,
including (without limitation) the proceeds of the sale, all of which shall
continue to constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Lenders and
the Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Lender and each other Secured Party to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders, the
Issuing Lenders or the other Secured Parties, to pay to the Administrative Agent
any amount due to it, in its capacity as the Administrative Agent, under the
Loan Documents (including under Section 9.03).

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Credit Party is subject, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such

 

118



--------------------------------------------------------------------------------

claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) for the asset or
assets so purchased (or for the equity interests or debt instruments of the
acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles, (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

In addition to, and without limiting, the foregoing, to the extent required
under the laws of any jurisdiction other than the United States, each of the
Lenders and each of the Issuing Lenders hereby grants to the Administrative
Agent any required powers of attorney to execute any Security Document governed
by the laws of such jurisdiction on such Lender’s or Issuing Lender’s behalf.
The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Lenders),
and the Loan Parties shall not have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
as used herein or in any other Loan Documents (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

119



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. (a)    Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to Teleflex Incorporated, 550 E. Swedesford Road, Wayne,
Pennsylvania 19087, Attention of Jake Elguicze, Treasurer (email:
Jake.Elguicze@teleflex.com; Telephone No. (610) 225-6806) with a copy to General
Counsel (Telecopy No. (610) 948-2011; Telephone No. (610) 948-6800);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2S, Chicago, Illinois 60603-2003 Attention: Leonida Mischke
(email: jpm.agency.cri@jpmorgan.com; Telephone No. (312) 385-7055; Telecopy No.
(844) 490-5663) and, if such notice or other communication relates to borrowings
of, or payments or prepayments of, or the duration of Interest Periods for,
Loans denominated in a Foreign Currency, also to J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan &
Agency Services (Telecopy No. +44-207-777-2360; Telephone No. +44-207-777-2542),
in each case with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue,
43rd Floor, New York, New York 10017, Attention of Deborah R. Winkler (Telecopy
No. (917) 464-6130; Telephone No. (212) 622-3285);

(iii) if to JPMCB as Issuing Lender, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2S, Chicago, Illinois 60603-2003 Attention: Leonida Mischke
(email: jpm.agency.cri@jpmorgan.com; Telephone No. (312) 385-7055: Telecopy No.
(844) 490-5663);

(iv) if to any other Issuing Lender, to it at its address as provided in writing
to the Administrative Agent and the Borrower;

(v) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 10 South Dearborn,
Floor L2S, Chicago, Illinois 60603-2003 Attention: Leonida Mischke (email:
jpm.agency.cri@jpmorgan.com; Telephone No. (312) 385-7055: Telecopy No. (844)
490-5663); and

(vi) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II

 

120



--------------------------------------------------------------------------------

unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, regardless of the form otherwise required
for any such notices or other communications pursuant to this Agreement;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Lenders and the other Lenders by posting the Communications on Debt Domain,
Intralinks, SyndTrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Lender by means of electronic communications pursuant to
this Section, including through an Electronic System.

 

121



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by any Agent,
any Issuing Lender or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Agents,
the Issuing Lenders and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Lender may
have had notice or knowledge of such Default at the time.

(b) Amendments. Except as provided in Section 2.20 with respect to an
Incremental Term Loan Amendment, neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall

(i) increase the Commitment (or either Revolving Credit Sub-Commitment) of any
Lender without the written consent of such Lender (it being understood that a
waiver of any condition precedent set forth in Section 4.02 or the waiver of any
Default or mandatory prepayment shall not constitute an increase of any
Commitment of any Lender),

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby; provided that (x) any
amendment or modification of the financial covenants in this Agreement (or
defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii) and (y) only the consent of the Required Lenders shall be necessary
to reduce or waive any obligation of the Borrower to pay interest or any other
amount at the applicable default rate set forth in Section 2.13(c) or to amend
Section 2.13(c),

(iii) extend or postpone the scheduled date of payment of any principal amount
of any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby (other than (x) any reduction
of the amount of, or any extension of the payment date for, the mandatory
prepayments required under Section 2.11, in each case which shall only require
the approval of the Required Revolving Lenders (in the case of a mandatory
prepayment of Revolving Loans) or the Required Term Lenders (in the case of a
mandatory prepayment of Term Loans) and (y) with respect to the matters set
forth in clauses (ii)(x) and (ii)(y) above),

(iv) change Section 2.18(c) or (d) in a manner that would alter the pro rata
treatment requirements thereunder, without the written consent of each Lender,

(v) change any of the provisions of this Section 9.02 or the percentage in the
definition of the terms “Required Lenders” or ‘Required Revolving Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Revolving Credit Commitments and the
Revolving Credit Loans are included on the Effective Date),

 

122



--------------------------------------------------------------------------------

(vi) (A) release all or substantially all of the value of the guarantees of the
Subsidiary Guarantors under Article X, (B) release the Borrower from its
obligations under Article X, (C) other than in accordance with the terms and
conditions of Section 5.09(f) upon the occurrence of the Collateral Release
Event, release all or substantially all of the Collateral under the Security
Documents or (D) amend the provisions of Section 5.09(f), or the definition of
“Collateral Release Event” or any associated definition, in a manner that
permits the Collateral to be released in a manner more favorable to the Borrower
than as set forth in such Section or definition as in effect on the Effective
Date, in each case without the written consent of each Lender, or

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payment or collateral of Lenders participating
in any Class differently from those of Lenders participating in another Class,
without the consent of the Lenders representing a majority in interest of each
such adversely affected Class,

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, any Issuing Lender or the Swingline
Lender hereunder without the prior written consent of such Agent, such Issuing
Lender or the Swingline Lender, as the case may be (it being understood that any
change to Section 2.21 shall require the consent of the Administrative Agent,
each Issuing Lender and the Swingline Lender) Notwithstanding the foregoing,
(A) no consent with respect to any amendment, waiver or other modification of
this Agreement shall be required of any Defaulting Lender, except with respect
to any amendment, waiver or other modification referred to in clause (i), (ii)
or (iii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification and (B) as to any amendment, amendment and restatement or other
modification otherwise approved in accordance with this Section, it shall not be
necessary to obtain the consent or approval of any Lender that, upon giving
effect to such amendment, amendment and restatement or other modification, would
have no Commitment or outstanding Loans, so long as such Lender receives payment
in full of the principal of and interest on each Loan made by, and all other
amounts owing to, such Lender or accrued for the account of such Lender under
this Agreement and the other Loan Documents at the time such amendment,
amendment and restatement or other modification becomes effective.

(c) Except as otherwise provided in this Section with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Security Documents; provided that, without the prior consent of each
Lender, the Administrative Agent shall not (except as provided herein (including
in connection with the occurrence of the Collateral Release Event) or in the
Security Documents) release all or substantially all of the collateral or
otherwise terminate all or substantially all of the Liens under any Security
Document providing for collateral security.

(d) Notwithstanding anything herein to the contrary, the Administrative Agent is
hereby authorized to, and at the request of the Borrower shall, without the
further consent of any Lender (except as provided in clause (ii) below), release
(i) any Guarantor (other than the Borrower) from its obligations under the Loan
Documents (including its guarantee under Article X) (A) upon the consummation of
a transaction permitted hereunder as a result of which such Guarantor ceases to
be a Subsidiary of the Borrower or (B) if such Guarantor becomes an Excluded
Subsidiary in any transaction or other manner permitted by the Loan Documents,
(ii) any Lien on

 

123



--------------------------------------------------------------------------------

any property under any Loan Document that is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder (except for
transfers to any other Loan Party) or to which the relevant Lenders have
consented pursuant to this Section, (iii) any Lien on any property under any
Loan Document granted by a Guarantor who is released from its obligations under
the Loan Documents pursuant to clause (i) above, (iv) any and all Liens on any
property under any Security Document upon the occurrence of the Collateral
Release Event in accordance with the terms and conditions of Section 5.09(f),
(v) any and all Liens on any property under any Security Document and all
guarantees under this Agreement at such time as the Obligations arising under
the Loan Documents (but, for the avoidance of doubt, excluding any Obligations
constituting Banking Services Obligations and Swap Obligations not yet due and
payable) have been paid in full in cash and performed in full (other than
(x) contingent obligations for which no claims have been made and
(y) obligations under Letters of Credit which have been cash collateralized or
backstopped by a letter of credit, in each case in a manner reasonably
satisfactory to the Administrative Agent), the Commitments have expired or been
terminated and this Agreement has terminated pursuant to its express terms and
no commitments of the Administrative Agent or the Secured Parties which would
give rise to any Obligations are outstanding, (vi) any and all Liens on any
Equity Interests of a Subsidiary that constitutes an Excluded Subsidiary,
(vii) any and all Liens on any Excluded Assets or (viii) any and all Liens on
such Collateral as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral
(except to the extent any of the foregoing constitutes Excluded Assets). In
addition, each of the Lenders, on behalf of itself and any of its Affiliates
that are Secured Parties, irrevocably authorizes the Administrative Agent, at
its option and in its discretion, (i) to subordinate any Lien on any assets
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(d) or
(ii) in the event that the Borrower shall have advised the Administrative Agent
that, notwithstanding the use by the Borrower of commercially reasonable efforts
to obtain the consent of such holder (but without the requirement to pay any
sums to obtain such consent) to permit the Administrative Agent to retain its
liens (on a subordinated basis as contemplated by clause (i) above), the holder
of such other Indebtedness requires, as a condition to the extension of such
credit, that the Liens on such assets granted to or held by the Administrative
Agent under any Loan Document be released, to release the Administrative Agent’s
Liens on such assets.

(e) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Credit Loans, Incremental Term Loans
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(f) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting

 

124



--------------------------------------------------------------------------------

Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(g) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by each Agent and any Affiliate thereof (which, in the case of
counsel, shall be limited to the reasonable fees, charges and disbursements of
one primary outside counsel, and one local counsel in each applicable
jurisdiction, for the Administrative Agent) in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by any Agent,
any Issuing Lender or any Lender (which, in the case of counsel, shall be
limited to the reasonable fees, charges and disbursements of one primary outside
counsel, and one local counsel in each applicable jurisdiction, for the
Administrative Agent and one outside counsel, and one local counsel in each
applicable jurisdiction, for the Lenders taken as a group (unless there is an
actual or perceived conflict of interest in which case each such other Lender
may retain its own counsel)) in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof and (iv) all reasonable costs,
expenses, taxes, assessments and other similar charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.

(b) Indemnification by the Borrower. The Borrower shall indemnify each Agent,
each Issuing Lender and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any other
agreement or instrument contemplated hereby, the

 

125



--------------------------------------------------------------------------------

performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee, (ii) a material breach of any express
obligations under the Loan Documents of such Indemnitee or (x) any of its
Controlled Affiliates, (y) the respective officers, directors and employees or
such Indemnitee or any of its Controlled Affiliates or (z) the respective
advisors or agents of such Indemnitee or any of its Controlled Affiliates, in
the case of this clause (z), acting at the instructions of such Indemnitee or
such Controlled Affiliate and, in each case set forth in this clause (ii), in
connection with a claim initiated by the Borrower or (iii) a proceeding solely
between or among Indemnitees that does not involve any action or omission by the
Borrower or any of its Subsidiaries, other than claims against any of the
Administrative Agent or the Lenders or any of their Affiliates in its capacity
or in fulfilling its role as the Administrative Agent, an Issuing Lender, the
Swingline Lender, a lead arranger, a bookrunner, a co-syndication agent, a
co-documentation agent or any similar role under this Agreement; provided,
further, that this Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to an Agent, an Issuing Lender or the Swingline
Lender under paragraph (a) or (b) of this Section (but without affecting the
Borrower’s obligations with respect thereto), each Lender severally agrees to
pay to such Agent, and each Revolving Credit Lender agrees to pay to such
Issuing Lender or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, such Issuing Lender or the Swingline Lender in its capacity
as such. To the extent that following any such payment by the Lenders the
Borrower subsequently reimburses any amounts received by an Agent, an Issuing
Lender or the Swingline Lender pursuant to this paragraph (c), such Agent or
such Issuing Lender or Swingline Lender, as applicable, shall reimburse each
Lender in an amount equal to its Applicable Percentage of the amount reimbursed
by the Borrower.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no party hereto shall assert, and each such party hereby waives, any claim
against any other party hereto (i) for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
or (ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a

 

126



--------------------------------------------------------------------------------

result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that, nothing in this paragraph (d) shall relieve any Loan
Party of any obligation it may have to indemnify an Indemnitee against special,
indirect, consequential or punitive damages asserted against such Indemnitee by
a third party.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender or Issuing Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the affiliates,
directors, officers, employees, attorneys and agents of each of the Agents, the
Issuing Lenders and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time held by
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after having received
written notice thereof), provided that, at any time after the earlier of the
Trigger Date and the Term Loan Commitment Expiration Date, no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under clause (a), (b), (h),
(i) or (j) of Article VII has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) (in the case of assignments of the Dollar Revolving Credit Sub-Commitment
and Dollar Revolving Credit Exposure or the Multicurrency Revolving Credit
Sub-Commitment and Multicurrency Revolving Credit Exposure) each Issuing Lender
and the Swingline Lender.

 

127



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of any
Class of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (in the
case of an assignment of Dollar Revolving Credit Sub-Commitment, Dollar
Revolving Credit Exposure, Multicurrency Revolving Credit Sub-Commitment or
Multicurrency Revolving Credit Exposure) or $1,000,000 (in the case of a Term
Loan Commitment or a Term Loan), unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h),
(i) or (j) of Article VII has occurred and is continuing;

(B) each partial assignment of Commitments and/or Loans of any Class (or, in the
case of the Revolving Credit Commitments, any Revolving Credit Sub-Commitment)
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of such Class (or such Revolving
Credit Sub-Commitment, as applicable) under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

128



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
each Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, each Issuing Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(e) or (f),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, each Issuing Lender or the Swingline Lender, sell participations to one
or more banks or other entities other than an Ineligible Institution (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, each Issuing Lender and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of, and be subject to the
limitations of, Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.18(d) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated

 

129



--------------------------------------------------------------------------------

interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
No Participant shall be entitled to the benefits of Section 2.17 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) The parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith
Incorporated may, without notice to the Borrower, assign its rights and
obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent, any
Issuing Lender or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid (except for Unliquidated
Obligations) or any Letter of Credit is outstanding (unless such Letter of
Credit has been cash collateralized or backstopped pursuant to arrangements
reasonably satisfactory to the Administrative Agent) and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

 

130



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to (i) fees payable to the
Agents and (ii) the reduction of the Letter of Credit Commitments of any Issuing
Lender constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agents and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
and in whatever currency denominated) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of any Loan
Party against any of and all the Obligations of such Loan Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such Obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

131



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan, and of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Agent, any Issuing
Lender or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against any Loan Party or its properties in the
courts of any jurisdiction.

(c) Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the

 

132



--------------------------------------------------------------------------------

Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered. The obligation of the Borrower in
respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Agents, the Issuing Lenders and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this paragraph, to
(x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) with the consent
of the Borrower or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this paragraph or (B) is or
becomes available to any Agent, any Issuing Lender or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this paragraph, “Information” means all

 

133



--------------------------------------------------------------------------------

information received from the Borrower relating to the Borrower or its business,
other than (x) any such information that is available to any Agent, any Issuing
Lender or any Lender on a nonconfidential basis prior to disclosure by the
Borrower and (y) information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.13
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.14. Patriot Act. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, such Lender may be required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with said Act.

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

134



--------------------------------------------------------------------------------

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 9.17. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

135



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE X

GUARANTEE

SECTION 10.01. Guarantee. Each Guarantor hereby irrevocably and unconditionally
guarantees, jointly and severally with the other Guarantors, to each Lender (and
each Affiliate of a Lender which holds any of the Obligations of the Borrower or
any Subsidiary) and each Agent and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations of the Borrower and its Subsidiaries strictly in
accordance with the terms thereof (such Obligations being herein collectively
called the “Guaranteed Obligations”); provided that with respect to the
Borrower, “Guaranteed Obligations” shall be limited to the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
Specified Ancillary Obligations. The Guarantors hereby further jointly and
severally agree that if the Borrower or any Subsidiary shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. Each of
the Guarantors hereby agrees that this Guarantee is an absolute, irrevocable and
unconditional guarantee of payment and is not a guarantee of collection. Each of
the Guarantors hereby irrevocably and unconditionally agrees, jointly and
severally with the other Guarantors, that if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the Secured Parties immediately on demand against
any cost, loss or liability they incur as a result of the Borrower or any of its
Affiliates not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by such Guarantor under this
Guarantee on the date when it would have been due (but so that the amount
payable by each Guarantor under this indemnity will not exceed the amount which
it would have had to pay under this Guarantee if the amount claimed had been
recoverable on the basis of a guarantee).

SECTION 10.02. Obligations Unconditional. The obligations of the Guarantors
under Section 10.01 are absolute, irrevocable and unconditional, and joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Subsidiaries under this Agreement or
any other agreement or instrument referred to herein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment in full), it being the intent of this Section that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder, which shall
remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

 

136



--------------------------------------------------------------------------------

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

(iv) any lien or security interest granted to, or in favor of, any Agent, any
Lender or the Lenders as security for any of the Guaranteed Obligations shall
fail to be perfected.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Agent or any
Lender exhaust any right, power or remedy or proceed against the Borrower under
this Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.

SECTION 10.03. Reinstatement. The obligations of each Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations (including a payment effected through exercise of a right of setoff)
is rescinded, or is or must be otherwise restored or returned by any Secured
Party, whether as a result of any proceedings in bankruptcy or reorganization or
otherwise (including pursuant to any settlement entered into by a Secured Party
in its discretion), and each Guarantor agrees that it will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including fees of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

SECTION 10.04. Subrogation. Each Guarantor hereby agrees that, until the payment
and satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement, it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 10.01, whether by subrogation or otherwise, against the
Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Should any Guarantor have the
right, notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the payment in full
in cash of the Guaranteed Obligations until the Guaranteed Obligations are
indefeasibly paid in full in cash and (B) waives any and all defenses available
to a surety, guarantor or accommodation co-obligor until the Guaranteed
Obligations are indefeasibly paid in full in cash. Each Guarantor acknowledges
and agrees that this subordination is intended to benefit the Administrative
Agent and the Secured Parties and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guarantee, and
that the Administrative Agent, the Secured Parties and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 10.04.

SECTION 10.05. Remedies. Each Guarantor agrees that, as between such Guarantor
and the Lenders, the obligations of the Borrower under this Agreement may be
declared to be forthwith due and payable as provided in Article VII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VII) for purposes of Section 10.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against the Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by the Borrower) shall forthwith become due and payable by such
Guarantor for purposes of Section 10.01.

 

137



--------------------------------------------------------------------------------

SECTION 10.06. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article X constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
proceed by motion for summary judgment in lieu of complaint pursuant to N.Y.
Civ. Prac. L&R § 3213.

SECTION 10.07. Continuing Guarantee. The guarantee in this Article X is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising and shall remain in full force and effect until all Guaranteed
Obligations shall have been paid in full in cash and the Commitments and all
Letters of Credit issued under the Credit Agreement shall have terminated or
expired or, in the case of all Letters of Credit, are fully collateralized on
terms reasonably acceptable to the Administrative Agent, at which time, subject
to all the foregoing conditions, the guarantees made hereunder shall
automatically terminate.

SECTION 10.08. Rights of Contribution. The Guarantors hereby agree, as between
themselves, that if any Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Guarantor of any Guaranteed
Obligations, then each other Guarantor shall, on demand of such Excess Funding
Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations. The payment obligation of a
Guarantor to any Excess Funding Guarantor under this Section shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Article X and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

For purposes of this Section, (i) ”Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Guarantor that has paid an amount in excess of
its Pro Rata Share of such Guaranteed Obligations, (ii) ”Excess Payment” means,
in respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations and
(iii) ”Pro Rata Share” means, for any Guarantor, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate fair saleable value of all
properties of such Guarantor (excluding any shares of stock or other equity
interest of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of the Borrower and all of the Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder and under the other Loan Documents) of all of the Guarantors,
determined (A) with respect to any Guarantor that is a party hereto on the
Effective Date, as of the Effective Date, and (B) with respect to any other
Guarantor, as of the date such Guarantor becomes a Guarantor hereunder.

 

138



--------------------------------------------------------------------------------

SECTION 10.09. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 10.01
would otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 10.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Lender, the Administrative Agent or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

SECTION 10.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 10.10 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 10.10 or otherwise under this Guarantee voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 10.10 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 10.10 constitute, and this Section 10.10 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE XI

COLLECTION ALLOCATION MECHANISM

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Article VII and (ii) the
Revolving Credit Lenders shall automatically and without further act be deemed
to have made reciprocal purchases of interests in the Designated Obligations
such that, in lieu of the interests of each Revolving Credit Lender in the
particular Designated Obligations that it shall own as of such date and
immediately prior to the CAM Exchange, such Revolving Credit Lender shall own an
interest equal to such Revolving Credit Lender’s CAM Percentage in each
Designated Obligation. Each Revolving Credit Lender, each Person acquiring a
participation from any Revolving Credit Lender as contemplated by Section 9.04,
and the Borrower hereby consents and agree to the CAM Exchange. The Borrower and
each Revolving Credit Lender agrees from time to time to execute and deliver to
the Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Revolving Credit Lenders
after giving effect to the CAM Exchange, and each Revolving Credit Lender agrees
to surrender any promissory notes originally received by it hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Borrower to execute or deliver or of
any Revolving Credit Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Revolving
Credit Lenders pro rata in accordance with their respective CAM Percentages (to
be redetermined as of each such date of payment or distribution to the extent
required by paragraph (c) below).

 

139



--------------------------------------------------------------------------------

(c) In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by any Issuing Lender that is not reimbursed by the Borrower, then
(i) each Revolving Credit Lender shall, in accordance with Section 2.06(d),
promptly purchase from such Issuing Lender a participation in such LC
Disbursement in the amount of such Revolving Credit Lender’s Applicable
Percentage of such LC Disbursement (without giving effect to the CAM Exchange),
(ii) the Administrative Agent shall redetermine the CAM Percentages after giving
effect to such LC Disbursement and the purchase of participations therein by the
applicable Revolving Credit Lenders, and the Revolving Credit Lenders shall
automatically and without further act be deemed to have made reciprocal
purchases of interests in the Designated Obligations such that each Revolving
Credit Lender shall own an interest equal to such Revolving Credit Lender’s CAM
Percentage in each of the Designated Obligations and (iii) in the event
distributions shall have been made in accordance with the preceding paragraph,
the Revolving Credit Lenders shall make such payments to one another as shall be
necessary in order that the amounts received by them shall be equal to the
amounts they would have received had each LC Disbursement been outstanding
immediately prior to the CAM Exchange. Each such redetermination shall be
binding on each of the Revolving Credit Lenders and their successors and assigns
in respect of the Designated Obligations held by such Persons and shall be
conclusive absent manifest error.

(d) Nothing in this Article XI shall prohibit the assignment by any Revolving
Credit Lender of interests in some but not all of the Designated Obligations
held by it after giving effect to the CAM Exchange; provided, that in connection
with any such assignment such Revolving Credit Lender and its assignee shall
enter into an agreement setting forth their reciprocal rights and obligations in
the event of a redetermination of the CAM Percentages as provided in the
immediately preceding paragraph (c).

[Signature Pages Follow]

 

 

140



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TELEFLEX INCORPORATED, as the Borrower By  

/s/ Jake Elguicze

  Name: Jake Elguicze   Title: Treasurer and Vice President, Investor Relations

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

GUARANTORS ARROW INTERNATIONAL, INC. ARROW INTERNATIONAL INVESTMENT CORP. ARROW
INTERVENTIONAL, INC. TECHNOLOGY HOLDING COMPANY II TECHNOLOGY HOLDING COMPANY
III TELEFLEX MEDICAL INCORPORATED TFX MEDICAL WIRE PRODUCTS, INC. VIDACARE LLC
WOLFE-TORY MEDICAL, INC. By  

/s/ Jake Elguicze

  Name: Jake Elguicze   Title: (1) Vice President and Treasurer (other than for
Arrow International Investment Corp., Technology Holding Company II and
Technology Holding Company III)   (2) President (in the case of Arrow
International Investment Corp., Technology Holding Company II and Technology
Holding Company III)

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

TFX EQUITIES INCORPORATED TFX INTERNATIONAL CORPORATION TFX NORTH AMERICA INC.
By  

/s/ Matthew Howald

  Name: Matthew Howald   Title: Vice President

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually as a Lender, as an Issuing Lender, as Swingline Lender and as
Administrative Agent

By:  

/s/ Deborah R. Winkler

  Name: Deborah R. Winkler   Title: Vice President

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

individually as a Lender, as an Issuing Lender and as a Co-Syndication Agent

By:  

/s/ Joseph L. Corah

  Name: Joseph L. Corah   Title: Director

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

individually as a Lender, as an Issuing Lender and as a Co-Syndication Agent

By:  

/s/ Domenic D’Ginto, CFA

  Name: Domenic D’Ginto, CFA   Title: Senior Vice President

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, individually as a Lender and as a
Co-Documentation Agent By:  

/s/ Pamela Hansen

  Name: Pamela Hansen   Title: Senior Vice President

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:  

/s/ Kristie Li

  Name: Kristie Li   Title: Senior Vice President DNB CAPITAL LLC, as a Lender
By:  

/s/ Philip F. Kurpiewski

  Name: Philip F. Kurpiewski   Title: Senior Vice President DNB BANK ASA, NEW
YORK BRANCH, as a Co-Documentation Agent By:  

/s/ Kristie Li

  Name: Kristie Li   Title: Senior Vice President DNB BANK ASA, NEW YORK BRANCH,
as a Co-Documentation Agent By:  

/s/ Philip F. Kurpiewski

  Name: Philip F. Kurpiewski   Title: Senior Vice President

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

HSBC SECURITIES (USA) INC., as a Co-Documentation Agent By:  

/s/ Ashish Maskara

  Name: Ashish Maskara   Title: Director HSBC BANK USA, N.A., as a Lender By:  

/s/ Nick Lotz

  Name: Nick Lotz   Title: Senior Vice President

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

individually as a Lender

By:  

/s/ Brian McNany

  Name: Brian McNany   Title: Director

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, individually as a Lender and as a
Co-Documentation Agent By:  

/s/ David W. Kee

  Name: David W. Kee   Title: Managing Director

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

individually as a Lender and as a Co-Documentation Agent

By:  

/s/ Andrea S. Chen

  Name: Andrea S. Chen   Title: Director

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

CAPITAL ONE BANK, NATIONAL ASSOCIATION, as a Senior Managing Agent By:  

/s/ Andrew Burke

  Name: Andrew Burke   Title: Vice President HEALTHCARE FINANCIAL SOLUTIONS,
LLC, as a Lender By:  

/s/ Kevin S. Blite

  Name: Kevin S. Blite   Title: Duly Authorized Signatory

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

CITIBANK, N.A., individually as a Lender and as a Senior Managing Agent By:  

/s/ Scott Wollard

  Name: Scott Wollard   Title: Authorize Signatory

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

FIFTH THIRD BANK, individually as a Lender and as a Senior Managing Agent By:  

/s/ Tamara M. Dowd

  Name: Tamara M. Dowd   Title: Director

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as a Senior
Managing Agent By:  

/s/ Jennifer Hwang

  Name: Jennifer Hwang   Title: Senior Vice President

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.07
expressly applicable to it.

 

BARCLAYS BANK PLC

By:  

/s/ Christopher Aitkin

  Name: Christopher Aitkin   Title: Assistant Vice President

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.07
expressly applicable to it.

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

By:  

/s/ Ollie Conneely

  Name: Ollie Conneely   Title: Authorized Signatory By:  

/s/ Conor Linehan

  Name: Conor Linehan   Title: Authorized Signatory

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.07
expressly applicable to it.

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:  

/s/ Mark Koneval

  Name: Mark Koneval   Title: Managing Director By:  

/s/ Gordon Yip

  Name: Gordon Yip   Title: Director

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.07
expressly applicable to it.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

By:  

/s/ Christopher Day

  Name: Christopher Day   Title: Authorized Signatory By:  

/s/ Karim Rahimtoola

  Name: Karim Rahimtoola   Title: Authorized Signatory

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.07
expressly applicable to it.

 

SANTANDER BANK, N.A.

By:  

/s/ Andres Barbosa

  Name: Andres Barbosa   Title: Executive Director

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.07
expressly applicable to it.

 

GOLDMAN SACHS BANK USA

By:  

/s/ David Cirigliano

  Name: David Cirigliano   Title: Authorized Signatory

Signature Page to Amended and Restated Credit Agreement

Teleflex Incorporated



--------------------------------------------------------------------------------

SCHEDULE 1.01A

EXCLUDED SUBSIDIARIES AND EXCLUDED EQUITY INTERESTS

A. Special purpose Subsidiary which issues Indebtedness under a securitization
transaction or program

 

Entity Name

  

Jurisdiction of

Incorporation/Formation

1. Teleflex Funding LLC

   Delaware

B. Non-Wholly Owned Subsidiaries

 

Entity Name

  

Jurisdiction of

Incorporation/Formation

1.Sermatech Private Limited

   India

 

1



--------------------------------------------------------------------------------

SCHEDULE 1.01B

IMMATERIAL SUBSIDIARIES

 

Entity Name

  

Jurisdiction of

Incorporation/Formation

1.      1902 Federal Road, LLC

   Delaware

2.      Airfoil Technologies International-Ohio, Inc.

   Delaware

3.      Eon Surgical Ltd.

   Israel

4.      Hotspur Technologies, Inc.

   Delaware

5.      IH Holding LLC

   Delaware

6.      Rusch Mexico, S.A. de C.V.

   Mexico

7.      Teleflex Medical de Mexico, S. de R.L. de C.V.

   Mexico

8.      Teleflex Medical Private Limited

   India

9.      TFX Aviation Inc.

   California

10.    TFX Development LLC

   Delaware

11.    VasoNova, Inc.

   Delaware

 

2



--------------------------------------------------------------------------------

SCHEDULE 2.01A

COMMITMENTS

Revolving Credit Commitments

 

Name of Lender

   Dollar
Revolving Credit
Sub-Commitment      Multicurrency
Revolving Credit
Sub-Commitment      Revolving Credit
Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 54,285,714.30       $ 54,285,714.30       $ 108,571,428.60   

BANK OF AMERICA, N.A.

   $ 50,000,000.00       $ 50,000,000.00       $ 100,000,000.00   

PNC BANK, NATIONAL ASSOCIATION

   $ 50,000,000.00       $ 50,000,000.00       $ 100,000,000.00   

CITIZENS BANK OF PENNSYLVANIA

   $ 38,571,428.57       $ 38,571,428.57       $ 77,142,857.14   

DNB CAPITAL LLC

   $ 38,571,428.57       $ 38,571,428.57       $ 77,142,857.14   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 38,571,428.57       $ 38,571,428.57       $ 77,142,857.14   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 38,571,428.57       $ 38,571,428.57       $ 77,142,857.14   

SUMITOMO MITSUI BANKING CORPORATION

   $ 38,571,428.57       $ 38,571,428.57       $ 77,142,857.14   

WELLS FARGO BANK, N.A.

   $ 38,571,428.57       $ 38,571,428.57       $ 77,142,857.14   

CITIBANK, N.A.

   $ 28,571,428.57       $ 28,571,428.57       $ 57,142,857.14   

FIFTH THIRD BANK

   $ 28,571,428.57       $ 28,571,428.57       $ 57,142,857.14   

HEALTHCARE FINANCIAL SOLUTIONS, LLC

   $ 28,571,428.57       $ 28,571,428.57       $ 57,142,857.14   

U.S. BANK NATIONAL ASSOCIATION

   $ 28,571,428.57       $ 28,571,428.57       $ 57,142,857.14      

 

 

    

 

 

    

 

 

 

TOTAL

   $ 500,000,000       $ 500,000,000       $ 1,000,000,000      

 

 

    

 

 

    

 

 

 

 

3



--------------------------------------------------------------------------------

Term Loan Commitments

 

Name of Lender

   Term Loan
Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 81,428,571.40   

BANK OF AMERICA, N.A.

   $ 75,000,000.00   

PNC BANK, NATIONAL ASSOCIATION

   $ 75,000,000.00   

CITIZENS BANK OF PENNSYLVANIA

   $ 57,857,142.86   

DNB CAPITAL LLC

   $ 57,857,142.86   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 57,857,142.86   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 57,857,142.86   

SUMITOMO MITSUI BANKING CORPORATION

   $ 57,857,142.86   

WELLS FARGO BANK, N.A.

   $ 57,857,142.86   

CITIBANK, N.A.

   $ 42,857,142.86   

FIFTH THIRD BANK

   $ 42,857,142.86   

HEALTHCARE FINANCIAL SOLUTIONS, LLC

   $ 42,857,142.86   

U.S. BANK NATIONAL ASSOCIATION

   $ 42,857,142.86      

 

 

 

TOTAL

   $ 750,000,000      

 

 

 

 

4



--------------------------------------------------------------------------------

SCHEDULE 2.01B

LETTER OF CREDIT COMMITMENTS

 

Name of Lender

   Letter of Credit Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 33,333,334   

BANK OF AMERICA, N.A.

   $ 33,333,333   

PNC BANK, NATIONAL ASSOCIATION

   $ 33,333,333   

 

5



--------------------------------------------------------------------------------

SCHEDULE 3.06(a)

LITIGATION

None.

 

6



--------------------------------------------------------------------------------

SCHEDULE 3.06(b)

ENVIRONMENTAL MATTERS

None.

 

7



--------------------------------------------------------------------------------

SCHEDULE 3.13

SUBSIDIARIES AND INVESTMENTS

Part A

Subsidiaries of the Borrower (other than Immaterial Subsidiaries)

A. Wholly-Owned Subsidiaries

 

Entity Name   

Jurisdiction of

Incorporation/Formation

1.   

Arrow Internacional de Chihuahua, S.A. de C.V.

   Mexico 2.   

Arrow Internacional de Mexico S.A. de C.V.

   Mexico 3.   

Arrow International CR, a.s.

   Czech Republic 4.   

Arrow International Investment Corp.

   Delaware 5.   

Arrow International, Inc.

   Pennsylvania 6.   

Arrow Interventional, Inc.

   Delaware 7.   

Arrow Medical Holdings B.V.

   Netherlands 8.   

Distribuidora Arrow, S.A. de C.V.

   Mexico 9.   

Hudson Respiratory Care Tecate, S. de R.L. de C.V.

   Mexico 10.   

ICOR AB

   Sweden 11.   

Inmed Manufacturing Sdn. Bhd.

   Malaysia 12.   

Intavent Direct Ltd

   United Kingdom 13.   

LMA Medical Innovations Limited

   Seychelles 14.   

LMA Urology Limited

   Seychelles 15.   

Mayo Healthcare Pty Ltd.

   Australia 16.   

Medical Innovation B.V.

   Netherlands 17.   

Medical Service GmbH

   Germany 18.   

Osprey Insurance Company

   Arizona 19.   

Rusch Asia Pacific Sdn. Bhd.

   Malaysia 20.   

Rüsch Austria GmbH

   Austria 21.   

Rusch Uruguay Ltda.

   Uruguay

 

8



--------------------------------------------------------------------------------

Entity Name   

Jurisdiction of

Incorporation/Formation

22.   

Simal SA

   Belgium 23.   

Sometec Holdings, S.A.S.

   France 24.   

Technology Holding Company II

   Delaware 25.   

Technology Holding Company III

   Delaware 26.   

Teleflex Care

   Bermuda 27.   

Teleflex Funding LLC

   Delaware 28.   

Teleflex Grundstücks GmbH & Co. KG

   Germany 29.   

Teleflex Health Ltd.

   Bermuda 30.   

Teleflex Holding Netherlands B.V.

   Netherlands 31.   

Teleflex Holding Singapore Pte. Ltd.

   Singapore 32.   

Teleflex Korea Ltd.

   South Korea 33.   

Teleflex Life Sciences Unlimited Company

   Ireland 34.   

Teleflex Lux Holding S.á.r.l.

   Luxembourg 35.   

Teleflex Medical Asia Pte Ltd.

   Singapore 36.   

Teleflex Medical Australia Pty Ltd

   Australia 37.   

Teleflex Medical Brasil Servicos e Comercio de Produtos Medicos Ltda.

   Brazil 38.   

Teleflex Medical B.V.

   Netherlands 39.   

Teleflex Medical BVBA

   Belgium 40.   

Teleflex Medical Canada Inc.

   Canada 41.   

Teleflex Medical Chile SpA

   Chile 42.   

Teleflex Medical Colombia SAS

   Colombia 43.   

Teleflex Medical Devices S.a r.l.

   Luxembourg 44.   

Teleflex Medical EDC BVBA

   Belgium 45.   

Teleflex Medical Europe Limited

   Ireland 46.   

Teleflex Medical GmbH

   Germany

 

9



--------------------------------------------------------------------------------

Entity Name   

Jurisdiction of

Incorporation/Formation

47.   

Teleflex Medical GmbH

   Switzerland 48.   

Teleflex Medical Hellas s.a.

   Greece 49.   

Teleflex Medical Incorporated

   California 50.   

Teleflex Medical Japan, Ltd.

   Japan 51.   

Teleflex Medical New Zealand

   New Zealand 52.   

Teleflex Medical (Proprietary) Limited

   South Africa 53.   

Teleflex Medical Technology Ltd

   Cyprus 54.   

Teleflex Medical SAS

   France 55.   

Teleflex Medical, S.A.

   Spain 56.   

Teleflex Medical Sdn. Bhd.

   Malaysia 57.   

Teleflex Medical s.r.l.

   Italy 58.   

Teleflex Medical, s.r.o.

   Czech Republic 59.   

Teleflex Medical, s.r.o.

   Slovakia 60.   

Teleflex Medical Trading (Shanghai) Company Ltd.

   China 61.   

Teleflex Medical Tuttlingen GmbH

   Germany 62.   

Teleflex Research S.a.r.l.

   Luxembourg 63.   

Teleflex Properties Ireland Limited

   Ireland 64.   

Teleflex Swiss Holding GmbH

   Switzerland 65.   

TFX Beteiligungsverwaltungs GmbH

   Germany 66.   

TFX Engineering Ltd.

   Bermuda 67.   

TFX Equities Incorporated

   Delaware 68.   

TFX Group Limited

   United Kingdom 69.   

TFX Holding GmbH

   Germany 70.   

TFX International Corporation

   Delaware 71.   

TFX International SAS

   France 72.   

TFX Medical Wire Products, Inc.

   Delaware

 

10



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction of
Incorporation/Formation

73.

  

TFX North America Inc.

   Delaware

74.

  

The Laryngeal Mask Company Limited

   Seychelles

75.

  

The Laryngeal Mask Company (Malaysia) Sdn. Bhd.

   Malaysia

76.

  

The Laryngeal Mask Company (Singapore) Pte. Ltd.

   Singapore

77.

  

Truphatek Beijing Trading Co. Limited

   China

78.

  

Truphatek Holdings (1993) Limited

   Israel

79.

  

Truphatek International Limited

   Israel

80.

  

TK India Private Ltd.

   India

81.

  

Truphatek Product Resources India Private Limited

   India

82.

  

Vidacare LLC

   Delaware

83.

  

Violet Merger Sub Inc.

   Minnesota

84.

  

Willy Rusch GmbH

   Germany

85.

  

Willy Rüsch + Seidel Medicalprodukte GmbH

   Germany

86.

  

WIRUTEC Rusch Medical Vertriebs GmbH

   Germany

87.

  

Wolfe-Tory Medical, Inc.

   Utah

 

11



--------------------------------------------------------------------------------

B. Non-Wholly Owned Subsidiaries

 

    

Entity Name

  

Jurisdiction
of Incorporation/Formation

   % Ownership  

1.

  

Sermatech Private Limited

   India      64 % 

 

12



--------------------------------------------------------------------------------

Part B

Investments

A. Investments in Third Parties/Joint Ventures.

 

    

Nature of Investment

  

Investor

  

Third Party/Joint Venture

1.    Equity    Arrow International de Mexico SA de CV    Promotora de
Hospitales Mexicanos SA de CV 2.    Equity    Teleflex Incorporated    New
Spring Growth Capital 3.    Equity/Mutual Funds    Teleflex Incorporated   
Deferred Comp Rabbi Trust 4.    Equity    Teleflex Medical, S.A.    G.S.A.
Gallega 5.    Equity    Teleflex Medical, S.A.    G.S.A. Notre 6.    Equity   
TFX Equities Incorporated    A:\Scribe 7.    Equity    TFX Equities Incorporated
   Stock TSC 8.    Equity    TFX Equities Incorporated    Technology Development
Corporation 9.    Equity    TFX Equities Incorporated    Link Communications 10.
   Equity    TFX Equities Incorporated    Microlog 11.    Equity/Debt    TFX
Holding GmbH    Rusch Wirutec 12.    Equity/Debt    Willy Rusch GmbH    Rusch
Wirutec 13.    Equity    Willy Rusch GmbH    Medmaster

B. Teleflex Foreign Currency Forward Contracts.

 

   

Entity

  Expiration Date   Original Sells
(000’s)     Sell
Currency   Original
Buys (000’s)     Buy
Currency

1.

  BANK OF AMERICA US   1/17/2017     868      EUR     3,980      MYR

2.

  BANK OF AMERICA US   1/17/2017     849      EUR     3,970      MYR

3.

  BANK OF AMERICA US   2/15/2017     844      EUR     3,880      MYR

 

13



--------------------------------------------------------------------------------

    

Entity

   Expiration Date    Original Sells
(000’s)      Sell
Currency    Original
Buys (000’s)      Buy
Currency 4.    BANK OF AMERICA US    2/15/2017      826       EUR      3,870   
   MYR 5.    BANK OF AMERICA US    3/15/2017      832       EUR      3,830      
MYR 6.    BANK OF AMERICA US    3/15/2017      814       EUR      3,820      
MYR 7.    BANK OF AMERICA US    4/18/2017      1,608       EUR      7,570      
MYR 8.    BANK OF AMERICA US    5/15/2017      1,768       EUR      8,340      
MYR 9.    BANK OF AMERICA US    6/15/2017      1,641       EUR      7,760      
MYR 10.    BANK OF AMERICA US    7/17/2017      846       EUR      4,010      
MYR 11.    BANK OF AMERICA US    8/15/2017      844       EUR      4,010      
MYR 12.    BANK OF AMERICA US    9/15/2017      819       EUR      3,900      
MYR 13.    BANK OF TOKYO MITSUBISHI    1/17/2017      750       AUD      478   
   EUR 14.    BANK OF TOKYO MITSUBISHI    1/17/2017      240       AUD      163
      EUR 15.    BANK OF TOKYO MITSUBISHI    1/17/2017      532       USD     
10,000       MXN 16.    BANK OF TOKYO MITSUBISHI    2/3/2017      3,101      
EUR      83,751       CZK 17.    BANK OF TOKYO MITSUBISHI    2/3/2017     
85,679       CNH      11,667       EUR

 

14



--------------------------------------------------------------------------------

    

Entity

   Expiration Date    Original Sells
(000’s)      Sell
Currency    Original
Buys (000’s)      Buy
Currency 18.    BANK OF TOKYO MITSUBISHI    2/15/2017      500       AUD     
318       EUR 19.    BANK OF TOKYO MITSUBISHI    2/15/2017      480       AUD   
  324       EUR 20.    BANK OF TOKYO MITSUBISHI    2/15/2017      446       USD
     8,400       MXN 21.    BANK OF TOKYO MITSUBISHI    3/15/2017      750      
AUD      476       EUR 22.    BANK OF TOKYO MITSUBISHI    3/15/2017      270   
   AUD      182       EUR 23.    BANK OF TOKYO MITSUBISHI    3/15/2017      445
      USD      8,400       MXN 24.    BANK OF TOKYO MITSUBISHI    4/18/2017     
1,020       AUD      686       EUR 25.    BANK OF TOKYO MITSUBISHI    5/15/2017
     1,110       AUD      746       EUR 26.    BANK OF TOKYO MITSUBISHI   
6/15/2017      1,260       AUD      845       EUR 27.    BANK OF TOKYO
MITSUBISHI    7/17/2017      530       AUD      354       EUR 28.    BANK OF
TOKYO MITSUBISHI    8/15/2017      490       AUD      327       EUR 29.    BANK
OF TOKYO MITSUBISHI    9/15/2017      480       AUD      320       EUR

 

15



--------------------------------------------------------------------------------

    

Entity

   Expiration Date    Original Sells
(000’s)      Sell
Currency    Original
Buys (000’s)      Buy
Currency 30.    CITIBANK US    1/17/2017      620       EUR      13,180      
MXN 31.    CITIBANK US    1/17/2017      637       EUR      14,060       MXN 32.
   CITIBANK US    2/15/2017      610       EUR      13,020       MXN 33.   
CITIBANK US    2/15/2017      588       EUR      13,020       MXN 34.   
CITIBANK US    3/15/2017      564       EUR      12,080       MXN 35.   
CITIBANK US    3/15/2017      549       EUR      12,220       MXN 36.   
CITIBANK US    4/18/2017      1,087       EUR      24,320       MXN 37.   
CITIBANK US    5/15/2017      1,271       EUR      28,570       MXN 38.   
CITIBANK US    6/15/2017      1,077       EUR      24,320       MXN 39.   
CITIBANK US    7/17/2017      536       EUR      12,170       MXN 40.   
CITIBANK US    8/15/2017      626       EUR      14,290       MXN 41.   
CITIBANK US    9/15/2017      530       EUR      12,170       MXN 42.   
CITIZENS BANK    1/17/2017      748       EUR      20,170       CZK 43.   
CITIZENS BANK    1/17/2017      693       EUR      18,620       CZK 44.   
CITIZENS BANK    1/17/2017      1,830       USD      1,605       EUR 45.   
CITIZENS BANK    2/3/2017      1,440       USD      30,007       MXN 46.   
CITIZENS BANK    2/15/2017      846       EUR      22,820       CZK 47.   
CITIZENS BANK    2/15/2017      627       EUR      16,850       CZK 48.   
CITIZENS BANK    2/15/2017      2,210       USD      1,936       EUR

 

16



--------------------------------------------------------------------------------

    

Entity

   Expiration Date    Original Sells
(000’s)      Sell
Currency    Original
Buys (000’s)      Buy
Currency 49.    CITIZENS BANK    3/15/2017      695       EUR      18,730      
CZK 50.    CITIZENS BANK    3/15/2017      794       EUR      21,330       CZK
51.    CITIZENS BANK    3/15/2017      1,930       USD      1,689       EUR 52.
   CITIZENS BANK    4/18/2017      1,493       EUR      40,080       CZK 53.   
CITIZENS BANK    5/15/2017      1,634       EUR      43,840       CZK 54.   
CITIZENS BANK    6/15/2017      1,524       EUR      40,840       CZK 55.   
CITIZENS BANK    7/17/2017      763       EUR      20,430       CZK 56.   
CITIZENS BANK    8/15/2017      822       EUR      21,980       CZK 57.   
CITIZENS BANK    9/15/2017      756       EUR      20,190       CZK 58.   
CREDIT AGRICOLE    1/17/2017      2,500       ZAR      136       EUR 59.   
CREDIT AGRICOLE    2/15/2017      2,750       ZAR      149       EUR 60.   
CREDIT AGRICOLE    3/15/2017      2,750       ZAR      148       EUR 61.    DNB
BANK US    1/17/2017      45,000       JPY      365       EUR 62.    DNB BANK US
   1/17/2017      76       EUR      119       SGD 63.    DNB BANK US   
1/17/2017      84       EUR      130       SGD 64.    DNB BANK US    1/17/2017
     459       EUR      707       SGD 65.    DNB BANK US    2/15/2017     
25,000       JPY      203       EUR

 

17



--------------------------------------------------------------------------------

    

Entity

   Expiration Date    Original Sells
(000’s)      Sell
Currency    Original
Buys (000’s)      Buy
Currency 66.    DNB BANK US    2/15/2017      83       EUR      130       SGD
67.    DNB BANK US    2/15/2017      121       EUR      188       SGD 68.    DNB
BANK US    2/15/2017      417       EUR      643       SGD 69.    DNB BANK US   
3/15/2017      40,000       JPY      324       EUR 70.    DNB BANK US   
3/15/2017      83       EUR      130       SGD 71.    DNB BANK US    3/15/2017
     120       EUR      188       SGD 72.    DNB BANK US    3/15/2017      417
      EUR      643       SGD 73.    DNB BANK US    4/18/2017      741       EUR
     1,145       SGD 74.    DNB BANK US    5/15/2017      733       EUR     
1,134       SGD 75.    DNB BANK US    6/15/2017      732       EUR      1,134   
   SGD 76.    DNB BANK US    7/17/2017      348       EUR      540       SGD 77.
   DNB BANK US    8/15/2017      359       EUR      557       SGD 78.    DNB
BANK US    9/15/2017      358       EUR      557       SGD 79.    GOLDMAN SACHS
   1/17/2017      140       CHF      127       EUR 80.    GOLDMAN SACHS   
1/17/2017      238,750       KRW      177       EUR 81.    GOLDMAN SACHS   
2/15/2017      170       CHF      154       EUR 82.    GOLDMAN SACHS   
2/15/2017      238,750       KRW      177       EUR 83.    GOLDMAN SACHS   
3/15/2017      200       CHF      182       EUR 84.    GOLDMAN SACHS   
3/15/2017      238,750       KRW      176       EUR

 

18



--------------------------------------------------------------------------------

    

Entity

   Expiration Date    Original Sells
(000’s)      Sell
Currency    Original
Buys (000’s)      Buy
Currency 85.    HSBC BANK US    1/17/2017      8,230       CNY      1,078      
EUR 86.    HSBC BANK US    1/17/2017      4,750       CNY      626       EUR 87.
   HSBC BANK US    2/3/2017      1,538,166       JPY      12,561       EUR 88.
   HSBC BANK US    2/15/2017      7,850       CNY      1,025       EUR 89.   
HSBC BANK US    2/15/2017      2,280       CNY      299       EUR 90.    HSBC
BANK US    3/15/2017      7,870       CNY      1,024       EUR 91.    HSBC BANK
US    3/15/2017      4,750       CNY      622       EUR 92.    HSBC BANK US   
4/18/2017      13,210       CNY      1,722       EUR 93.    HSBC BANK US   
5/15/2017      12,780       CNY      1,662       EUR 94.    HSBC BANK US   
6/15/2017      13,640       CNY      1,768       EUR 95.    HSBC BANK US   
7/17/2017      7,040       CNY      909       EUR 96.    HSBC BANK US   
8/15/2017      7,140       CNY      919       EUR 97.    HSBC BANK US   
9/15/2017      7,230       CNY      928       EUR 98.    JP MORGAN CHASE BANK
N.A.    1/17/2017      577       USD      11,470       MXN 99.    JP MORGAN
CHASE BANK N.A.    2/3/2017      4,240       AUD      2,915       EUR 100.    JP
MORGAN CHASE BANK N.A.    2/15/2017      657       USD      13,100       MXN
101.    JP MORGAN CHASE BANK N.A.    3/15/2017      655       USD      13,100   
   MXN 102.    JP MORGAN CHASE BANK N.A.    4/17/2017      1,071       USD     
21,500       MXN

 

19



--------------------------------------------------------------------------------

    

Entity

   Expiration Date    Original Sells
(000’s)      Sell
Currency    Original
Buys (000’s)      Buy
Currency 103.    JP MORGAN CHASE BANK N.A.    5/15/2017      1,068       USD   
  21,500       MXN 104.    JP MORGAN CHASE BANK N.A.    6/15/2017      1,064   
   USD      21,500       MXN 105.    JP MORGAN CHASE BANK N.A.    7/17/2017     
530       USD      10,750       MXN 106.    JP MORGAN CHASE BANK N.A.   
8/15/2017      528       USD      10,750       MXN 107.    JP MORGAN CHASE BANK
N.A.    9/15/2017      526       USD      10,750       MXN 108.    PNC BANK   
1/17/2017      390       CAD      302       USD 109.    PNC BANK    1/17/2017   
  410       CAD      310       USD 110.    PNC BANK    1/17/2017      330      
CAD      250       USD 111.    PNC BANK    2/3/2017      2,595,892       KRW   
  2,049       EUR 112.    PNC BANK    2/3/2017      2,031       EUR      9,525
      MYR 113.    PNC BANK    2/15/2017      390       CAD      302       USD
114.    PNC BANK    2/15/2017      410       CAD      310       USD 115.    PNC
BANK    2/15/2017      330       CAD      250       USD 116.    PNC BANK   
3/15/2017      390       CAD      302       USD 117.    PNC BANK    3/15/2017   
  410       CAD      310       USD 118.    PNC BANK    3/15/2017      330      
CAD      250       USD

 

20



--------------------------------------------------------------------------------

    

Entity

   Expiration Date    Original Sells
(000’s)      Sell
Currency    Original
Buys (000’s)      Buy
Currency 119.    PNC BANK    4/17/2017      800       CAD      606       USD
120.    PNC BANK    4/17/2017      330       CAD      250       USD 121.    PNC
BANK    5/15/2017      800       CAD      606       USD 122.    PNC BANK   
5/15/2017      330       CAD      250       USD 123.    PNC BANK    6/15/2017   
  800       CAD      606       USD 124.    PNC BANK    6/15/2017      330      
CAD      250       USD 125.    PNC BANK    7/17/2017      400       CAD      303
      USD 126.    PNC BANK    7/17/2017      172       CAD      130       USD
127.    PNC BANK    8/15/2017      400       CAD      303       USD 128.    PNC
BANK    8/15/2017      172       CAD      130       USD 129.    PNC BANK   
9/15/2017      400       CAD      303       USD 130.    PNC BANK    9/15/2017   
  172       CAD      130       USD 131.    SUMITOMO MITSUI BANKING CORP   
1/17/2017      130       GBP      169       EUR 132.    SUMITOMO MITSUI BANKING
CORP    1/17/2017      320       GBP      369       EUR 133.    SUMITOMO MITSUI
BANKING CORP    1/17/2017      2,500       ZAR      158       EUR 134.   
SUMITOMO MITSUI BANKING CORP    2/3/2017      19,154       USD      18,361      
EUR

 

21



--------------------------------------------------------------------------------

    

Entity

   Expiration Date    Original Sells
(000’s)      Sell
Currency    Original
Buys (000’s)      Buy
Currency 135.    SUMITOMO MITSUI BANKING CORP    2/15/2017      25       GBP   
  33       EUR 136.    SUMITOMO MITSUI BANKING CORP    2/15/2017      25      
GBP      29       EUR 137.    SUMITOMO MITSUI BANKING CORP    2/15/2017     
2,750       ZAR      172       EUR 138.    SUMITOMO MITSUI BANKING CORP   
3/15/2017      380       GBP      494       EUR 139.    SUMITOMO MITSUI BANKING
CORP    3/15/2017      370       GBP      426       EUR 140.    SUMITOMO MITSUI
BANKING CORP    3/15/2017      2,750       ZAR      171       EUR 141.   
SUMITOMO MITSUI BANKING CORP    4/18/2017      600       GBP      690       EUR
142.    SUMITOMO MITSUI BANKING CORP    4/18/2017      5,500       ZAR      340
      EUR 143.    SUMITOMO MITSUI BANKING CORP    5/15/2017      750       GBP
     862       EUR 144.    SUMITOMO MITSUI BANKING CORP    5/15/2017      5,500
      ZAR      338       EUR

 

22



--------------------------------------------------------------------------------

    

Entity

   Expiration Date    Original Sells
(000’s)      Sell
Currency    Original
Buys (000’s)      Buy
Currency 145.    SUMITOMO MITSUI BANKING CORP    6/15/2017      750       GBP   
  862       EUR 146.    SUMITOMO MITSUI BANKING CORP    6/15/2017      5,500   
   ZAR      335       EUR 147.    SUMITOMO MITSUI BANKING CORP    7/17/2017     
300       GBP      344       EUR 148.    SUMITOMO MITSUI BANKING CORP   
7/17/2017      2,750       ZAR      166       EUR 149.    SUMITOMO MITSUI
BANKING CORP    8/15/2017      300       GBP      344       EUR 150.    SUMITOMO
MITSUI BANKING CORP    8/15/2017      2,750       ZAR      165       EUR 151.   
SUMITOMO MITSUI BANKING CORP    9/15/2017      350       GBP      401       EUR
152.    SUMITOMO MITSUI BANKING CORP    9/15/2017      2,750       ZAR      164
      EUR 153.    US BANK    1/17/2017      154       AUD      110       USD
154.    US BANK    1/17/2017      56,670       JPY      498       EUR

 

23



--------------------------------------------------------------------------------

    

Entity

   Expiration Date    Original Sells
(000’s)      Sell
Currency    Original
Buys (000’s)      Buy
Currency 155.    US BANK    1/17/2017      238,750       KRW      190       EUR
156.    US BANK    1/17/2017      149       USD      610       MYR 157.    US
BANK    1/17/2017      142       USD      590       MYR 158.    US BANK   
2/3/2017      37,236       ZAR      2,563       EUR 159.    US BANK    2/3/2017
     5,115       GBP      6,003       EUR 160.    US BANK    2/3/2017      2,248
      EUR      48,779       MXN 161.    US BANK    2/15/2017      168       AUD
     120       USD 162.    US BANK    2/15/2017      76,670       JPY      673
      EUR 163.    US BANK    2/15/2017      238,750       KRW      189       EUR
164.    US BANK    2/15/2017      159       USD      650       MYR 165.    US
BANK    2/15/2017      125       USD      520       MYR 166.    US BANK   
3/15/2017      140       AUD      100       USD 167.    US BANK    3/15/2017   
  61,670       JPY      541       EUR 168.    US BANK    3/15/2017      238,750
      KRW      189       EUR 169.    US BANK    3/15/2017      239       USD   
  980       MYR 170.    US BANK    3/15/2017      84       USD      350      
MYR 171.    US BANK    4/17/2017      151       USD      630       MYR 172.   
US BANK    4/18/2017      108,330       JPY      951       EUR 173.    US BANK
   4/18/2017      477,500       KRW      378       EUR 174.    US BANK   
5/15/2017      108,330       JPY      951       EUR 175.    US BANK    5/15/2017
     477,500       KRW      377       EUR 176.    US BANK    5/15/2017      149
      USD      620       MYR

 

24



--------------------------------------------------------------------------------

    

Entity

   Expiration Date    Original Sells
(000’s)      Sell
Currency    Original
Buys (000’s)      Buy
Currency 177.    US BANK    6/15/2017      108,330       JPY      951       EUR
178.    US BANK    6/15/2017      477,500       KRW      377       EUR 179.   
US BANK    6/15/2017      153       USD      640       MYR 180.    US BANK   
7/17/2017      238,750       KRW      188       EUR 181.    US BANK    7/17/2017
     155       USD      650       MYR 182.    US BANK    7/18/2017      51,670
      JPY      454       EUR 183.    US BANK    8/14/2017      238,750       KRW
     188       EUR 184.    US BANK    8/15/2017      51,670       JPY      454
      EUR 185.    US BANK    8/15/2017      148       USD      620       MYR
186.    US BANK    9/15/2017      51,670       JPY      454       EUR 187.    US
BANK    9/15/2017      238,750       KRW      188       EUR 188.    US BANK   
9/15/2017      153       USD      640       MYR 189.    WELLS FARGO    1/17/2017
     460       CHF      422       EUR 190.    WELLS FARGO    2/3/2017      7,793
      CAD      5,735       USD 191.    WELLS FARGO    2/15/2017      130      
CHF      119       EUR 192.    WELLS FARGO    3/15/2017      400       CHF     
367       EUR 193.    WELLS FARGO    4/18/2017      330       CHF      303      
EUR 194.    WELLS FARGO    5/15/2017      450       CHF      414       EUR 195.
   WELLS FARGO    6/15/2017      490       CHF      451       EUR 196.    WELLS
FARGO    7/17/2017      200       CHF      184       EUR 197.    WELLS FARGO   
8/15/2017      240       CHF      221       EUR 198.    WELLS FARGO    9/15/2017
     200       CHF      184       EUR

 

25



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

A. Intercompany Loans

 

    

Lender

  

Borrower

   Outstanding
Balance
USD (000s)  

1.

  

Airfoil Technologies International-Ohio, Inc.

  

Teleflex Incorporated

     3,045   

2.

  

Arrow International Investment Corp.

  

Teleflex Incorporated

     736,342   

3.

  

Intavent Direct Ltd

  

TFX Group Limited

     3,690   

4.

  

Mayo Healthcare Pty Ltd.

  

Teleflex Medical Australia Pty Ltd

     43,754   

5.

  

Osprey Insurance Company

  

Teleflex Incorporated

     3,949   

6.

  

Osprey Insurance Company

  

TFX Equities Incorporated

     800   

7.

  

Rusch Austria GmbH

  

Teleflex Holding Netherlands B.V.

     5,516   

8.

  

Sometec Holdings, S.A.S.

  

TFX International SAS

     925   

9.

  

Technology Holding Company II

  

Teleflex Medical Incorporated

     1,947   

10.

  

Technology Holding Company III

  

Teleflex Incorporated

     328,704   

11.

  

Teleflex Funding LLC

  

Teleflex Medical Incorporated

     117,746   

12.

  

Teleflex Funding LLC

  

Arrow International, Inc.

     59,050   

13.

  

Teleflex Funding LLC

  

TFX Medical Wire Products, Inc.

     3,979   

14.

  

Teleflex Funding LLC

  

Teleflex Incorporated

     10,063   

15.

  

Teleflex Grundstücks GmbH & Co. KG

  

TFX Holding GmbH

     1,333   

16.

  

Teleflex Holding Netherlands B.V.

  

Truphatek International Limited

     492   

17.

  

Teleflex Holding Netherlands B.V.

  

Teleflex Medical Japan, Ltd.

     4,405   

18.

  

Teleflex Holding Netherlands B.V.

  

TFX Beteiligungsverwaltungs GmbH

     575   

19.

  

Teleflex Holding Singapore Pte. Ltd.

  

Teleflex Life Sciences

     6,056   

20.

  

Teleflex Incorporated

  

Teleflex Medical Incorporated

     244,480   

21.

  

Teleflex Incorporated

  

Arrow International, Inc.

     61,923   

22.

  

Teleflex Incorporated

  

Arrow Interventional, Inc.

     49,550   

 

26



--------------------------------------------------------------------------------

    

Lender

  

Borrower

   Outstanding
Balance
USD (000s)  

23.

  

Teleflex Incorporated

  

Sometec Holdings, S.A.S.

     116   

24.

  

Teleflex Incorporated

  

VasoNova, Inc.

     18,224   

25.

  

Teleflex Incorporated

  

Hotspur Technologies, Inc.

     13,306   

26.

  

Teleflex Incorporated

  

Wolfe-Tory Medical, Inc.

     1,435   

27.

  

Teleflex Incorporated

  

Rusch Uruguay Ltda.

     452   

28.

  

Teleflex Incorporated

  

1902 Federal Road, LLC

     2,095   

29.

  

Teleflex Life Sciences

  

Teleflex Research S.a.r.l.

     215,300   

30.

  

Teleflex Life Sciences

  

Teleflex Holding Netherlands B.V.

     29,455   

31.

  

Teleflex Lux Holding S.a.r.l.

  

TFX Holding GmbH

     188,813   

32.

  

Teleflex Medical BV

  

TFX Holding GmbH

     57,243   

33.

  

Teleflex Medical BV

  

Teleflex Holding Netherlands B.V.

     349,857   

34.

  

Teleflex Medical BVBA

  

Teleflex Holding Netherlands B.V.

     1,576   

35.

  

Teleflex Medical Europe Limited

  

TFX Engineering Ltd.

     1,878   

36.

  

Teleflex Medical Europe Limited

  

Teleflex Medical GmbH

     14,117   

37.

  

Teleflex Medical Europe Limited

  

Teleflex Medical, s.r.o.

     1,381   

38.

  

Teleflex Medical Europe Limited

  

Teleflex Medical Japan, Ltd.

     2,639   

39.

  

Teleflex Medical GmbH

  

Teleflex Medical Tuttlingen GmbH

     2,712   

40.

  

Teleflex Medical GmbH

  

TFX Holding GmbH

     17,453   

41.

  

Teleflex Medical Incorporated

  

Hotspur Technologies, Inc.

     322   

42.

  

Teleflex Medical Incorporated

  

Eon Surgical Ltd.

     3,427   

43.

  

Teleflex Medical Incorporated

  

Vidacare LLC

     27,193   

44.

  

Teleflex Medical Incorporated

  

Teleflex Medical Colombia SAS

     2   

45.

  

Teleflex Medical Incorporated

  

TK India Private Ltd.

     14   

46.

  

Teleflex Medical Incorporated

  

TFX Equities Incorporated

     8,774   

47.

  

Teleflex Medical Incorporated

  

Teleflex Medical Devices S.a r.l.

     2,159   

 

27



--------------------------------------------------------------------------------

    

Lender

  

Borrower

   Outstanding
Balance
USD (000s)  

48.

  

Teleflex Medical SAS

  

TFX International SAS

     32,277   

49.

  

Teleflex Medical Tuttlingen GmbH

  

TFX Holding GmbH

     5,363   

50.

  

Teleflex Medical, S.A.

  

TFX Holding GmbH

     3,791   

51.

  

Teleflex Research S.a.r.l.

  

Teleflex Medical Europe Limited

     217,375   

52.

  

TFX Aviation Inc.

  

Teleflex Incorporated

     80,410   

53.

  

TFX Engineering Ltd.

  

Teleflex Lux Holding S.a.r.l.

     188,813   

54.

  

TFX Equities Incorporated

  

Teleflex Incorporated

     1,674,252   

55.

  

TFX Equities Incorporated

  

TFX Beteiligungsverwaltungs GmbH

     13   

56.

  

TFX Holding GmbH

  

Willy Rusch GmbH

     20,162   

57.

  

TFX Holding GmbH

  

Medical Services GmbH

     4,881   

58.

  

TFX International Corporation

  

Teleflex Medical Incorporated

     289,135   

59.

  

TFX International Corporation

  

TFX Medical Wire Products, Inc.

     600   

60.

  

TFX International Corporation

  

Teleflex Incorporated

     1,016,269   

61.

  

TFX International Corporation

  

TFX Aviation Inc.

     10,251   

62.

  

TFX International Corporation

  

TFX Equities Incorporated

     79,809   

63.

  

TFX International SAS

  

Teleflex Holding Netherlands B.V.

     32,619   

64.

  

TFX Medical Wire Products, Inc.

  

Teleflex Incorporated

     28,822   

65.

  

TFX North America Inc.

  

Teleflex Medical Canada Inc.

     67,795   

66.

  

TFX North America Inc.

  

Teleflex Incorporated

     133,920   

67.

  

The Laryngeal Mask Company Limited

  

Teleflex Medical Europe Limited

     32,457   

68.

  

The Laryngeal Mask Company Limited

  

Teleflex Life Sciences

     163,188   

69.

  

Vidacare LLC

  

Teleflex Incorporated

     41,206   

 

28



--------------------------------------------------------------------------------

B. Third Party Indebtedness

 

    

Borrower

  

Description of

Notes/Facility

  

Lender/

Counterparty

   Balance
Outstanding
(USD 000’s)      Facility
Amount
(USD 000’s)  

1.

   Teleflex Incorporated    3.875% Convertible Senior Subordinated Notes due
2017    Publicly Held      44,349         44,349   

2.

   Teleflex Incorporated    5.25% Senior Subordinated Notes due 2024    Publicly
Held      250,000         250,000   

3.

   Teleflex Incorporated    4.875% Senior Subordinated Notes due 2026   
Publicly Held      400,000         400,000   

4.

   Teleflex Incorporated    Letter of Credit Facility    Intesa SanPaolo Spa   
  7,032         15,000   

5.

   Teleflex Incorporated    Overdraft Facility    Wells Fargo Bank, N.A.     
—           25,000   

6.

   Teleflex Funding LLC    Securitization    Market Street Funding      50,000
        50,000   

7.

   Teleflex Medical s.r.l.    Guarantee Facility    Unicredit Bank      1,920   
     20,872   

8.

   Teleflex Medical s.r.l.    Guarantee Facility    Banca Intesa      1,213   
     2,609   

9.

   Teleflex Medical Europe Limited    Overdraft Facility    Bank of Ireland     
—           543   

10.

   Teleflex Medical Europe Limited    Contingent Facility    Bank of Ireland   
  —           125   

11.

   Teleflex Medical Sdn Bhd    Letter of Credit Facility    HSBC      228      
  268   

12.

   Teleflex Medical Hellas    Guarantee Facility    Piraeus Bank      1,867   
     2,087   

13.

   Teleflex Medical, S.A.    Guarantee Facility    Bankinter Bank      206      
  207   

14.

   Teleflex Incorporated    Company Credit Card Program    PNC      2,528      
  13,000   

15.

   TFX Group Limited    Company Credit Card Program    Bank of America      51
        211   

16.

   Teleflex Medical Europe Limited    Company Credit Card Program   
Bank of America      183         522   

17.

   Teleflex Medical GmbH    Company Credit Card Program    Bank of America     
38         187   

18.

   Willy Rusch GmbH    Company Credit Card Program    Bank of America      —  
        15   

19.

   TFX Holding GmbH    Company Credit Card Program    Bank of America      —  
        15   

20.

   Medical Services GmbH    Company Credit Card Program    Bank of America     
3         32   

21.

   Teleflex Medical Tuttlingen GmbH    Company Credit Card Program    Bank of
America      0         9   

22.

   Teleflex Medical, S.A.    Company Credit Card Program    Bank of America     
16         110   

 

29



--------------------------------------------------------------------------------

23.

   Teleflex Medical SAS    Company Credit Card Program    Bank of America     
81         313   

24.

   Teleflex Medical s.r.l.    Company Credit Card Program    Bank of America   
  56         248   

25.

   Teleflex Medical BV    Company Credit Card Program    Bank of America      17
        105   

26.

   Teleflex Medical Europe Limited    Company Credit Card Program    Bank of
America      3         40   

27.

   Teleflex Medical BVBA    Company Credit Card Program    Bank of America     
13         73   

28.

   Teleflex Medical EDC BVBA    Company Credit Card Program    Bank of America
     4         26   

29.

   Teleflex Medical, s.r.o.    Company Credit Card Program    Bank of America   
  7         78   

30.

   Arrow International CR, A.S.    Company Credit Card Program    Bank of
America      25         78   

31.

   Rusch Austria GmbH    Company Credit Card Program    Bank of America      6
        52   

32.

   Teleflex Medical Asia Pte Ltd.    Company Credit Card Program   
Bank of America      46         517   

33.

   Teleflex Medical Australia Pty Ltd    Company Credit Card Program    Bank of
America      100         324   

34.

   Teleflex Medical Trading (Shanghai) Company Ltd.    Company Credit Card
Program    China Merchant Bank      62         239   

35.

   Teleflex Korea Ltd.    Company Credit Card Program    KEB Hana Bank      22
        40   

36.

   Teleflex Medical Sdn. Bhd.    Company Credit Card Program    HSBC      4   
     7   

37.

   Teleflex Medical (Proprietary) Limited    Company Credit Card Program   
Standard Bank      1         18   

38.

   Teleflex Medical Canada Inc.    Company Credit Card Program    Bank of
America      29         442   

39.

   Teleflex Medical Brasil Servicos e Comercio de Produtos Medicos Ltda.   
Company Credit Card Program    Bank of America      1         30   

40.

   Teleflex Medical Japan, Ltd.    Company Credit Card Program    Mitsubishi UFJ
Nicos K.K.      5         68   

41.

   TFX Group Limited    Company Credit Card Program    Barclaycard Commercial   
  4         12   

42.

   Teleflex Medical Hellas    Company Credit Card Program    Piraeus Bank     
16         21   

43.

   Teleflex Medical de Mexico, S. de R.L. de C.V.    Company Credit Card Program
   American Express      9         10   

44.

   Teleflex Medical, S.A.    Company Credit Card Program    Bankinter Bank     
13         106   

 

30



--------------------------------------------------------------------------------

C. Guarantees

 

    

Primary Obligor

  

Obligation

   Balance
Outstanding
(USD 000’s)      Guarantee
Amount
(USD 000’s)     

Guarantor

1.    Teleflex Medical Canada Inc.    Demand Loan      —           46,480      
Teleflex Incorporated 2.    Teleflex Medical s.r.l.    Guarantee Facility     
1,920         20,872       Teleflex Incorporated 3.    Teleflex Medical s.r.l.
   Guarantee Facility      1,213         2,609       Teleflex Incorporated 4.   
Teleflex Incorporated    5.25% Senior Subordinated Notes due 2024      250,000
        250,000       Various domestic subsidiaries of Teleflex Incorporated 5.
   Teleflex Incorporated    4.875% Senior Subordinated Notes due 2026     
400,000         400,000       Various domestic subsidiaries of Teleflex
Incorporated 6.    TFX Group Limited    Customs Guarantee      —           313
      Teleflex Incorporated 7.    Various subsidiaries    Bank of America
Company Credit Card Program      674         3,427       Teleflex Incorporated
8.    Various subsidiaries    Leases      N/A        
  See Note
(1) below   
      Teleflex Incorporated

 

(1) Teleflex Incorporated and its subsidiaries guarantee certain lease
obligations of its subsidiaries. As of January 17, 2017, the aggregate lease
obligations of Teleflex Incorporated and its subsidiaries were approximately
$141M.

 

31



--------------------------------------------------------------------------------

D. Letters of Credit

 

     Amount
(USD 000s)     

Bank

   Expiration
Date  

1.

     800       Wells Fargo      6/15/2017   

2.

     257       HSBC Bank Malaysia Berhad      Various   

3.

     1,432       VUB a.s. (Intesa San Paolo)      Various   

4.

     131       JP Morgan Chase Bank NA, Labuan      3/31/2017   

5.

     2,222       JP Morgan Chase      Various   

6.

     19       State Bank of Travancore      Various   

7.

     186       Wells Fargo      Various   

8.

     5,600       Intesa Sanpaolo Spa      10/15/2017   

9.

     100       Silicon Valley Bank      12/21/2017   

10.

     220       Piraeus Bank      Various   

11.

     78       ABN Amro      12/23/2018   

12.

     368       Royal Bank of Scotland      n/a   

E. Bonds

 

    

Beneficiary

   Amount
(USD 000’s)     

Carrier

1.

   Teleflex Incorporated      25       Western Surety Company

2.

   US Customs and Border Protection      50       Southwest Marine and General
Insurance Company

3.

   Florida Department of Health      100       Travelers Casualty and Surety
Company of America

4.

   Florida Department of Health      100       Travelers Casualty and Surety
Company of America

5.

   Mississippi Board of Pharmacy for the Pharmaceutical Drug Facility Surety
Bond      100       Travelers Casualty and Surety Company of America

6.

   Mississippi Board of Pharmacy for the Pharmaceutical Drug Facility Surety
Bond      100       Travelers Casualty and Surety Company of America

7.

   State of Connecticut, Dept. of Environmental Protection      20      
Travelers Casualty and Surety Company of America

 

32



--------------------------------------------------------------------------------

8.

   Wisconsin Dept. of Regulation & Licensing      5       Fidelity and Deposit
Company of Maryland

9.

   US Customs and Border Protection      60       Southwest Marine and General
Insurance Company

10.

   State of Florida, Dept of Bus. And Professional Regulation      100      
Travelers Casualty and Surety Company of America

11.

   US Customs and Border Protection      50       Southwest Marine and General
Insurance Company

12.

   Circuit Court of Cook County      710       Travelers Casualty and Surety
Company of America

13.

   14th Judicial District Court Parish of Calcasieu      23,761       Fidelity
and Deposit Company of Maryland

14.

   Jabatan Kastam Diraja Malaysia      223       Teleflex Medical Sdn Bhd

15.

   The President of India through the Assistant Commissioner of Custom and
Excise      29       HDFC Bank Ltd-Chandigarh

16.

   The Assistant Commissioner of Custom and Excise      44       HDFC Bank
Ltd-Chandigarh

17.

   The President of India through the Assistant Commissioner of Custom and
Excise      74       HDFC Bank Ltd-Chandigarh

 

33



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

 

    

Company/

Subsidiary

  

Counterparty

  

Collateral

1.    Arrow International, Inc.    PNC Bank, National Association    Liens
associated with TFX receivables securitization program as described on the UCC-1
# 2013020601653 filed with the Secretary of State of the Commonwealth of
Pennsylvania on February 5, 2013. Assignment # 2013110102248 filed October 30,
2013; Collateral Change filed October 6, 2015 2.    Arrow International, Inc.   
Market Street Funding LLC    Liens associated with TFX receivables
securitization program as described on the UCC-1 # 2013020601653 filed with the
Secretary of State of the Commonwealth of Pennsylvania on February 5, 2013.
Assignment # 2013110102248 filed October 30, 2013; Collateral Change filed
October 6, 2015 3.    Arrow International, Inc.    Teleflex Funding Corporation
(n/k/a Teleflex Funding LLC)    Liens associated with TFX receivables
securitization program as described on the UCC-1 # 2013020601653 filed with the
Secretary of State of the Commonwealth of Pennsylvania on February 5, 2013.
Assignment # 2013110102248 filed October 30, 2013; Collateral Change filed
October 6, 2015 4.    Arrow International, Inc.    Wells Fargo Bank, N.A.   
Various machinery and equipment as described on the UCC-1 # 2014040305106 filed
with the Secretary of State of the Commonwealth of Pennsylvania on April 3,
2014. 5.    Arrow International, Inc.    Wells Fargo Bank, N.A.    Various
machinery and equipment as described on the UCC-1 # 2014040305132 filed with the
Secretary of State of the Commonwealth of Pennsylvania on April 3, 2014. 6.   
Arrow International, Inc.    Wells Fargo Bank, N.A.    Various machinery and
equipment as described on the UCC-1 # 2014040305156 filed with the Secretary of
State of the Commonwealth of Pennsylvania on April 3, 2014.

 

34



--------------------------------------------------------------------------------

7.    Teleflex Funding Corporation (n/k/a Teleflex Funding LLC)    Market Street
Funding Corporation    Liens associated with TFX receivables securitization
program as described on the UCC-1 # 20010880372 filed with the Secretary of
State of the State of Delaware on August 21, 2001. Amendment # 20011280556 filed
October 22, 2001; Amendment # 20021407984 filed June 7, 2002; Amendment #
20050551979 filed February 18, 2005; Amendment # 20051954917 filed June 24,
2005; Amendment # 20052318625 filed July 27, 2005; Assignment # 20060333013
filed January 27, 2006; Amendment # 20060339416 filed January 27, 2006;
Continuation # 20062252625 filed June 29, 2006; Amendment # 20073866968 filed
October 12, 2007; Continuation # 20110898547 filed March 10, 2011; Assignment #
20134256336 filed October 30, 2013; Amendment # 20152804309 filed June 30, 2015;
Amendment # 20155194740 filed November 6, 2015; Continuation # 20163172093 filed
May 26, 2016. 8.    Teleflex Funding LLC    Market Street Funding LLC    Liens
associated with TFX receivables securitization program as described on the UCC-1
# 20010880372 filed with the Secretary of State of the State of Delaware on
August 21, 2001. Amendment # 20011280556 filed October 22, 2001; Amendment #
20021407984 filed June 7, 2002; Amendment # 20050551979 filed February 18, 2005;
Amendment # 20051954917 filed June 24, 2005; Amendment # 20052318625 filed
July 27, 2005; Assignment # 20060333013 filed January 27, 2006; Amendment #
20060339416 filed January 27, 2006; Continuation # 20062252625 filed June 29,
2006; Amendment # 20073866968 filed October 12, 2007; Continuation # 20110898547
filed March 10, 2011; Assignment # 20134256336 filed October 30, 2013; Amendment
# 20152804309 filed June 30, 2015; Amendment # 20155194740 filed November 6,
2015; Continuation # 20163172093 filed May 26, 2016. 9.    Teleflex Funding LLC
   PNC Bank, National Association    Liens associated with TFX receivables
securitization program as described on the UCC-1 # 20010880372 filed with the
Secretary of State of the State of Delaware on August 21, 2001. Amendment #
20011280556 filed October 22, 2001; Amendment # 20021407984 filed June 7, 2002;
Amendment # 20050551979 filed February 18, 2005; Amendment # 20051954917 filed
June 24, 2005; Amendment # 20052318625 filed July 27, 2005; Assignment #
20060333013 filed January 27, 2006; Amendment # 20060339416 filed January 27,
2006; Continuation # 20062252625 filed June 29, 2006; Amendment # 20073866968
filed October 12, 2007; Continuation # 20110898547 filed March 10, 2011;
Assignment # 20134256336 filed October 30, 2013; Amendment # 20152804309 filed
June 30, 2015; Amendment # 20155194740 filed November 6, 2015; Continuation #
20163172093 filed May 26, 2016.

 

35



--------------------------------------------------------------------------------

10.    Teleflex Medical Incorporated    PNC Bank, National Association    Liens
associated with TFX receivables securitization program as described on the UCC-1
# 127315872531 filed with the Secretary of State of the State of California on
June 1, 2012. Assignment # 1373845172 filed October 30, 2013; Amendment #
1574947342 filed November 6, 2015. 11.    Teleflex Medical Incorporated   
Market Street Funding, LLC    Liens associated with TFX receivables
securitization program as described on the UCC-1 # 127315872531 filed with the
Secretary of State of the State of California on June 1, 2012. Assignment #
1373845172 filed October 30, 2013; Amendment # 1574947342 filed November 6,
2015. 12.    Teleflex Medical Incorporated    Teleflex Funding Corporation
(n/k/a Teleflex Funding LLC)    Liens associated with TFX receivables
securitization program as described on the UCC-1 # 127315872531 filed with the
Secretary of State of the State of California on June 1, 2012. Assignment #
1373845172 filed October 30, 2013; Amendment # 1574947342 filed November 6,
2015. 13.    Teleflex Medical Incorporated    Raymond Leasing Corporation   
Various equipment as described on the UCC-1 # 137343740810 filed with the
Secretary of State of the State of California on January 7, 2013. 14.   
Teleflex Medical Incorporated    Wells Fargo Bank, N.A.    Various machinery and
equipment as described on the UCC-1 # 137344046204 filed with the Secretary of
State of the State of Delaware on January 8, 2013. 15.    Teleflex Medical
Incorporated    Raymond Leasing Corporation    Various equipment as described on
the UCC-1 # 137381680643 filed with the Secretary of State of the State of
California on October 10, 2013. 16.    Teleflex Medical Incorporated    Wells
Fargo Bank, N.A.    Various machinery and equipment as described on the UCC-1 #
137384677278 filed with the Secretary of State of the State of California on
November 1, 2013. 17.    Teleflex Medical Incorporated    Raymond Leasing
Corporation    Various equipment as described on the UCC-1 # 137389023652 filed
with the Secretary of State of the State of California on December 3, 2013.

 

36



--------------------------------------------------------------------------------

18.    Teleflex Medical Incorporated    Raymond Leasing Corporation    Various
equipment as described on the UCC-1 # 157450206090 filed with the Secretary of
State of the State of California on February 12, 2015. 19.    TFX Medical Wire
Products, Inc.    Market Street Funding Corporation    Liens associated with TFX
receivables securitization program as described on the UCC-1 # 20050929134 filed
with the Secretary of State of the State of Delaware on March 24, 2005.
Continuation # 20093301436 filed October 14, 2009; Assignment # 20134256401
filed October 30, 2013; Continuation # 20144048211 filed October 8, 2014;
Amendment # 20155194690 filed November 6, 2015. 20.    TFX Medical Wire
Products, Inc.    PNC Bank, National Association    Liens associated with TFX
receivables securitization program as described on the UCC-1 # 20050929134 filed
with the Secretary of State of the State of Delaware on March 24, 2005.
Continuation # 20093301436 filed October 14, 2009; Assignment # 20134256401
filed October 30, 2013; Continuation # 20144048211 filed October 8, 2014;
Amendment # 20155194690 filed November 6, 2015. 21.    Teleflex Incorporated   
Market Street Funding Corporation    Liens associated with TFX receivables
securitization program as described on the UCC-1 # 20010880455 filed with the
Secretary of State of the State of Delaware on August 21, 2001. Amendment #
20052318823 filed July 27, 2005; Amendment # 20052327261 filed July 27, 2005;
Assignment # 20060332510 filed January 27, 2006; Amendment # 20060339408 filed
January 27, 2006; Continuation # 20062253300 filed June 29, 2006; Amendment #
20080354744 filed January 29, 2008; Termination # 20104213967 filed December 1,
2010; Continuation # 20110898521 filed March 10, 2011; Continuation #
20162810768 filed May 11, 2016. 22.    Teleflex Incorporated    Market Street
Funding LLC    Liens associated with TFX receivables securitization program as
described on the UCC-1 # 20010880455 filed with the Secretary of State of the
State of Delaware on August 21, 2001. Amendment # 20052318823 filed July 27,
2005; Amendment # 20052327261 filed July 27, 2005; Assignment # 20060332510
filed January 27, 2006; Amendment # 20060339408 filed January 27, 2006;
Continuation # 20062253300 filed June 29, 2006; Amendment # 20080354744 filed
January 29, 2008; Termination # 20104213967 filed December 1, 2010; Continuation
# 20110898521 filed March 10, 2011; Continuation # 20162810768 filed May 11,
2016.

 

37



--------------------------------------------------------------------------------

23.    Teleflex Incorporated    Fidelity National Capital, Inc.    In connection
with lease agreement as described on UCC-1 # 20090584141 filed with the
Secretary of State of the State of Delaware on February 23, 2009. Continuation #
20134659364 filed November 18, 2013. 24.    Teleflex Incorporated    Ikon
Financial Svcs    In connection with lease transaction as described on UCC-1 #
20123681105 filed with the Secretary of State of the State of Delaware on
September 25, 2012. 25.    Teleflex Incorporated    SG Equipment Finance USA
Corp.    Various equipment and machinery as described on UCC-1 # 20124358398
filed with the Secretary of State of the State of Delaware on November 12, 2012.
26.    Teleflex Incorporated    JPMorgan Chase Bank, N.A.    Liens associated
with existing TFX senior credit agreement as described on UCC-1 # 20132732718
filed with the Secretary of State of the State of Delaware on July 16, 2013 27.
   Teleflex Incorporated    SG Equipment Finance USA Corp.    Various equipment
and machinery as described on UCC-1 # 20133793578 filed with the Secretary of
State of the State of Delaware on September 28, 2013. 28.    Teleflex
Incorporated    Caterpillar Inc.    Various equipment and machinery as described
on UCC-1 # 20134140142 filed with the Secretary of State of the State of
Delaware on October 14, 2013. 29.    Teleflex Incorporated    Wilmington Trust
Company    Various equipment and machinery as described on UCC-1 # 20140138693
filed with the Secretary of State of the State of Delaware on January 2, 2014.
30.    Teleflex Incorporated    SG Equipment Finance USA Corp.    Various
equipment and machinery as described on UCC-1 # 20143657830 filed with the
Secretary of State of the State of Delaware on September 12, 2014. 31.   
Teleflex Incorporated    Ikon Financial Svcs    In connection with lease
transaction as described on UCC-1 # 20143850443 filed with the Secretary of
State of the State of Delaware on September 25, 2014 32.    Teleflex
Incorporated    Ikon Financial Svcs    In connection with lease transaction as
described on UCC-1 # 20144221735 filed with the Secretary of State of the State
of Delaware on October 21, 2014.

 

38



--------------------------------------------------------------------------------

33.    Teleflex Incorporated    Ikon Financial Svcs    In connection with lease
transaction as described on UCC-1 # 20153820809 filed with the Secretary of
State of the State of Delaware on August 31, 2015. 34.    Teleflex Incorporated
   Banc of America Leasing and Capital, LLC    Various equipment and machinery
as described on UCC-1 # 20144384590 filed with the Secretary of State of the
State of Delaware on October 30, 2014. 35.    Teleflex Incorporated    Crown
Credit Company    Various equipment and machinery in connection with lease
agreement as described on UCC-1 # 20154495940 filed with the Secretary of State
of the State of Delaware on October 5, 2015. 36.    Teleflex Incorporated   
Ikon Financial Svcs    In connection with lease transaction as described on
UCC-1 # 20160311165 filed with the Secretary of State of the State of Delaware
on January 15, 2016 37.    Teleflex Incorporated    Banc of America Leasing and
Capital, LLC    Various equipment and machinery as described on UCC-1 #
20161944238 filed with the Secretary of State of the State of Delaware on
April 1, 2016.

 

39



--------------------------------------------------------------------------------

SCHEDULE 6.08

EXISTING RESTRICTIVE AGREEMENTS

 

1. Teleflex Funding LLC is subject to dividend and lien restrictions pursuant to
the Second Amended and Restated Receivables Purchase Agreement dated as of
June 29, 2015.

 

1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.        Assignor:                                          
                                       2.    Assignee:   
                                                                                
   [and is an Affiliate/Approved Fund of [identify Lender]1] 3.    Borrower(s):
   Teleflex Incorporated                                          4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The Amended and Restated
Credit Agreement dated as of January 20, 2017 among Teleflex Incorporated, the
Guarantors parties thereto, the Lenders parties thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent

 

1 Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/
Loans Assigned      Percentage Assigned of
Commitment/Loans3      $         $           %       $         $           %   
   $         $           %   

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By__________________________________

Title:

ASSIGNEE [NAME OF ASSIGNEE]

By__________________________________

Title:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Dollar
Revolving Credit Sub -Commitment” or “Multicurrency Revolving Credit
Sub-Commitment”).

3  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A.,
Administrative Agent and Issuing Lender and Swingline Lender

By                                                                  

Title:

[Consented to:]4 TELEFLEX INCORPORATED

By                                                                  

Title:

  

 

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any arranger of the credit facilities evidenced by the
Credit Agreement or any other Lender and their respective Related Parties, and
(v) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, any arranger of the credit
facilities evidenced by the Credit Agreement, the Assignor or any other Lender
and their respective Related Parties, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PLEDGE AGREEMENT

Attached.



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDED AND RESTATED PLEDGE AGREEMENT

AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”) dated as of January 20,
2017, between TELEFLEX INCORPORATED (the “Company”), each of the Subsidiaries of
the Company listed on the signature pages hereto and each other entity that
becomes a party hereto pursuant to Section 5.14 (each such Subsidiary and other
entity, a “Subsidiary Loan Party” and, together with the Company, the “Loan
Parties”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the Secured Parties.

WHEREAS, the Loan Parties, the lenders party thereto from time to time and the
Administrative Agent are parties to the Amended and Restated Credit Agreement,
dated as of January 20, 2017 (the “Credit Agreement”), which Credit Agreement
amends and restates in its entirety the Existing Credit Agreement (as defined in
the Credit Agreement), providing, subject to the terms and conditions thereof,
for extensions of credit and other financial accommodations to be made by the
Lenders to or for the benefit of the Company;

WHEREAS, the Credit Agreement, among other things, re-evidences the Company’s
outstanding obligations under the Existing Credit Agreement and provides,
subject to the terms thereof, for future extensions from time to time of credit
and other financial accommodations by the Lenders to the Company;

WHEREAS, as a condition to the effectiveness of the Existing Credit Agreement,
the Loan Parties entered into the Pledge Agreement, dated as of July 16, 2013,
with the Administrative Agent (the “Existing Pledge Agreement”);

WHEREAS, each Loan Party wishes to (i) affirm its obligations under the terms of
the Existing Pledge Agreement and (ii) amend and restate the terms of the
Existing Pledge Agreement;

WHEREAS, the Loan Parties wish to secure their obligations to the Secured
Parties pursuant to the terms of this Agreement;

WHEREAS, each of the Loan Parties is willing to pledge its capital stock,
membership interests or partnership interests in certain of its Subsidiaries to
the Administrative Agent, for the benefit of the Secured Parties, as security
for the Obligations pursuant to the terms of this Agreement;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Pledge Agreement, but that this Agreement amend and restate in its
entirety the Existing Pledge Agreement and re-evidence the obligations and
liabilities of each Loan party outstanding thereunder, which shall be set forth
in accordance with the terms hereof;

WHEREAS, the obligations of the Lenders to extend credit to the Company under
the Credit Agreement are conditioned upon, among other things, the execution and
delivery of this Agreement.

ACCORDINGLY, in consideration of the premises and the agreements, provisions and
covenants herein contained, each Loan Party and the Administrative Agent agree
as follows:

SECTION 1. Definitions, Etc.

SECTION 1.01 Terms Generally; UCC Terms. Terms used herein and not otherwise
defined herein have the respective meanings assigned thereto in the Credit
Agreement. The terms “general intangible”, “investment property” and “proceeds”,
along with all other terms defined in the New York UCC (as defined below) and
not otherwise defined herein have the respective meanings set forth in Article 9
of the New York UCC.



--------------------------------------------------------------------------------

SECTION 1.02 Other Defined Terms. In addition, as used herein:

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

“Collateral” has the meaning assigned to such term in Section 3.

“Company” has the meaning assigned to such term in the preamble of this
Agreement.

“Credit Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

“Equity Interests” means (a) in the case of a corporation, corporate stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited), membership interests or
other equivalents (however designated), and (d) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

“Existing Pledge Agreement” has the meaning assigned to such term in the
preamble of this Agreement.

“Issuer” means an issuer of the Pledged Equity Interests.

“Loan Party” has the meaning assigned to such term in the preamble of this
Agreement.

“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.

“Pledged Equity Interests” has the meaning assigned to such term in Section 3.

“Subsidiary Loan Party” has the meaning assigned to such term in the preamble of
this Agreement.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, waived or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Exhibits and Annexes shall be construed to refer
to Sections of, and Exhibits and Annexes to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

2



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent for the benefit of the Secured Parties
that:

SECTION 2.01 Title, Authorization, Validity and Enforceability. Such Loan Party
is the sole beneficial owner of the Collateral in which it purports to grant a
security interest pursuant to Section 3 and no Lien exists upon the Collateral
(and no right or option to acquire the same exists in favor of any other Person)
other than Liens permitted under the Credit Agreement and the security interest
created or provided for herein, which security interest constitutes a valid
first and prior perfected Lien on the Collateral. Such Loan Party has the full
corporate, limited liability company or partnership, as applicable, power and
authority to grant to the Administrative Agent the security interest in such
Collateral pursuant hereto. This Agreement has been duly executed and delivered
by such Loan Party that and constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

SECTION 2.02 No Contravention. Neither the execution, delivery and performance
by such Loan Party of this Agreement, the creation and perfection of the
security interest in the Collateral granted hereunder, nor compliance with the
terms and provisions hereof will (a) require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (i) such as have been obtained or made and are in full force and
effect, (ii) filings and recordings in respect of the Liens and (iii) consents,
approvals, registrations or filings the failure of which could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(b) violate the charter, by-laws or other organizational documents of such Loan
Party or, except as could not, individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, any applicable law or regulation or
any material order of any Governmental Authority, (c) except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, violate or result in a default under any indenture, agreement or
other instrument binding upon such Loan Party or assets, or give rise to a right
thereunder to require any payment to be made by such Loan Party, and (d) except
for the Liens created pursuant to the Security Documents or as permitted by the
Credit Agreement, will not result in the creation or imposition of any Lien on
any asset of such Loan Party.

SECTION 2.03 Pledged Equity Interests. As of the date hereof, Annex 1 correctly
sets forth the name and jurisdiction of each Issuer of, and the ownership
interest (including class of Equity Interests (if applicable), certificate
number (if applicable), number of shares or units and percentage owned) of each
Loan Party in, the Pledged Equity Interests. As of the date hereof, the Pledged
Equity Interests with respect to each Loan Party constitute 100% of the issued
and outstanding Equity Interests of each Subsidiary of the Company directly
owned by such Loan Party on the date hereof, or, in the case of voting Equity
Interests of any Foreign Subsidiary directly owned by such Loan Party on the
date hereof, 65% of the issued and outstanding voting Equity Interests of such
Subsidiary. As of the date hereof, each Loan Party hereby represents and
warrants that none of the limited liability company interests or limited
partnership interests of any Subsidiary in which a security interest is granted
by such Loan Party hereunder are or represent interests in Issuers that (a) are
registered investments companies, (b) are dealt in or traded on securities
exchanges or markets or (c) are issued by an Issuer that has opted to have them
treated as securities under the Uniform Commercial Code of any jurisdiction.

The Pledged Equity Interests listed on Annex 1 are, and all other Pledged Equity
Interests in which such Loan Party shall hereafter grant a security interest
pursuant to Section 3 will be, (i) duly authorized, validly existing, fully paid
and non-assessable (in the case of any shares issued by a corporation) and
(ii) duly issued and outstanding (in the case of any equity interest in any
other entity), and none of such Pledged Equity Interests are or will be subject
to any contractual restriction, or any restriction under the charter, by-laws,
or other organizational instrument of the respective Issuer, of any

 

3



--------------------------------------------------------------------------------

nature that might prohibit, impair, delay or otherwise affect the pledge of such
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder (except
for any such restriction contained herein or in the Credit Agreement).

SECTION 3. Collateral. Each Loan Party party to the Existing Pledge Agreement
acknowledges and agrees with the Administrative Agent that the Existing Pledge
Agreement is amended, restated and superseded in its entirety pursuant to the
terms hereof. Each Loan Party party to the Existing Pledge Agreement reaffirms
its pledge and the security interest granted under the terms and conditions of
the Existing Pledge Agreement and agrees that such pledge and security interest
(including, without limitation, any filings made in connection therewith) remain
in full force and effect and are hereby ratified, reaffirmed and confirmed. As
collateral security for the payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, each Loan Party
hereby pledges, grants and collaterally assigns to the Administrative Agent for
the benefit of the Secured Parties a security interest in all of such Loan
Party’s right, title and interest in, to and under the following property, in
each case whether now owned by such Loan Party or hereafter acquired and whether
now existing or hereafter coming into existence (all of the property described
in this Section being collectively referred to herein as “Collateral”):

(a) all Equity Interests in each Subsidiary directly owned by such Loan Party as
of the Effective Date (including the Pledged Equity Interests listed on Annex 1)
and any other Equity Interests in any Domestic Subsidiary or First Tier Foreign
directly owned in the future by such Loan Party, together in each case with
(i) all certificates representing such Equity Interests, (ii) all shares,
securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of such Equity Interests, or
resulting from a split-up, revision, reclassification or other like change
thereof or otherwise received in exchange therefor, and any warrants, rights or
options issued to the holders of, or otherwise in respect of, such Equity
Interests, and (iii) without prejudice to any provision of any of the Credit
Agreement prohibiting any merger or consolidation by the Company or any of its
Subsidiaries, all Equity Interests of any successor entity of any such merger or
consolidation (collectively, the “Pledged Equity Interests”); and

(b) all proceeds of any of the foregoing;

provided that the Collateral shall not include (A) more than 65% of the issued
and outstanding voting Equity Interests of any Excluded Foreign Subsidiary or
Excluded Domestic Subsidiary, (B) Excluded Assets or Excluded Equity Interests
and (C) Equity Interests of any Subsidiary to the extent not otherwise required
to be pledged pursuant to the terms of Section 5.09 of the Credit Agreement.

SECTION 4. Further Assurances; Remedies. In furtherance of the grant of the
security interest pursuant to Section 3, each Loan Party hereby agrees with the
Administrative Agent for the benefit of the Secured Parties as follows:

SECTION 4.01 Percentage Pledged Equity Interests. Each Loan Party will cause the
Pledged Equity Interests constituting part of the Collateral to constitute at
all times 100% of the total number of Equity Interests of each Issuer then
outstanding directly owned by such Loan Party, provided that in no event shall
more than 65% of the total issued and outstanding voting Equity Interests of any
Excluded Foreign Subsidiary or Excluded Domestic Subsidiary be required to be
pledged hereunder.

SECTION 4.02 Delivery and Other Perfection. Each Loan Party shall promptly from
time to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary or desirable in the
judgment of the Administrative Agent to create, preserve, perfect, maintain the
perfection or priority of or validate the security interest granted pursuant
hereto or to enable the Administrative Agent to exercise and enforce its rights
hereunder with respect to such security interest, and without limiting the
foregoing, shall:

 

4



--------------------------------------------------------------------------------

(a) for any of the Pledged Equity Interests constituting part of the Collateral,
forthwith (i) deliver to the Administrative Agent the certificates or
instruments representing or evidencing the same, duly endorsed in blank or
accompanied by such instruments of assignment and transfer in such form and
substance as the Administrative Agent may reasonably request, all of which
thereafter shall be held by the Administrative Agent, pursuant to the terms of
this Agreement, as part of the Collateral and (ii) take such other action as the
Administrative Agent may reasonably deem necessary or appropriate to duly record
or otherwise perfect the security interest created hereunder in such Collateral
(and each Loan Party agrees that the Administrative Agent may from time to time
attach as Annex 1 hereto an updated list of the Pledged Equity Interests
reflecting the addition of such Pledged Equity Interests);

(b) promptly from time to time enter into such control agreements, each in form
and substance reasonably acceptable to the Administrative Agent, as may be
required to perfect the security interest created hereby in the Pledged Equity
Interests, and will promptly furnish to the Administrative Agent executed copies
thereof;

(c) keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the
Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement; and

(d) permit representatives of the Administrative Agent, upon reasonable notice,
at any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and (if an Event of Default
shall have occurred and be continuing) permit representatives of the
Administrative Agent to be present at such Loan Party’s place of business to
receive copies of communications and remittances relating to the Collateral, and
forward copies of any notices or communications received by such Loan Party with
respect to the Collateral, all in such manner as the Administrative Agent may
require.

SECTION 4.03 Financing Statements; Control. Each Loan Party authorizes the
Administrative Agent to file Uniform Commercial Code financing statements
describing the Collateral as set forth in Section 3 (provided that no such
description shall be deemed to modify the description of Collateral set forth in
Section 3). Except as otherwise permitted under the Credit Agreement, no Loan
Party shall (a) cause or permit any Person other than the Administrative Agent
to have “control” (as defined in Section 9-106 of the New York UCC) over any
part of the Collateral, (b) without at least 30 days’ prior written notice to
the Administrative Agent, agree to or authorize any modification of the terms of
any item of Collateral that would result in a change thereof from one Uniform
Commercial Code category to another such category (such as from a general
intangible to investment property) or (c) file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to any of the Collateral in
which the Administrative Agent is not named as the sole secured party for the
benefit of the Secured Parties.

SECTION 4.04 Preservation of Rights. The Administrative Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.

SECTION 4.05 Voting Rights; Dividends.

(a) Voting Rights. So long as no Event of Default shall have occurred and be
continuing, each Loan Party shall have the right to exercise all voting,
consensual and other powers of ownership pertaining to the Pledged Equity
Interests for any purpose permitted by the terms of this Agreement and the
Credit Agreement; provided that no such vote shall be cast or such power
exercised,

 

5



--------------------------------------------------------------------------------

and no consent, waiver or ratification shall be given by such Loan Party, if in
any such case the effect thereof would be to materially impair any of the
Pledged Equity Interests or would be in violation of any of the provisions of
this Agreement or the Credit Agreement. If an Event of Default shall have
occurred and be continuing, whether or not the Secured Parties or any of them
exercise any available right to declare any Obligations due and payable or seek
or pursue any other relief or remedy available to them under applicable law or
under this Agreement, the Credit Agreement or any other agreement relating to
such Obligation, the Administrative Agent or its nominee, without notice, shall
have the right to exercise, or refrain from exercising, any and all voting,
consensual and other powers of ownership pertaining to the Pledged Equity
Interests.

(b) Dividends, Etc. Unless and until an Event of Default shall have occurred and
be continuing, each Loan Party shall be entitled to receive and retain any
dividends, distributions or proceeds in respect of the Pledged Equity Interests.
If an Event of Default shall have occurred and be continuing, whether or not the
Secured Parties or any of them exercise any available right to declare any
Obligations due and payable or seek or pursue any other relief or remedy
available to them under applicable law or under this Agreement, the Credit
Agreement or any other agreement relating to such Obligation, upon request of
the Administrative Agent, all dividends and distributions on the Pledged Equity
Interests shall be paid directly to the Administrative Agent and retained by it
as part of the Collateral, subject to the terms of this Agreement, and, if the
Administrative Agent shall so request in writing, each Loan Party agrees to
execute and deliver to the Administrative Agent appropriate additional dividend,
distribution and other orders and documents to that end, provided that if such
Event of Default is cured, any such dividend or distribution theretofore paid to
the Administrative Agent shall, upon request of such Loan Party (except to the
extent theretofore applied to the Obligations), be returned by the
Administrative Agent to such Loan Party.

SECTION 4.06 Remedies.

(a) Rights and Remedies Generally upon Default. If an Event of Default shall
have occurred and is continuing, the Administrative Agent shall have all of the
rights and remedies with respect to the Collateral of a secured party under the
New York UCC (whether or not the New York UCC is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the fullest extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Administrative Agent were the sole and absolute owner thereof (and each Loan
Party agrees to take all such action as may be appropriate to give effect to
such right); and without limiting the foregoing if an Event of Default shall
have occurred and be continuing:

(i) the Administrative Agent in its discretion may, in its name or in the name
of such Loan Party or otherwise, demand, sue for, collect or receive any money
or other property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so;

(ii) the Administrative Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;

(iii) the Administrative Agent may require such Loan Party to assemble the
Collateral at such place or places, reasonably convenient to the Administrative
Agent and such Loan Party, as the Administrative Agent may direct;

(iv) the Administrative Agent may apply any money or other property therein to
payment of the Obligations;

 

6



--------------------------------------------------------------------------------

(v) the Administrative Agent may require such Loan Party to cause the Pledged
Equity Interests to be transferred of record into the name of the Administrative
Agent or its nominee (and the Administrative Agent agrees that if any of such
Pledged Equity Interests is transferred into its name or the name of its
nominee, the Administrative Agent will thereafter promptly give to such Loan
Party copies of any notices and communications received by it with respect to
the Pledged Equity Interests); and

(vi) the Administrative Agent may sell, lease, assign or otherwise dispose of
all or any part of the Collateral, at such place or places as the Administrative
Agent deems best, and for cash or for credit or for future delivery (without
thereby assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required by applicable statute and
cannot be waived), and the Administrative Agent or any other Secured Party or
anyone else may be the purchaser, lessee, assignee or recipient of any or all of
the Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise), of such Loan Party, any such demand, notice and right
or equity being hereby expressly waived and released. The Administrative Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
sale may be so adjourned.

Each Loan Party agrees that to the extent the Administrative Agent is required
by applicable law to give reasonable prior notice of any sale or other
disposition of any Collateral, ten days’ notice shall be deemed to constitute
reasonable prior notice.

None of the Secured Parties shall incur any liability as a result of the sale of
the Collateral, or any part thereof, at any private sale pursuant to this
Section conducted in a commercially reasonable manner. Each Loan Party hereby
waives any claims against the Secured Parties arising by reason of the fact that
the price at which the Collateral may have been sold at such a private sale was
less than the price that might have been obtained at a public sale or was less
than the aggregate amount of the Obligations, even if the Administrative Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree.

Each Loan Party agrees that a breach of the covenants and agreements contained
in this Agreement will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, agrees that such covenants and agreements shall be specifically
enforceable against each Loan Party by the Administrative Agent, for the benefit
of the Secured Parties, and each Loan Party hereby waives and agrees not to
assert any defenses against an action for specific performance of such
covenants.

(b) Certain Securities Act Limitations. Each Loan Party recognizes that, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, the Administrative Agent may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Loan Party acknowledges that any such
private sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such private sale shall
be deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the relevant Issuer to register it for public sale.

 

7



--------------------------------------------------------------------------------

SECTION 4.07 Application of Proceeds. The proceeds of any collection, sale or
other realization of all or any part of the Collateral pursuant hereto shall be
applied by the Administrative Agent as set forth in Section 2.18 of the Credit
Agreement.

SECTION 4.08 Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to this Agreement are
insufficient to cover the costs and expenses of such realization and the payment
in full of the Obligations, each Loan Party shall remain liable for any
deficiency in respect of the Obligations.

SECTION 4.09 Further Assurances. Each Loan Party agrees that, from time to time
upon the written request of the Administrative Agent, such Loan Party will
execute and deliver such further documents and do such other acts and things as
the Administrative Agent may reasonably request in order fully to effect the
purposes of this Agreement.

SECTION 4.10 Marshalling. Neither the Administrative Agent nor any Secured Party
shall be required to marshal any present or future security for (including but
not limited to this Agreement and the Collateral), or other assurances of
payment of, the Obligations or any of them, or to resort to such security or
other assurances of payment in any particular order. All of the Administrative
Agent’s rights hereunder and of the Secured Parties in respect of such security
and other assurances of payment shall be cumulative and in addition to all other
rights, however existing or arising.

SECTION 4.11 Transfers by Loan Parties. Without the prior written consent of the
Administrative Agent, no Loan Party will sell, assign, transfer or otherwise
dispose of, grant any option with respect to, or pledge or grant any security
interest in or otherwise encumber or restrict any of the Collateral or any
interest therein, except for the pledge thereof and security interest therein
provided for in this Agreement and except to the extent otherwise permitted
under the terms of the Credit Agreement.

SECTION 5. Miscellaneous.

SECTION 5.01 Notices. All notices, requests, consents and demands hereunder
shall be in writing and telecopied or delivered to the intended recipient at the
“Address for Notices” provided for in Section 9.01 of the Credit Agreement or,
as to such party, at such other address as shall be designated by such party in
a notice to the other party. Except as otherwise provided in this Agreement, all
such communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

SECTION 5.02 No Waiver. No failure on the part of the Administrative Agent or
any other Secured Party to exercise, and no course of dealing with respect to,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise by the
Administrative Agent or any other Secured Party of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

SECTION 5.03 Attorney-in-Fact. Without limiting any rights or powers granted by
this Agreement to the Administrative Agent while no Event of Default has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default the Administrative Agent is hereby appointed the
attorney-in-fact of each Loan Party for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instruments
that the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest. Without limiting the generality of the foregoing, so
long as the Administrative Agent shall be entitled under this Agreement to make
collections in respect of the Collateral, the Administrative Agent shall have
the right and power to receive, endorse and collect all checks made payable to
the order of such Loan Party representing any dividend, payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.

 

8



--------------------------------------------------------------------------------

SECTION 5.04 Amendments, Etc. The terms of this Agreement may be waived, altered
or amended only by an instrument in writing duly executed by each Loan Party and
the Administrative Agent. Any such amendment or waiver shall be binding upon all
of the Secured Parties and the Loan Parties.

SECTION 5.05 Termination. This Agreement shall remain in full force and effect
until such time as the Obligations arising under the Loan Documents (but, for
the avoidance of doubt, excluding any Obligations constituting Banking Services
Obligations or Swap Obligations not then due and payable) have been paid in full
in cash and performed in full (other than contingent indemnification obligations
for which no claims have been made), the Commitments have expired or been
terminated and the Credit Agreement has terminated pursuant to its express terms
and no commitments of the Administrative Agent or the Secured Parties which
would give rise to any Obligations are outstanding. This Agreement shall be
reinstated if, at any time after the termination hereof, any payment of any of
the Obligations is rescinded or must otherwise be returned by the Secured
Parties upon the insolvency, bankruptcy or reorganization of the Loan Parties or
otherwise, all as though such payment had not been made.

SECTION 5.06 Administrative Agent’s Fees and Expenses; Indemnification. Each
Loan Party agrees that the Administrative Agent shall be entitled to payment
and/or reimbursement of its reasonable fees and expenses incurred hereunder and
to indemnification as provided in Section 9.03 of the Credit Agreement. The
provisions of this Section shall remain operative and in full force and effect
regardless of the termination of this Agreement or the Credit Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or the Credit Agreement, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section shall be payable on written demand therefore as provided in
Section 9.03 of the Credit Agreement and shall constitute Obligations entitled
to the benefits of the collateral security provided pursuant to Section 3.

SECTION 5.07 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of each Loan
Party, the Administrative Agent and each of the other Secured Parties (provided
that no Loan Party shall assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent).

SECTION 5.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

SECTION 5.09 Governing Law; Submission to Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the

 

9



--------------------------------------------------------------------------------

extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any other Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 5.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 5.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.11 Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

SECTION 5.12 Agents and Attorneys-in-Fact. The Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

SECTION 5.13 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 5.14 Additional Subsidiary Loan Parties. Upon execution and delivery by
the Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.09 of the Credit Agreement of an agreement substantially in
the form of Exhibit A hereto, such Subsidiary shall become a Subsidiary Loan
Party hereunder with the same force and effect as if originally named as a
Subsidiary Loan Party herein and therein. The execution and delivery of any such
instrument shall not require the consent of any other party to this Agreement.
The rights and obligations of each party to this Agreement shall remain in full
force and effect notwithstanding the addition of any new party hereto and
thereto.

 

10



--------------------------------------------------------------------------------

SECTION 5.15. Limitation of Liability. NONE OF THE ADMINISTRATIVE AGENT, THE
SECURED PARTIES NOR ANY AFFILIATE THEREOF, SHALL HAVE ANY LIABILITY WITH RESPECT
TO, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON, ANY
CLAIM FOR ANY SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
SUFFERED BY SUCH LOAN PARTY IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY
RELATED TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY ACT,
OMISSION OR EVENT OCCURRING IN CONNECTION HEREWITH.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

TELEFLEX INCORPORATED By ________________________       Name:       Title:

 



--------------------------------------------------------------------------------

SUBSIDIARY LOAN PARTIES ARROW INTERNATIONAL, INC. TECHNOLOGY HOLDING COMPANY III
TELEFLEX MEDICAL INCORPORATED TFX EQUITIES INCORPORATED TFX INTERNATIONAL
CORPORATION TFX NORTH AMERICA INC. By_________________________       Name:
      Title:

Signature Page to Amended and Restated Pledge Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as Administrative Agent By  

 

  Name:   Title:

Signature Page to Amended and Restated Pledge Agreement



--------------------------------------------------------------------------------

ANNEX 1

INITIAL PLEDGED EQUITY INTERESTS

 

Loan Party

  

Issuer of Pledged
Equity Interests

  

Jurisdiction of
Organization of
Issuer

  

Class of Equity
Interests

  

Certificate
Number

  

Number of
Shares or Units

  

Percentage of
Issued Equity
Interests of Issuer

Annex 1 to Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUPPLEMENT TO AMENDED AND RESTATED PLEDGE AGREEMENT

SUPPLEMENT NO. [    ] dated as of [            ] (this “Supplement”), to the
Amended and Restated Pledge Agreement dated as of January 20, 2017 (as amended,
restated or otherwise modified from time to time, the “Pledge Agreement”),
between TELEFLEX INCORPORATED (the “Company”), each of the Subsidiaries of the
Company listed on the signature pages thereto and each other entity that becomes
a party thereto pursuant to Section 5.14 thereof (each such Subsidiary and other
entity, a “Subsidiary Loan Party” and, together with the Company, the “Loan
Parties”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the Secured Parties.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement.

The Loan Parties have entered into the Pledge Agreement in order to induce the
Secured Parties to extend credit to the Company. Section 5.14 of the Pledge
Agreement provides that additional Subsidiaries may become Subsidiary Loan
Parties under the Pledge Agreement by execution and delivery of an instrument in
the form of this Supplement. The undersigned Subsidiary (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Loan Party under the Pledge Agreement in order
to induce the Secured Parties to make credit extensions to the Company and as
consideration for credit extensions previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.14 of the Pledge Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party under the
Pledge Agreement with the same force and effect as if originally named therein
as a Subsidiary Loan Party, and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Pledge Agreement applicable to it as a Subsidiary
Loan Party thereunder and (b) represents and warrants that the representations
and warranties made by it as a Loan Party under the Pledge Agreement (as
supplemented by the attached supplemental Schedules) are true and correct in all
material respects on and as of the date hereof. In furtherance of the foregoing,
the New Subsidiary, as security for the payment and performance in full of the
Obligations, does hereby pledge, grant and collaterally assign to the
Administrative Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, their successors and assigns, a security interest in all of the
New Subsidiary’s right, title and interest in, to and under the Collateral (as
defined in the Pledge Agreement), whether now existing or hereafter coming into
existence of the New Subsidiary. Each reference to a “Subsidiary Loan Party” in
the Pledge Agreement shall be deemed to include the New Subsidiary.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.



--------------------------------------------------------------------------------

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary and (b) the Administrative Agent has
executed a counterpart hereof.

SECTION 4. The New Subsidiary has attached hereto a supplement to Annex 1 to the
Pledge Agreement, and the New Subsidiary hereby represents and warrants that the
attached Annex is complete and correct with respect to the New Subsidiary.

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 6. This Supplement shall be construed in accordance with and governed by
the laws of the State of New York.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Pledge Agreement to the New Subsidiary
at its “Address for Notices” specified beneath its signature to this Supplement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY] By:                                     
                              Name:         Title: Address for Notices:
[            ]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:                                                                   
        Name:         Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTEE ASSUMPTION AGREEMENT

GUARANTEE ASSUMPTION AGREEMENT

GUARANTEE ASSUMPTION AGREEMENT dated as of                 , 20     by [NAME OF
ADDITIONAL GUARANTOR], a                  corporation (the “Additional
Guarantor”), in favor of JPMorgan Chase Bank, N.A., as administrative agent for
the lenders party as “Lenders” to the Credit Agreement referred to below (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

Teleflex Incorporated, a Delaware corporation, the Guarantors referred to
therein, the Lenders referred to therein and the Administrative Agent are
parties to the Amended and Restated Credit Agreement dated as of January 20,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

Pursuant to Section 5.09(a) of the Credit Agreement, the Additional Guarantor
hereby agrees to become a “Guarantor” for all purposes of the Credit Agreement.
Without limiting the foregoing, the Additional Guarantor hereby, jointly and
severally with the other Guarantors, guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of all Guaranteed Obligations (as defined in Section 10.01 of the
Credit Agreement) in the same manner and to the same extent as is provided in
Article X of the Credit Agreement. In addition, the Additional Guarantor hereby
makes the representations and warranties set forth in Sections 3.01, 3.02 and
3.03 of the Credit Agreement with respect to itself and its obligations under
this Agreement, as if each reference in such Sections to the Loan Documents
included reference to this Agreement.

The Additional Guarantor hereby instructs its counsel to deliver the opinions
and other documentation referred to in Section 5.09(a) of the Credit Agreement
to the Lenders and the Administrative Agent.

This Guarantee Assumption Agreement shall be construed in accordance with and
governed by the law of the State of New York.

*****



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantee
Assumption Agreement to be duly executed and delivered as of the day and year
first above written.

 

1. [NAME OF ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:

 

Accepted and agreed:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 20, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Teleflex Incorporated (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

2. By: ____________________________________

    Name:

    Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 20, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Teleflex Incorporated (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] 3. By:                                                   
    Name:     Title: Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 20, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Teleflex Incorporated (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] 4. By:                                                   
    Name:     Title: Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 20, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Teleflex Incorporated (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] 5. By:                                                       
    Name:     Title: Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate is being executed and delivered pursuant to
Section 4.02(f) of the Amended and Restated Credit Agreement (the “Credit
Agreement”), dated as of January 20, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Teleflex
Incorporated (the “Borrower”), the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement.

I, [                    ], the chief financial officer of the Borrower, solely
in such capacity and not in an individual capacity, hereby certify that I am the
chief financial officer of the Borrower and that I am generally familiar with
the businesses and assets of the Borrower and its Subsidiaries (taken as a
whole), I have made such other investigations and inquiries as I have deemed
appropriate and I am duly authorized to execute this Solvency Certificate on
behalf of the Borrower pursuant to the Credit Agreement.

I further certify, solely in my capacity as chief financial officer of the
Borrower, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that, with respect to the Borrower and its
Subsidiaries on a consolidated basis, (a) the sum of the liabilities of the
Borrower and its Subsidiaries, taken as a whole, does not exceed the present
fair saleable value of the assets of the Borrower and its Subsidiaries, taken as
a whole; (b) the capital of the Borrower and its Subsidiaries, taken as a whole,
is not unreasonably small in relation to the business of the Borrower and its
Subsidiaries, taken as a whole, contemplated on the date hereof and (c) the
Borrower and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts including current obligations beyond their
ability to pay such debt as they mature in the ordinary course of business. For
the purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:__________________________________

Name:

Title: Chief Financial Officer